LOANID_CASSIDY Type Exception Comments Eligible For Predatory Testing - Unable to Test Origination Date Date Reported By JCIII Date Cure Provided Document Name Cured Issue With Cure Doc Unable To Cure Seller Comments XXXXXXX Additional Comments 44 Compliance HUD1 Incomplete Final HUD not signed by the borrower or stamped by settlement agent. YES XX/XX/XXXX 12/5/2013 Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 04/27/2011reflects an undocumented decrease in Credit for interest rate from ($1904.38) to ($1901.25) therefore an undocumented increase in Adjusted Origination charges from ($914.38) to ($911.25). XX/XX/XXXX 12/5/2013 Compliance GFE4 Reason(s) for interest rate-related revision(s) not documented GFE4 dated 05/31/2011 reflects an undocumented decrease in Credit for interest rate from ($1913.44) to ($1911.43) therefore an undocumented increase in Adjusted Origination charges from ($923.44) to ($921.43). XX/XX/XXXX 12/5/2013 Compliance GFE5 Reason(s) for interest rate-related revision(s) not documented GFE5 dated 06/07/2011 reflects an undocumented decrease in Credit for interest rate from ($1911.43)to ($764.57) therefore an undocumented increase in Adjusted Origination charges from ($921.43) to ($225.43). XX/XX/XXXX 12/5/2013 Compliance GFE7 Reason(s) for settlement charge revision(s) not documented GFE7 dated 06/14/2011 reflects an undocumented increase in title services and lender's title insurance from $525 to $550. XX/XX/XXXX 12/5/2013 Compliance GFE8 Reason(s) for interest rate-related revision(s) not documented GFE8 dated 06/15/2011 reflects an undocumented decrease in Credit for interest rate from ($2232.30) to ($2230.88) therefore an undocumented increase in Adjusted Origination charges from ($1242.30) to ($1240.88) XX/XX/XXXX 12/5/2013 Compliance GFE8 Reason(s) for settlement charge revision(s) not documented GFE8 dated 06/15/2011 reflects an undocumented increase in title services and lender's title insurance from $550.00 to $553.00, an undocumented increase in government recording charges from $81.00 to $133.00, and an undocumented increase in required services that you can shop for from $0.00 to $125.00. XX/XX/XXXX 12/5/2013 Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $675 and the total collected was $877, resulting in an increase of $202 or 29.93%. XX/XX/XXXX 12/5/2013 Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 6/14/2011; Adjusted Origination disclosed as ($1242.30) increased at closing to ($1240.88). XX/XX/XXXX 12/5/2013 Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 06/14/2011 of ($2232.30) but final HUD discloses a credit of ($2230.88). XX/XX/XXXX 12/5/2013 Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $224.36 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Also unable to apply $1261.50 lender credit on line 204 of the HUD due to missing the credit itemization. XX/XX/XXXX 12/5/2013 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 12/2/2013 Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $ 410.50 which exceeds the $35.00 tolerance for Refinance transactions. Unable to apply the $1042.50 lender credit on line 204 of the HUD due to missing the credit itemization. XX/XX/XXXX 12/5/2013 Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $451.50 which exceeds the $35.00 tolerance for Refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amound financed.Unable to apply the $2,659.50 lender credit line 205 and $0.53 closing cost rebate line 206 of the HUD due to missing the credit itemizations. XX/XX/XXXX 12/5/2013 Compliance TIL Missing N/A NO XX/XX/XXXX 12/16/2013 Compliance TIL Missing N/A NO XX/XX/XXXX 12/16/2013 Compliance TIL Missing N/A NO XX/XX/XXXX 12/16/2013 Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 6/8/2013 reflects an undocumented decrease in Credit for interest rate from ($250) to a charge of $142.06 therefore an undocumented increase in Adjusted Origination charges from a credit of ($250) to a charge of $142.06. XX/XX/XXXX 12/16/2013 Compliance GFE4 Reason(s) for settlement charge revision(s) not documented GFE4 dated 7/10/2013 reflects an undocumented increase in required services that we select from $10.57 to $605.57. XX/XX/XXXX 12/16/2013 Compliance GFE7 Reason(s) for interest rate-related revision(s) not documented GFE7 dated 7/24/2013 reflects an undocumented increase in Charge for interest rate from $128.03 to $128.52 therefore an undocumented increase in Adjusted Origination charges from $128.03 to $128.52. XX/XX/XXXX 12/16/2013 Compliance GFE8 Reason(s) for interest rate-related revision(s) not documented GFE8 dated 8/1/2013 reflects an undocumented increase in Charge for interest rate from $128.52 to $129.50 therefore an undocumented increase in Adjusted Origination charges from $128.52 to $129.50. XX/XX/XXXX 12/16/2013 Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 6/6/2013; Adjusted Origination disclosed as a credit of ($250) increased at closing to a charge of $129.50. XX/XX/XXXX 12/16/2013 Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: credit for Interest Rate disclosed on the most recent binding GFE dated 6/6/2013 of ($250) but final HUD discloses a charge of $129.50. XX/XX/XXXX 12/16/2013 Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 6/6/2013 disclosed Origination charges of $0.00 increased at closing to a charge of $129.50. XX/XX/XXXX 12/16/2013 Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 06/07/2013 reflects an undocumented increase in Origination charges from $1741.02 to $1742.69, therefore an undocumented increase in Adjusted Origination charges from $1741.02 to $1199.69. XX/XX/XXXX 2/18/2014 2/21/2014 COC/GFEs YES COC previously provided does not satisfy COC requirement. Compliance GFE2 Reason(s) for settlement charge revision(s) not documented GFE2 dated 06/07/2013 reflects an undocumented increase in Title Services and lender's title insurance from $2233.49 to $2872 and an undocumneted increase in government recording fees from $124 to $905. XX/XX/XXXX 2/18/2014 2/21/2014 COC/GFEs YES Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 06/17/2013 reflects an undocumented decrease in Credit for interest rate from ($543) to a charge of $1251.68, therefore an undocumented increase in Adjusted Origination charges from $1199.69 to $2241.68. XX/XX/XXXX 2/18/2014 2/21/2014 COC/GFEs YES Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $2472.49 and the total collected was $3699.49, resulting in an increase of $1227 or 50%. XX/XX/XXXX 2/18/2014 2/21/2014 COC/GFEs YES COC previously provided does not satisfy COC requirement. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 6/07/2013; Adjusted Origination resulted from binding Origination fee of $1741.02 and binding Credit for Interest rate of ($543) for a new Adjusted Origination total of ($1198.02), which increased at closing to ($2241.68). XX/XX/XXXX 2/18/2014 2/21/2014 COC/GFEs YES Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 06/07/2013 of ($543), but final HUD discloses a charge of $1251.68. XX/XX/XXXX 2/18/2014 2/21/2014 COC/GFEs YES Compliance GFE7 Reason(s) for settlement charge revision(s) not acceptable GFE7 dated 6/7/2013 does not sufficiently identify the reason for the increase in other settlement charges; title services and lender's title insurance increased from $2252 to $2872. COC in file reflects that title services and lender's title insurance has changed however it does not state the reason for the change. XX/XX/XXXX 2/25/2014 2/28/2014 COC/GFEs YES Compliance HUD-1 Estimated HUD in file is a signed estimated copy. NO XX/XX/XXXX 12/16/2013 Compliance TIL Missing N/A NO XX/XX/XXXX 12/16/2013 Compliance HUD1 Incomplete Final HUD not signed by the borrower or stamped by settlement agent. NO XX/XX/XXXX 12/16/2013 Compliance TIL Missing N/A NO XX/XX/XXXX 12/16/2013 Compliance TIL Missing N/A NO XX/XX/XXXX 12/16/2013 Compliance Federal Higher-Priced Mortgage Loan Federal Higher-Priced Mortgage Loan - stated APR (6.821%) and audited APR (6.8117%) exceeds the HPML threshold of 5.95% (1.5% over applicable APOR, 4.45%). Loan appears to comply with repayment ability, prepayment penalty, and escrow restrictions and requirements applicable to Federal HPMLs. XX/XX/XXXX 2/18/2014 2/26/2014 HPML WRKST YES These do not make the loan a non-HPML to warrant exception to be waived; it simply shows that they comply with the fed HPML repayment ability provision. Compliance Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) The APR on the initial TIL (4.638%) is greater than .125 less than the APR on the Final TIL (6.821%). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. XX/XX/XXXX 2/18/2014 2/28/2014 TIL YES Preliminary TIL that disclosed APR of6.789% is dated 8/27/2013 which is within 6 days, which is not allowed per new RegZ guidelines due to the spread of the APR's. Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 08/27/2013 reflects an undocumented increase in interest rate from 3.75% to 5.625%.Furthermore, GFE2 dated 08/27/2013 reflects an undocumented decrease in Credit for interest rate from ($4,040.00) to ($10.00); therefore, an undocumented increase in Adjusted Origination charges from $30.00 to $3,906.02. XX/XX/XXXX 2/18/2014 2/20/2014 COC/GFEs YES Compliance GFE2 Reason(s) for settlement charge revision(s) not documented GFE2 dated 08/27/2013 reflects an undocumented increase in Required services that we select from $2,887.50 to $3,542.79. XX/XX/XXXX 2/18/2014 2/20/2014 COC/GFEs YES Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed.Total fees subject to 10% tolerance were disclosed from binding GFE dated 03/21/2013 in the amount of $4,781.48, and the total collected was $6,307.79, resulting in an increase of $1,526.31, or 31.92%. XX/XX/XXXX 2/18/2014 2/28/2014 COC/GFEs YES COC letter provided does not state acceptable reason for changed in fees. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 3/21/2013; Adjusted Origination disclosed as ($123.98) increased at closing to $2,448.02. XX/XX/XXXX 2/18/2014 2/20/2014 COC/GFEs YES Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 03/21/2013 of ($4,040.00), but final HUD discloses a credit of ($10.00). XX/XX/XXXX 2/18/2014 2/20/2014 COC/GFEs YES Credit FHA Case Number Assignment Missing N/A XX/XX/XXXX 2/18/2014 2/20/2014 COC/GFEs YES Need FHA Case Number Assignment,Case Query sent Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $316.49 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $4429.27 which is not itemized therefore excluded. XX/XX/XXXX 2/18/2014 2/24/2014 Itemization YES Credit GSA exclusions search results missing; FHA File N/A XX/XX/XXXX 2/18/2014 2/24/2014 GSA YES Credit Limited Denial of Participation (LDP) Incomplete; FHA File LDP incomplete due to missing page 3. XX/XX/XXXX 2/18/2014 YES XXXX agrees with XXXXXXX findings. XXXXXXXX 2/22 update of responses Still missing page 3 Credit Mortgage/DOT Incomplete Mortgage/DOT incomplete due to missing attached Schedule "A" property description referred to on page 2. XX/XX/XXXX 2/18/2014 2/28/2014 Legal Desc YES Compliance APR Tolerance UnderDisclosed 0.125 APR under disclosed by .148 which exceeds the .125 tolerance. XX/XX/XXXX 2/18/2014 2/26/2014 Itemization YES Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $2,511.00, which exceeds the $100.00 tolerance for purchase transactions. TIL Itemization discloses an Origination charge of $577.17 however, HUD reflects an Origination charge of $1,577.17. Itemization does not include title service fees of $1,500.00 and a flood cert fee of $10.00 as prepaid finance charges. There is a Lender credit on line 206 for $777.77 which is un-itemized, therefore excluded. XX/XX/XXXX 2/18/2014 2/26/2014 Itemization YES Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $5,665.43. The total collected was $6,585.43 which includes a $400.00 Required service you can shop for fee that was disclosed on the GFE, but not listed in the comparison chart howerver, was charged in the 1300 section. This results in an increase of $920.00 or 16.2%. XX/XX/XXXX 2/18/2014 2/26/2014 Itemization YES Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $761.20, which exceeds the $100.00 tolerance for purchase transactions. TIL Itemization does not include title service fees of $290.00 and an appraisal paid to Affiliate, XXXXXXXXXX of $375.00 as prepaid finance charges. XX/XX/XXXX 2/18/2014 2/26/2014 Itemization YES Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $2,466.00 and the total collected was $3,265.00, resulting in an increase of $799.00 or 32.6%. XX/XX/XXXX 2/18/2014 2/26/2014 Itemization YES Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 11/17/2010 reflects an undocumented decrease in Credit for interest rate from ($5640) to ($3481.76) therefore an undocumented increase in Adjusted Origination charges from $1190 to $1245. XX/XX/XXXX 2/18/2014 2/23/2014 GFE YES Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 11/18/2010 reflects an undocumented decrease in Credit for interest rate from ($3481.76) to ($3258.04). XX/XX/XXXX 2/18/2014 2/23/2014 GFE YES Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 09/16/2010; Adjusted Origination resulted from binding Origination fee of $4503.04 and binding Credit for Interest rate of ($5640) for a new Adjusted Origination total of ($1136.96), which increased at closing to $1245. XX/XX/XXXX 2/18/2014 2/23/2014 GFE YES Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the binding GFE dated 9/16/2010 as ($5640) but final HUD discloses a credit of ($3258.04). XX/XX/XXXX 2/18/2014 2/23/2014 GFE YES Compliance Home Loan Provision Exception [MN] Home Loan Provision: There were no income docs in file.MN HF 1004 requires prohibits making, providing or arranging a residential mortgage loan without verification of borrower's ability to repay. XX/XX/XXXX 2/18/2014 10/22/2015 Relief Refi Doc YES Exempt from HARP Compliance Home Loan Provision Exception [MN] Home Loan Provision: There were no income docs in file.MN HF 1004 requires prohibits making, providing or arranging a residential mortgage loan without verification, by tax returns, payroll receipts, bank records or other similarly reliable documents, of the borrower's reasonable ability to pay PITI, assessments and mortgage insurance. For ARM loans, reasonable ability to pay must be based on the fully indexed rate (index plus margin) and a fully-amortized payment schedule. XX/XX/XXXX 2/18/2014 10/22/2015 Relief Refi Doc YES Exempt from HARP Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 07/28/2010 reflects an undocumented decrease in Credit for interest rate from ($6300) to ($5760.32) therefore an undocumented increase in Adjusted Origination charges from $9085 to $9674.68. XX/XX/XXXX 2/18/2014 2/23/2014 GFE YES Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 06/18/2010; Adjusted Origination disclosed as $9085 increased at closing to $9624.68. XX/XX/XXXX 2/18/2014 2/23/2014 GFE YES Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 06/18/2010 of ($6300) but final HUD discloses a credit of ($5760.32) XX/XX/XXXX 2/18/2014 2/23/2014 GFE YES Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent GFE dated 06/18/2010 disclosed Transfer taxes as $2880 increased at closing to $3820. XX/XX/XXXX 2/18/2014 2/23/2014 GFE YES Compliance GFE2 Reason(s) for settlement charge revision(s) not documented GFE2 dated 06/26/2010 reflects an undocumented increase in required services that we selectfrom $518 to $535.The change of circumstance letter in file only reflects changes the rate lock. XX/XX/XXXX 2/24/2014 Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 07/27/2010 reflects an undocumented increase in Origination charges from $14,650.20 to $15,435 therefore an undocumented increase in Adjusted Origination charges from $9135 to $9674.68. XX/XX/XXXX 2/24/2014 Compliance GFE4 Reason(s) for settlement charge revision(s) not documented GFE4 dated 07/28/2010 reflects an undocumented increase in required service that we selectfrom $520 to $544.50. XX/XX/XXXX 2/24/2014 Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 06/29/2010; Adjusted Origination resulted from binding Origination fee of $14,650.20 and binding Credit for Interest rate of ($5760.32) for a new Adjusted Origination total of ($8,889.88), which increased at closing to $9624.68 XX/XX/XXXX 2/24/2014 Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most recent GFE dated 06/29/2010 disclosed Origination charges as $14,650.20 increased at closing to $15,385. XX/XX/XXXX 2/24/2014 Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent GFE dated 06/18/2010 disclosed Transfer taxes as $2880 increased at closing to $3820. XX/XX/XXXX 2/24/2014 Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 07/08/2011 reflects an undocumented increase in Origination charges from $12101.25 to $12214.29. XX/XX/XXXX 2/18/2014 2/25/2014 COC YES COC letter provided does not state acceptable reason for changed in fees. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 06/03/2011; Adjusted Origination disclosed as $182.15 increased at closing to $182.16. XX/XX/XXXX 2/18/2014 2/25/2014 COC YES COC letter provided does not state acceptable reason for changed in fees. Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 06/03/2011 disclosed Origination charges as $12101.25 increased at closing to $12214.29. XX/XX/XXXX 2/18/2014 2/25/2014 COC YES COC letter provided does not state acceptable reason for changed in fees. Compliance GFE4 Reason(s) for interest rate-related revision(s) not documented GFE4 dated 05/08/2013 reflects an undocumented increase in Origination charges from $4411.38 to $4657.50. XX/XX/XXXX 2/18/2014 2/26/2014 GFEs/Check Request YES ROR, refund and XXXXXXX, waiting on expiration of ROR to cure. Compliance Home Loan Provision Exception Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or “safe harbor” to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. XX/XX/XXXX 2/18/2014 YES XXXX agrees with XXXXXXX findings. XXXXXXXX 2/22 update of responses Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 04/23/2013; Adjusted Origination disclosed as $1299.72 increased at closing to $1366.55. XX/XX/XXXX 2/18/2014 2/26/2014 Check Request YES ROR, refund and XXXXXXX, waiting on expiration of ROR to cure. Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 04/23/2013 disclosed Origination charges as $4411.38 increased at closing to $4478.21. XX/XX/XXXX 2/18/2014 2/26/2014 Check Request YES ROR, refund and XXXXXXX, waiting on expiration of ROR to cure. Compliance Initial GFE Missing Considering Initial GFE missing due to the fact that the GFE provided was missing page two and was unable to be used for an accurate compliance review. XX/XX/XXXX 2/18/2014 2/20/2014 COC/GFEs YES Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $430.18 which exceeds the $35 tolerance for refinance transactions. There is a Lender credit on line 205 for $426.65 which is un-itemized therefore excluded. XX/XX/XXXX 2/18/2014 2/27/2014 Itemization YES Credit Escrow Holdback HUD line 1302 reflects$550 escrow hold back for repairs. Escrow agreement is in file. XX/XX/XXXX 2/18/2014 2/25/2014 Escrow Holdback disbursement YES Compliance Federal Higher-Priced Mortgage Loan Federal Higher-Priced Mortgage Loan - stated APR (6.175%) and audited APR (6.1811%) exceeds the HPML threshold of 5.93% (1.5% over applicable APOR, 4.43%). Loan appears to comply with repayment ability, prepayment penalty, and escrow restrictions and requirements applicable to Federal HPMLs. XX/XX/XXXX 2/18/2014 2/25/2014 HPML WRKST YES These do not make the loan a non-HPML to warrant exception to be waived; it simply shows that they comply with the fed HPML repayment ability provision. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 07/01/2013; Adjusted Origination disclosed as $-1769.50 increased at closing to $-1355.29. XX/XX/XXXX 2/18/2014 2/28/2014 Refund YES ROR, refund and XXXXXXX, waiting on expiration of ROR to cure. ROR expires 3/6/2014 Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 07/01/2013 of $-1769.50 but final HUD discloses a charge of $-1355.29. XX/XX/XXXX 2/18/2014 2/28/2014 Refund YES ROR, refund and XXXXXXX, waiting on expiration of ROR to cure. Ror Expires 3/6/2014 Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $137.14 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. XX/XX/XXXX 2/18/2014 2/24/2014 Itemization YES Compliance Federal Higher-Priced Mortgage Loan Federal Higher-Priced Mortgage Loan - Stated APR (5.7630%) and Audited APR (5.7043%) exceed the HPML threshold of 4.9% (1.5% over applicable APOR, 3.4%). Loan appears to comply with repayment ability, prepayment penalty, and escrow restrictions and requirements applicable to Federal HPMLs. XX/XX/XXXX 2/18/2014 2/26/2014 HPML WRKST YES These do not make the loan a non-HPML to warrant exception to be waived; it simply shows that they comply with the fed HPML repayment ability provision. Compliance Federal Higher-Priced Mortgage Loan Federal Higher-Priced Mortgage Loan - stated APR (6.526%) and audited APR (6.4791%) exceeds the HPML threshold of 6.07% (1.5% over applicable APOR, 4.57%). Loan appears to comply with repayment ability, prepayment penalty, and escrow restrictions and requirements applicable to Federal HPMLs. XX/XX/XXXX 2/18/2014 2/25/2014 HPML WRKST YES These do not make the loan a non-HPML to warrant exception to be waived; it simply shows that they comply with the fed HPML repayment ability provision. Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by 1300.03 which exceeds the $35 for refinances. TIL itemization did not disclose a closing fee of $1300 as a prepaid finance charge. XX/XX/XXXX 2/18/2014 2/28/2014 Refund YES ROR, refund and XXXXXXX, waiting on expiration of ROR to cure. Compliance Initial TIL Missing N/A XX/XX/XXXX 2/18/2014 2/24/2014 Initial TIL YES Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent GFE dated 08/10/2011 disclosed Transfer taxes as $1749.85 increased at closing to $1917.60. XX/XX/XXXX 2/18/2014 2/25/2014 GFE/HUD YES Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 12/12/2011 reflects an undocumented decrease in Credit for interest rate from ($4914.29) to ($4785.70) therefore an undocumented increase in Adjusted Origination charges from ($2059.00) to ($2031.69). XX/XX/XXXX 2/18/2014 2/24/2014 COC YES COC letter provided does not state acceptable reason for changed in fees. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 10/20/2011 Adjusted Origination resulted from binding Origination fee of $2754 and binding Credit for Interest rate of ($4914.29) for a new Adjusted Origination total of ($2160.29), which increased at closing to ($2031.70). XX/XX/XXXX 2/18/2014 2/24/2014 COC YES COC letter provided does not state acceptable reason for changed in fees. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the binding GFE dated 10/20/2011as ($4914.29) but final HUD discloses a credit of ($4785.70). XX/XX/XXXX 2/18/2014 2/24/2014 COC YES COC letter provided does not state acceptable reason for changed in fees. Compliance ROR Incorrect Form - Lender to Lender Not On H9/G9 ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. XX/XX/XXXX 2/18/2014 3/3/2014 ROR YES New ROR expired 3/6/2014 Credit Missing Review Appraisal Missing re-cert of value; appraisal dated 01/25/2013 is 149 days from Note date of 06/22/2013. XX/XX/XXXX 2/18/2014 2/20/2014 COC/GFEs YES Origination appraisal was stale dated, new appraisal is 4 months after transaction. Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $207.44 which exceeds the $35 for refinances. TIL itemization did not disclose the total adjusted origination fee of $1840.90 and Assignment Fee of $200 as prepaid finance charges. XX/XX/XXXX 2/18/2014 2/28/2014 COC/GFEs YES Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 01/16/2013 reflects an undocumented decrease in Credit for interest rate from ($3281.21) to ($3280.22) therefore an undocumented increase in Adjusted Origination charges from $1846.51 to $1846.25. The Change of circumstance letter in file only reflects changes to the origination fee. XX/XX/XXXX 2/18/2014 2/21/2014 COC/GFEs YES Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 02/08/2013 reflects an undocumented decrease in Credit for interest rate from ($3280.22) to ($3278.99) therefore an undocumented increase in Adjusted Origination charges from $1846.25 to $1846.93. The Change of circumstance letter in file only reflects changes to the origination fee. XX/XX/XXXX 2/18/2014 2/21/2014 COC/GFEs YES Compliance GFE5 Reason(s) for settlement charge revision(s) not acceptable GFE5 dated 02/13/2013 does not sufficiently identify the reason for the increase in title services and lender's title insurance from $3037 to $3111.04 and government recording charges from $124 to $1300. COC in file reflects that recording fees and title services and lender's title insurance has changed however it does not state the reason for the change. XX/XX/XXXX 2/18/2014 2/28/2014 COC/GFEs YES Compliance GFE6 Reason(s) for interest rate-related revision(s) not documented GFE6 dated 02/13/2013 reflects an undocumented decrease in Credit for interest rate from ($3278.99) to ($3259.78) therefore an undocumented increase in Adjusted Origination charges from $1845.92 to $1840.90. The Change of circumstance letter in file only reflects changes to the origination fee. XX/XX/XXXX 2/18/2014 2/28/2014 COC/GFEs YES Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $3051 and the total collected was $4222.04, resulting in an increase of $1171.04 or 38.38%. XX/XX/XXXX 2/18/2014 2/28/2014 COC/GFEs YES Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 09/12/2012 of $3281.21, but final HUD discloses a credit of $3259.78. XX/XX/XXXX 2/18/2014 2/21/2014 COC/GFEs YES Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 05/15/2013 reflects an undocumented increase in Origination charges from $2492.50 to $2507.04 and an undocumented decrease in Credit for interest rate from ($1767.50) to a charge of $3585.46 therefore an undocumented increase in Adjusted Origination charges from $725 to $6092.50. XX/XX/XXXX 2/18/2014 2/24/2014 COC/GFEs YES Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 5/15/2013; Adjusted Origination disclosed as $725.00 increased at closing to $4310.46. XX/XX/XXXX 2/18/2014 2/24/2014 COC/GFEs YES Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 05/15/2013 of ($1767.50) but final HUD discloses a charge of $3585.46. XX/XX/XXXX 2/18/2014 2/24/2014 COC/GFEs YES Credit Loan Limit Guideline Issue LP in file reflects a loan amount of $417,000 which received a Accept"; loan amount is $422,814 which exceeds county maximum. XX/XX/XXXX 2/18/2014 Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 06/04/2013 reflects an undocumented decrease in Credit for interest rate from ($536.60) to $0 therefore an undocumented increase in Adjusted Origination charges from $1459.40 to $1995. COC in file only reflects changes to the transfer taxes. XX/XX/XXXX 2/18/2014 2/20/2014 COC/GFE YES Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 04/03/2013; Adjusted Origination disclosed as $1459.40 increased at closing to $1995. XX/XX/XXXX 2/18/2014 2/20/2014 COC/GFE YES Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 04/03/2013 of ($535.60) but final HUD discloses a credit of $0. XX/XX/XXXX 2/18/2014 2/20/2014 COC/GFE YES Compliance Federal Higher-Priced Mortgage Loan Federal Higher-Priced Mortgage Loan - stated APR (5.3860%) and audited APR (5.3556%) exceeds the HPML threshold of 4.97% (1.5% over applicable APOR, 3.47%). Loan appears to comply with repayment ability, prepayment penalty, and escrow restrictions and requirements applicable to Federal HPMLs. XX/XX/XXXX 2/18/2014 2/26/2014 HPML WRKST YES These do not make the loan a non-HPML to warrant exception to be waived; it simply shows that they comply with the fed HPML repayment ability provision. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from the most binding GFE dated 04/26/2010; Adjusted Origination disclosed as $3366.29 increased at closing to $5350. XX/XX/XXXX 2/18/2014 2/23/2014 GFE YES Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most binding GFE dated 04/26/2010; Origination charges disclosed as $5,350.00 increased at closing to $7,333.71. XX/XX/XXXX 2/18/2014 2/23/2014 GFE YES Compliance GFE2 Reason(s) for interest rate-related revision(s) not acceptable GFE2 dated 05/03/2010 does not sufficiently identify the reason for the increase in charge for interest rate from ($1830) to $3260 therefore an increase in Adjusted Origination charges from $3720 to $6626.29. COC in file reflects that the charge for interest rate has changed however it does not state the reason for the change. XX/XX/XXXX 2/24/2014 Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 06/02/2010 reflects an undocumented increase in Origination charges from $3366.29 to $7333.71. XX/XX/XXXX 2/24/2014 Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 05/03/2010; Adjusted Origination resulted from binding Origination fee of $3336.29 and binding Credit for Interest rate of ($1630) for a new Adjusted Origination total of $1736.29, which increased at closing to $5350. XX/XX/XXXX 2/28/2014 Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most binding GFE dated 05/03/2010; Origination charges disclosed as $3366.29 increased at closing to $7,333.71. XX/XX/XXXX 2/28/2014 Compliance Initial GFE Missing Missing initial GFE due to lock dated 06/17/2013.This GFE was not enclosed in the loan file. XX/XX/XXXX 2/18/2014 2/20/2014 COC/GFEs YES GFE 7/02/2013 already provided. Compliance Payment value(s) in TIL Rate/Payment Disclosure inaccurate Payment values in TIL Rate/Payment Disclosure are inaccurate. Final TIL reflects a payment of $1465.28, note reflects a payment of $1305.27 XX/XX/XXXX 2/18/2014 YES XXXX agrees with XXXXXXX findings. XXXXXXXX 2/22 update of responses Compliance Rate value(s) in TIL Rate/Payment Disclosure inaccurate Rate value in TIL Rate/Payment Disclosure inaccurate. Rate on the Final TIL is 5.25, note rate is 4.25%. XX/XX/XXXX 2/18/2014 YES XXXX agrees with XXXXXXX findings. XXXXXXXX 2/22 update of responses Credit Other Guideline Issue Executed Note reflects terms of 4.25% and payment of $1,305.27. The file documentation (Final TIL, Final HUD, Rate Lock, approval docs and XXXXXXXX recent payment statements)all reflect a rate of 5.25% and payment of $1,465.28. XX/XX/XXXX 2/18/2014 YES XXXX agrees with XXXXXXX findings. XXXXXXXX 2/22 update of responses Credit Hazard Insurance Coverage Not Adequate Hazard insurance amount of $306,536 is not adequate, due to loan amount being $349,000, and appraisal not being available to determine replacement cost. XX/XX/XXXX 2/18/2014 2/20/2014 HOI YES Compliance Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) The APR on the Initial TIL (4.189) is greater than .125 less than the audited APR (4.369) which is based on the under-disclosure. The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. XX/XX/XXXX 2/18/2014 2/25/2014 Initial TIL YES Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 07/24/2012 reflects an undocumented increase in Origination charges from $2296.04 to $2693.75. XX/XX/XXXX 2/18/2014 2/25/2014 COC/GFEs YES Compliance GFE2 Reason(s) for settlement charge revision(s) not acceptable GFE2 dated 07/24/2012 does not sufficiently identify the reason for the increase other settlement charges; title services and lender's title insurance increased from $2703.36 to $3678.36. COC in file did not reflects that title services and lender's title insurance has changed. XX/XX/XXXX 2/18/2014 2/25/2014 COC/GFEs YES COC letter provided does not state acceptable reason for changed in fees. Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $3311.13 and the total collected was $3965.13 , resulting in an increase of $654 or 19.75%. XX/XX/XXXX 2/18/2014 2/25/2014 COC/GFEs YES COC letter provided does not state acceptable reason for changed in fees. Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from binding GFE dated 07/24/2012 disclosed Origination charges as $2296.04 increased at closing to $2693.75. XX/XX/XXXX 2/18/2014 2/25/2014 COC/GFEs YES Credit Appraisal Missing Appraisal is missing due to effective date of 11/05/2011 and signature date of 11/12/2012; however, loan closed on 11/XX/2012. XX/XX/XXXX 2/18/2014 2/20/2014 COC/GFEs YES Appraisal already provided. Compliance GFE2 Reason(s) for settlement charge revision(s) not documented GFE2 dated 06/19/2013 reflects an undocumented increase in Required services that we select from $545.00 to $695.00. The Notice of Changed Circumstance in file only reflects changes to the interest rate. XX/XX/XXXX 2/18/2014 2/20/2014 COC YES COC does not give reason for increase in required services we select. Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed from binding GFE dated 12/04/2012 in the amount of $924.00 and the total collected was $1074.00, resulting in an increase of $100.00 or 10.45%. XX/XX/XXXX 2/18/2014 2/20/2014 COC YES COC does not give reason for increase in required services we select. Compliance HUD1 Incomplete Final HUD not signed by the borrower or stamped by settlement agent. NO XX/XX/XXXX 2/18/2014 2/20/2014 HUD-1 YES Compliance HUD1 Incomplete Final HUD not signed by the borrower or stamped by settlement agent. YES XX/XX/XXXX 2/24/2014 Compliance HUD1 Incomplete Final HUD not signed by the borrower or stamped by settlement agent. YES XX/XX/XXXX 2/24/2014 Credit Credit Report Missing Credit included with revised docs is dated at closing 7/XX/13. XX/XX/XXXX 2/24/2014 2/28/2014 Credit Report YES Compliance GFE3 Reason(s) for interest rate-related revision(s) not acceptable GFE3 dated 06/26/2013 does not sufficiently identify the reason for the decrease in credit for interest rate from $3040 to $2565 therefore an increase in Adjusted Origination charges from ($1045) to ($570). COC in file reflects that rate extension fee was applied, however it does not state the reason for the change. XX/XX/XXXX 2/18/2014 2/20/2014 COC YES Compliance GFE4 Reason(s) for interest rate-related revision(s) not documented GFE4 dated 07/04/2013 reflects an undocumented decrease in Credit for interest rate from ($2565) to ($2090) therefore an undocumented increase in Adjusted Origination charges from ($570) to ($95). XX/XX/XXXX 2/18/2014 3/3/2014 COC YES COC provided only cured the credit decrease for one GFE. Did not cure tolerance issue. / These GFE's and COC's were supplied previously. We cannot cure the decrease in credit on GFE dated 7/4/2013 because there is no COC for that date. The COC is dated 7/8/2013 and that COC indicates a change however there is no change from GFE dated 7/4/2013 to GFE dated 7/8/2013. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 05/17/2013; Adjusted Origination disclosed as ($1045) increased at closing to ($95). XX/XX/XXXX 2/18/2014 3/3/2014 COC YES COC provided only cured the credit decrease for one GFE. Did not cure tolerance issue. / These GFE's and COC's were supplied previously. We cannot cure the decrease in credit on GFE dated 7/4/2013 because there is no COC for that date. The COC is dated 7/8/2013 and that COC indicates a change however there is no change from GFE dated 7/4/2013 to GFE dated 7/8/2013. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 05/17/2013 of ($3040) but final HUD discloses a credit of ($2090). XX/XX/XXXX 2/18/2014 3/3/2014 COC YES COC provided only cured the credit decrease for one GFE. Did not cure tolerance issue./ These GFE's and COC's were supplied previously. We cannot cure the decrease in credit on GFE dated 7/4/2013 because there is no COC for that date. The COC is dated 7/8/2013 and that COC indicates a change however there is no change from GFE dated 7/4/2013 to GFE dated 7/8/2013. Compliance Missing MA Borrower's Interest Worksheet MA Borrower's Interest worksheet missing from file.Required for all MA Refinance of principal residence within 60 months of consummation of existing loan. XX/XX/XXXX 2/18/2014 YES XXXX agrees with XXXXXXX findings. XXXXXXXX 2/22 update of responses Compliance HUD-1 Missing N/A YES XX/XX/XXXX 2/18/2014 2/20/2014 HUD-1 YES Compliance Initial GFE Missing Missing Initial GFE due to notice of changed circumstance letter reflects GFE was issued on 5/07/2013 indicating that a previous GFE with a loan amount higher then $417,000 is being changed. That GFE was not enclosed in the loan file. XX/XX/XXXX 2/24/2014 2/28/2014 GFE Yes Credit Credit Report Missing Credit included with revised docs is dated after closing 7/17/13 closing date 6/XX/13 XX/XX/XXXX 2/24/2014 3/6/2014 Credit report YES Credit DTI Not Within Guidelines DTI of 58% > 50% allowed per LP.Lender did not inlclude 3 time share loans with XXX with monthly payments of $304, $249, and $189.There is an unsigned HUD in file which shows those 3 debts were supposed to be paid off at close but the Final HUD shows the borrower receiving $38,000.Letter from borrower in file states the funds from close will be used to payoff some consumer debt. XX/XX/XXXX 2/18/2014 YES XXXX agrees with XXXXXXX findings. XXXXXXXX 2/21 update of responses Credit LTV Not Within Guidelines LTV of 85% exceeds the maximum LTV rate of 80% for a cash-out refinance per LP. XX/XX/XXXX 2/18/2014 YES XXXX agrees with XXXXXXX findings. XXXXXXXX 2/24 update of responses Credit Missing VOE N/A XX/XX/XXXX 2/18/2014 2/24/2014 VOE/HUD YES Compliance HUD-1 Missing N/A NO XX/XX/XXXX 2/18/2014 2/28/2014 HUD-1 YES Compliance TIL Missing N/A NO XX/XX/XXXX 2/18/2014 2/28/2014 TIL YES Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent GFE dated 06/13/2013; Adjusted Origination disclosed as $3680, increased at closing to $4,522.49. XX/XX/XXXX 2/18/2014 2/24/2014 COC/GFEs YES Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing:Charge for Interest Rate disclosed on the most recent GFE dated 06/13/2013 of $1685, but final HUD-1 discloses a charge of $2,527.49. XX/XX/XXXX 2/18/2014 2/24/2014 COC/GFEs YES Credit Other Guideline Issue Missing PITI documentation to support a monthly mortgage payment on XXX.The credit report shows a mortgage with XXXXXXX for $140,000 was paid off on 05/02/2013.However, documentation to support a mortgage amount of $167,000 with a payment of $1016 is not provided. XX/XX/XXXX 2/18/2014 Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent GFE dated 09/19/2013; Adjusted Origination disclosed as $1458.10 increased at closing to $1462.47. XX/XX/XXXX 2/18/2014 2/24/2014 COC/GFEs YES COC letter provided does not state acceptable reason for changed in fees Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent GFE dated 09/19/2013 of ($536.90) but final HUD discloses a credit of ($532.53). XX/XX/XXXX 2/18/2014 2/25/2014 COC/GFEs YES COC letter provided does not state acceptable reason for changed in fees Compliance GFE2 Reason(s) for interest rate-related revision(s) not acceptable GFE2 dated 09/19/2013 reflects an undocumented decrease in Credit for interest rate from ($536.90) to ($532.53) therefore an undocumented increase in Adjusted Origination charges from $1458.10 to $1462.47.The Change of circumstance letter in file only states that fees adjusted accordingly, does not specify which fees. XX/XX/XXXX 2/28/2014 Compliance GFE2 Reason(s) for settlement charge revision(s) not acceptable GFE2 dated 09/19/2013 reflects an undocumented increase in Government recordingfrom $69 to $79. The Change of circumstance letter in file only states fees adjusted accordingly, does not specify which fees. XX/XX/XXXX 2/28/2014 2/28/2014 COC/GFEs YES COC letter provided does not state acceptable reason for changed in fees. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent GFE dated 7/19/2013; Adjusted Origination disclosed as $1487.85 increased at closing to $1491.53. XX/XX/XXXX 2/18/2014 2/24/2014 COC/GFES YES Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: credit for Interest Rate disclosed on the most recent GFE dated 7/19/2013 of ($507.15) but final HUD discloses a charge of ($503.47). XX/XX/XXXX 2/18/2014 2/24/2014 COC/GFES YES Credit DTI Not Within Guidelines DTI of 54.99% > 50.446% used in approval due to miscalculated income. XX/XX/XXXX 2/18/2014 2/24/2014 Income VOE YES Credit Income Miscalculated Income miscalculated; approval used income for borrower of $2426.00 per month; however, per documents (Paystubs, and W2) in file income is $1700.26 per month. XX/XX/XXXX 2/18/2014 2/24/2014 Income YES Credit Missing VOE Missing VOE from image docs as of review date of 2/13/2013. XX/XX/XXXX 2/18/2014 2/20/2014 VOE YES Credit CAIVRS Authorization Missing; FHA File N/A XX/XX/XXXX 2/18/2014 2/20/2014 CAIVRS YES Credit Initial 92900-A Missing; FHA File N/A XX/XX/XXXX 2/18/2014 2/20/2014 Initial 92900 YES Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent GFE dated 05/02/2013; Adjusted Origination disclosed as ($1301.65) increased at closing to ($530.40). XX/XX/XXXX 2/18/2014 2/24/2014 COC/Rate lock YES Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent GFE dated 05/02/2013 of ($3301.65) but final HUD discloses a credit of ($2525.40). XX/XX/XXXX 2/18/2014 2/24/2014 COC/Rate lock YES Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 07/22/2013; Adjusted Origination disclosed as ($1297.90) increased at closing to ($1240.11). XX/XX/XXXX 2/18/2014 2/24/2014 COC/GFE/HUD YES COC does not acknowledge credit for interest rate increase. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 07/22/2013 of ($3292.90) but final HUD discloses a credit of ($3235.11). XX/XX/XXXX 2/18/2014 2/24/2014 COC/GFE/HUD YES COC does not acknowledge credit for interest rate increase. Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 08/12/2013 reflects an undocumented decrease in Credit for interest rate from ($3292) to ($3235.11) therefore an undocumented increase in Adjusted Origination charges from ($1297.90) to ($1240.11). The Change of circumstance letter in file only reflects changes to the loan amount. XX/XX/XXXX 2/28/2014 Compliance Change date(s) in TIL rate/payment disclosure inaccurate Change dates in the TIL rate/payment disclosure inaccurate. Maximum During First Five Years column should list 9/20/13 (funding date) or XXX (first payment date) as the change date since this is the earliest date the maximum interest rate may be reached; Final TIL shows 10/1/13. XX/XX/XXXX 2/24/2014 Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 8/05/2013; Adjusted Origination disclosed as ($758.60) increased at closing to $3,838.01. XX/XX/XXXX 2/24/2014 Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 08/05/2013 of ($2753.60) but final HUD discloses a charge of $1843.01. XX/XX/XXXX 2/24/2014 Compliance Initial GFE Missing Missing initial GFE dated 07/19/2013, as reflected on Acknowledgement of Receipt of Good Faith Estimate. XX/XX/XXXX 2/18/2014 YES XXXX agrees with XXXXXXX findings. XXXXXXXX 2/21 update of responses Credit DTI Not Within Guidelines DTI of 48.89% > 45.42% used in approval due to miscalculated income. 2106 expenses of $445.00 (12-month average of 2012) was not deducted from the borrower's base income of $5,969.92. XX/XX/XXXX 2/18/2014 YES XXXX agrees with XXXXXXX findings. XXXXXXXX 2/21 update of responses Compliance TIL Missing N/A NO XX/XX/XXXX 2/19/2014 Credit Hazard Insurance Coverage Not Adequate Hazard insurance amount of $224,000 is not adequate, due to loan amount being $270,000, and appraisal not being available to determine replacement cost. XX/XX/XXXX 2/18/2014 2/20/2014 HOI YES Compliance HUD-1 Incomplete Final HUD not signed by the borrower or stamped by settlement agent. NO XX/XX/XXXX 3/14/2014 Compliance TIL Missing N/A NO XX/XX/XXXX 3/14/2014 Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 07/01/2013 reflects an undocumented decrease in Credit for interest rate from ($1378) to ($712.53) therefore an undocumented increase in Adjusted Origination charges from $617 to $1282.47. The Change of circumstance letter in file only reflects changes to the loan amount. XX/XX/XXXX 2/18/2014 2/24/2014 COC/GFES YES Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 05/09/2013; Adjusted Origination disclosed as $617 increased at closing to $1282.47. XX/XX/XXXX 2/18/2014 2/24/2014 COC/GFES YES Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 05/09/2013 of ($1378.00) but final HUD discloses a credit of ($712.53). XX/XX/XXXX 2/18/2014 2/24/2014 COC/GFES YES Compliance HUD-1 Missing N/A YES XX/XX/XXXX 3/16/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 3/16/2014 Compliance HUD-1 Incomplete HUD incomplete due to reflecting a funding date of 12/12/2002, however 15 days of interest was collected which coincides with a funding date of 12/17/2002. YES XX/XX/XXXX 2/21/2014 Compliance HUD-1 Incomplete HUD is incomplete due to being illegible. YES XX/XX/XXXX 2/19/2014 Compliance HUD-1 Incomplete HUD incomplete due to the file containing two HUD's. One HUD contained the incorrect funding date of 7/16/4 and was not signed. The second HUD contained the correct funding date and was signed; however, page one was missing. Fees were utilized from the first HUD as the second HUD did not contain any title charges. YES XX/XX/XXXX 3/17/2014 Compliance HUD-1 Incomplete HUD-1 is illegible. YES XX/XX/XXXX 3/16/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 3/17/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 3/17/2014 Compliance HUD-1 Estimated HUD in file is a signed estimated copy. YES XX/XX/XXXX 3/17/2014 Compliance HUD-1 Estimated HUD in file is a signed estimated copy. YES XX/XX/XXXX 2/21/2014 Compliance HUD-1 Incomplete HUD is incomplete due to missing attached Addendum. YES XX/XX/XXXX 3/16/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 3/17/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 3/17/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 3/17/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 3/17/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 3/17/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 3/17/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 2/19/2014 Compliance HUD-1 Incomplete Final HUD is Incomplete due to not being signed by the borrower or stamped by settlement agent and illegible. YES XX/XX/XXXX 3/17/2014 Compliance HUD-1 Incomplete Final HUD is incomplete due to missing page 3 with itemization of additional fee breakdowns. YES XX/XX/XXXX 3/17/2014 Compliance TIL Missing N/A NO XX/XX/XXXX 3/20/2014 Compliance HUD-1 Incomplete HUD provided is incomplete reflecting incorrect disbursement date of 7/27/2006 on line 901. The amount of interest collected on line 901 accounts for 27 days of interest, coinciding with funding date of 7/5/2006, as further stated on page 1 of HUD. YES XX/XX/XXXX 2/23/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 3/20/2014 Compliance HUD-1 Incomplete HUD-1 incomplete due to missing disbursements exhibit and not stamped by a settlement agent. YES XX/XX/XXXX 3/20/2014 Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit/Charges for Interest Rate increased from most recent GFE dated 7/11/2011; Credit for Interest Rate disclosed as ($2,490) decreased at closing to ($2,462). XX/XX/XXXX 3/20/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 3/19/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 3/19/2014 Compliance HUD-1 Missing N/A NO XX/XX/XXXX 3/20/2014 Compliance TIL Missing N/A NO XX/XX/XXXX 3/20/2014 Compliance TIL Missing N/A NO XX/XX/XXXX 3/14/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 3/19/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 3/19/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 3/20/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 3/20/2014 Compliance HUD-1 Incomplete Final HUD is incomplete due to being illegible. YES XX/XX/XXXX 3/19/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 3/14/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 3/17/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 3/17/2014 Compliance HUD-1 Incomplete HUD Incomplete due to being illegible. YES XX/XX/XXXX 3/17/2014 Compliance TIL Missing N/A NO XX/XX/XXXX 3/14/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 3/20/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 3/20/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 3/19/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 3/19/2014 Compliance HUD-1 Incomplete Incomplete HUD due to being illegible. YES XX/XX/XXXX 3/20/2014 Compliance HUD-1 Missing N/A NO XX/XX/XXXX 3/19/2014 Compliance TIL Missing N/A NO XX/XX/XXXX 3/19/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 3/20/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 3/20/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 3/20/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 3/17/2014 Compliance HUD-1 Missing N/A NO XX/XX/XXXX 12/2/2013 Compliance GFE4 Reason(s) for interest rate-related revision(s) not documented GFE4 dated 01/19/2012 reflects an undocumented decrease in Credit for interest rate from ($2603.31) to ($2411.21) therefore an undocumented increase in Adjusted Origination charges from ($1083.31) to ($891.21). XX/XX/XXXX 3/21/2014 Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 12/09/2011; Adjusted Origination disclosed as ($1083.31) increased at closing to ($891.21). XX/XX/XXXX 3/21/2014 Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 12/09/2012 of ($2603.31) but final HUD discloses a credit of ($2411.21). XX/XX/XXXX 3/21/2014 Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent GFE dated 09/19/2012 disclosed Transfer taxes as $0 increased at closing to $25.00. XX/XX/XXXX 3/21/2014 Compliance Increase in 10% tolerance fees exceeds 10% HUD comparison of GFE & HUD charges inaccurate due to Title Services & Owners Title Insurance listed as fees that may change. The aggregate of these fees increased at closing and unable to determine if borrower chose the title company to allow this increase. XX/XX/XXXX 3/21/2014 3/25/2014 YES Yes, borrower decided to acquired non XXX affilaited Title agent.Pleaes refer to recorded comments when the loan was in Underwriting. Compliance HUD-1 Missing N/A YES XX/XX/XXXX 12/5/2013 Compliance TIL Missing N/A YES XX/XX/XXXX 12/5/2013 Compliance Initial TIL Missing N/A XX/XX/XXXX 12/5/2013 Compliance ROR Incorrect Form - Lender to Lender Not On H9/G9 ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. XX/XX/XXXX 12/5/2013 Compliance Initial TIL Missing N/A XX/XX/XXXX 12/5/2013 Compliance HUD-1 Estimated HUD in file is a Stamped CTC estimated copy. YES XX/XX/XXXX 12/2/2013 Compliance TIL Incomplete Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. YES XX/XX/XXXX 12/2/2013 Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 09/27/2011 reflects an undocumented decrease in Credit for interest rate from ($125.33) to $378 therefore an undocumented increase in Adjusted Origination charges from $909.67 to $1413. XX/XX/XXXX 12/5/2013 Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 08/30/2011; Adjusted Origination disclosed as $909.67 increased at closing to $1413. XX/XX/XXXX 12/5/2013 Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: credit for Interest Rate disclosed on the most recent binding GFE dated 08/30/2011 of ($125.33) but final HUD discloses a charge of $378. XX/XX/XXXX 12/5/2013 Compliance ROR Incorrect Form - Lender to Lender Not On H9/G9 ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. XX/XX/XXXX 12/5/2013 Compliance TIL Missing N/A NO XX/XX/XXXX 12/2/2013 Compliance HUD-1 Incomplete Final HUD incomplete due to missing page 1. YES XX/XX/XXXX 3/16/2014 Compliance HUD-1 Incomplete Final Hud incomplete; HUD 1 LIne 1105 description of fee is missing. NO XX/XX/XXXX 3/20/2014 Compliance HUD-1 Missing N/A NO XX/XX/XXXX 12/2/2013 Compliance GFE2 Reason(s) for settlement charge revision(s) not documented GFE2 dated 03/22/2012 reflects an undocumented increase in required services that we select from $581.00 to $810.00. XX/XX/XXXX 12/5/2013 Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 04/02/2012 reflects an undocumented increase in interest rate from 4.625% to 5.25% and Charge for interest rate from $0 to $810.00 therefore an undocumented increase in Adjusted Origination charges from $1200.00 to $2010.00. XX/XX/XXXX 12/5/2013 Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $1356.50 and the total collected was $1572.50, resulting in an increase of $216.00 or 15.92%. XX/XX/XXXX 12/5/2013 Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 03/22/2012; Adjusted Origination disclosed as $1200.00 increased at closing to $2010.00. XX/XX/XXXX 12/5/2013 Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 03/22/2012 of $0.00 but final HUD discloses a charge of $810.00. XX/XX/XXXX 12/5/2013 Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 02/15/2010 reflects an undocumented decrease in Credit for interest rate from ($314.38) to $0 therefore an undocumented increase in Adjusted Origination charges from $725.63 to $1040. XX/XX/XXXX 12/5/2013 Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Originated charges disclosed on the most recent binding GFE dated 01/14/2010 of $725.63 but final HUD discloses a charge of $990.00. XX/XX/XXXX 12/5/2013 Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing:Credit for specific interest rated disclosed on the most recent binding GFE dated 01/14/2010 of ($314.38) but final HUD discloses $0.00. XX/XX/XXXX 12/5/2013 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 5/13/2014 5/26/2014 YES cannot locate Compliance HUD-1 Incomplete Final HUD-1 in file is illegible. YES XX/XX/XXXX 5/13/2014 5/26/2014 YES Agree Compliance TIL Missing N/A YES XX/XX/XXXX 5/13/2014 5/26/2014 YES cannot locate Compliance HUD-1 Missing N/A YES XX/XX/XXXX 5/13/2014 5/26/2014 YES cannot locate Compliance TIL Missing N/A YES XX/XX/XXXX 5/13/2014 5/26/2014 YES cannot locate Compliance HUD-1 Incomplete HUD is incomplete due to poor imaging resulting in the bottom of the page 1 being illegible. YES XX/XX/XXXX 5/15/2014 5/26/2014 YES Bottom of page 1 is the distrubution line only - mathmatically calculating the columns provides the resutls. Agree but issue still exists with the document. Compliance State High Cost Points and Fees State high cost loan.Total points and fees ($5,854) exceeds IN high cost points and fees threshold of $5,392.30 (5% of total loan amount) by $461.70.Seller credit of $5,000 not itemized, therefore not included in calculation.Due to ambiguity in the Act, we use the conservative approach and test against the total loan amount as defined in the IN Home Loan Practices Act as opposed to principal loan amount.Non-compliant high cost loan XX/XX/XXXX 5/15/2014 5/26/2014 YES Seller credit should offset Assuming the $5k seller concession is applied to all non state high cost fees first ($3190), the remaining amount ($1810) can be applied to state high cost fees and would take the loan under the 5% threshold. Compliance HUD-1 Missing N/A YES XX/XX/XXXX 6/11/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 6/11/2014 Compliance HUD-1 Estimated HUD in file is a Stamped CTC estimated copy. YES XX/XX/XXXX 6/8/2014 6/17/2014 YES Compliance HUD-1 Incomplete HUD-1 Incomplete due to missing borrowers signature and not being certified by settlement agent. YES XX/XX/XXXX 10/17/2015 Compliance TX Home Equity Loan Disclosure Exception [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Acknowledgement that borrower(s) received copies of all documents signed at closing not in file. XX/XX/XXXX 10/17/2015 Compliance TX Home Equity Loan Disclosure Exception [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. XX/XX/XXXX 10/17/2015 Compliance TX Home Equity Loan Provision Violation [TXH] Home Loan Provision: No evidence found that TX 50(a)(6) loan is reviewed by a Texas attorney prior to closing XX/XX/XXXX 10/17/2015 Compliance TX Home Equity Loan Provision Violation [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. XX/XX/XXXX 10/17/2015 Compliance Violation of TX Equity Out 12 Day Cooling-Off Period [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. XX/XX/XXXX 10/17/2015 Compliance TIL Missing N/A YES XX/XX/XXXX 10/17/2015 Compliance HUD-1 Incomplete Final HUD not executed by the borrower or certified by the settlement agent. YES XX/XX/XXXX 10/17/2015 Compliance TX Home Equity Loan Disclosure Exception [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Acknowledgement that borrower(s) received copies of all documents signed at closing not in file. XX/XX/XXXX 10/17/2015 Compliance TX Home Equity Loan Disclosure Exception [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. XX/XX/XXXX 10/17/2015 Compliance TX Home Equity Loan Provision Violation [TXH] Home Loan Provision: No evidence found that TX 50(a)(6) loan is reviewed by a Texas attorney prior to closing XX/XX/XXXX 10/17/2015 Compliance Violation of TX Equity Out 12 Day Cooling-Off Period [TXH] Home Loan Provision: TX 50(a)(6) DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure in file was executed at closing, unable to verify compliance of TX50a6 12 day cooling off period. XX/XX/XXXX 10/17/2015 Credit Hazard Missing N/A XX/XX/XXXX 5/22/2014 6/9/2014 HOI YES Agree- current policy but not policy at origination Current Homeowners Policy for Subject, missing HOI at origination Credit Missing VOE N/A XX/XX/XXXX 5/22/2014 6/9/2014 YES Agree - however income is fully documented by W-2& tax return, originator does not do VOEs. Compliance Change date(s) in TIL rate/payment disclosure inaccurate Change dates in the TIL rate/payment disclosure inaccurate. Maximum during First Five Years column should list 07/24/2013 (funding date) or XXX (first payment date) as the change date since this is the earliest date the maximum interest rate may be reached; Final TIL shows 08/01/2013. XX/XX/XXXX 5/21/2014 6/9/2014 YES Agree- however non-material TILA violation Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $942.67 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing complete itemization of line 1101. There is also a seller credit of $7096.84 on line 206 which is un-itemized therefore excluded. XX/XX/XXXX 5/21/2014 6/9/2014 YES Disagree Disagree. Total fees charged to the borrower were $8000.74. Assuming $724.31 of which were finance charge fees, $7276.43 were not finance charge fees. By applying the lender credit to the non finance charge fees first, there is nothing left over to cover the finance charge fees. Compliance HUD-1 Incomplete HUD incomplete due to illegibility. YES XX/XX/XXXX 6/11/2014 Compliance HUD-1 Estimated HUD in file is a Stamped CTC estimated copy. YES XX/XX/XXXX 6/4/2014 Compliance HUD-1 Estimated HUD in file is a signed estimated copy. YES XX/XX/XXXX 6/8/2014 Compliance HUD-1 Missing N/A NO XX/XX/XXXX 6/4/2014 Compliance TIL Missing N/A NO XX/XX/XXXX 6/4/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 6/4/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 6/4/2014 Compliance TIL Missing N/A NO XX/XX/XXXX 11/17/2013 Credit Loan Limit Guideline Issue Loan limit exceeds maximum.Loan amount of $XXXXXXXXXXX exceeds conforming and high balance loan limits in XXXXXXXXXXXX of $417,000.AUS findings in file are not eligible, 1008 in file reflects loan was DU approved. XX/XX/XXXX 6/5/2014 Compliance HUD-1 Estimated HUD in file is a estimated copy. YES XX/XX/XXXX 6/8/2014 Compliance HUD-1 Incomplete HUD incomplete due to missing the additional fees attachment. YES XX/XX/XXXX 6/11/2014 Compliance HUD-1 Incomplete Incomplete HUD due to sticker covering up fees on the HUD. YES XX/XX/XXXX 6/11/2014 Compliance HUD-1 Incomplete HUD is illegible. YES XX/XX/XXXX 6/11/2014 Compliance HUD-1 Estimated Fully executed HUD-1 is marked as Estimated Statement YES XX/XX/XXXX 6/23/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 6/11/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 6/11/2014 Compliance HUD-1 Estimated HUD in file is a Stamped CTC estimated copy. YES XX/XX/XXXX 6/11/2014 Compliance HUD-1 Estimated HUD in file is a Stamped CTC and signed estimated copy. YES XX/XX/XXXX 6/4/2014 Compliance HUD-1 Estimated HUD in file is a signed estimated copy. NO XX/XX/XXXX 6/8/2014 Compliance HUD-1 Incomplete Final HUD is incomplete due to missing page 1. NO XX/XX/XXXX 6/11/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 6/11/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 6/11/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 6/11/2014 Compliance TIL Missing N/A NO XX/XX/XXXX 6/11/2014 Compliance Evidence of Single Premium Credit Insurance Without Disclosure N/A XX/XX/XXXX 6/18/2014 Compliance HUD-1 Missing N/A NO XX/XX/XXXX 6/11/2014 Compliance TIL Missing N/A NO XX/XX/XXXX 6/11/2014 6/17/2014 YES Compliance HUD-1 Incomplete Hud incomplete due to missing attachment per line 814. YES XX/XX/XXXX 6/11/2014 Compliance HUD-1 Estimated HUD in file is an estimated copy. YES XX/XX/XXXX 6/11/2014 Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 04/13/2012 reflects an undocumented decrease in Credit for interest rate from ($8694.50) to ($8385). XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree.There were valid change circumstances for all changes noted: GFE2 04/13/12 - Loan amount decreased from $497,000 to $472,000; this change circumstance allows for CFIRC to be decreased. GFE4 06/04/12 - Loan amount increased from $472,000 to $497,000 - this change circumstance allows for changes in Orig fees and CFIRC. GFE5 06/05/12 - Appraised value came in lower than anticipated - this change circumstance allows for changes in CFIRC. GFE6 06/07/12 - The rate was relocked - this change circumstance allows for changes in CFIRC. GFE6 06/07/12 is within tolerance in comparison to the Final HUD. Compliance GFE4 Reason(s) for interest rate-related revision(s) not documented GFE4 dated 06/04/2012 reflects an undocumented increase in Origination charges from $6735.00 to $7047.50 and an undocumented decrease in Credit for interest rate from ($10945.68) to ($10615.92) therefore an undocumented increase in Adjusted Origination charges from ($4210.68) to ($3568.42). XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree.There were valid change circumstances for all changes noted: GFE2 04/13/12 - Loan amount decreased from $497,000 to $472,000; this change circumstance allows for CFIRC to be decreased. GFE4 06/04/12 - Loan amount increased from $472,000 to $497,000 - this change circumstance allows for changes in Orig fees and CFIRC. GFE5 06/05/12 - Appraised value came in lower than anticipated - this change circumstance allows for changes in CFIRC. GFE6 06/07/12 - The rate was relocked - this change circumstance allows for changes in CFIRC. GFE6 06/07/12 is within tolerance in comparison to the Final HUD. Compliance GFE5 Reason(s) for interest rate-related revision(s) not documented GFE5 dated 06/05/2012 reflects an undocumented decrease in Credit for interest rate from ($10,615.92) to ($9,373.42) therefore an undocumented increase in Adjusted Origination charges from ($3568.42) to ($2325.92). XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree.There were valid change circumstances for all changes noted: GFE2 04/13/12 - Loan amount decreased from $497,000 to $472,000; this change circumstance allows for CFIRC to be decreased. GFE4 06/04/12 - Loan amount increased from $472,000 to $497,000 - this change circumstance allows for changes in Orig fees and CFIRC. GFE5 06/05/12 - Appraised value came in lower than anticipated - this change circumstance allows for changes in CFIRC. GFE6 06/07/12 - The rate was relocked - this change circumstance allows for changes in CFIRC. GFE6 06/07/12 is within tolerance in comparison to the Final HUD. Compliance GFE6 Reason(s) for interest rate-related revision(s) not documented GFE6 dated 06/07/2012 reflects an undocumented decrease in Credit for interest rate from ($9,373.42) to ($8125.95) therefore an undocumented increase in Adjusted Origination charges from ($2325.92) to ($1078.45). XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree.There were valid change circumstances for all changes noted: GFE2 04/13/12 - Loan amount decreased from $497,000 to $472,000; this change circumstance allows for CFIRC to be decreased. GFE4 06/04/12 - Loan amount increased from $472,000 to $497,000 - this change circumstance allows for changes in Orig fees and CFIRC. GFE5 06/05/12 - Appraised value came in lower than anticipated - this change circumstance allows for changes in CFIRC. GFE6 06/07/12 - The rate was relocked - this change circumstance allows for changes in CFIRC. GFE6 06/07/12 is within tolerance in comparison to the Final HUD. Compliance HUD-1 Estimated HUD in file is a signed estimated copy. NO XX/XX/XXXX 3/13/2014 3/13/2014 YES Providing Final, stamped/certified HUD-1 Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 5/02/2012; Adjusted Origination disclosed as ($4210.68) increased at closing to ($1138.45). XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree.There were valid change circumstances for all changes noted: GFE2 04/13/12 - Loan amount decreased from $497,000 to $472,000; this change circumstance allows for CFIRC to be decreased. GFE4 06/04/12 - Loan amount increased from $472,000 to $497,000 - this change circumstance allows for changes in Orig fees and CFIRC. GFE5 06/05/12 - Appraised value came in lower than anticipated - this change circumstance allows for changes in CFIRC. GFE6 06/07/12 - The rate was relocked - this change circumstance allows for changes in CFIRC. GFE6 06/07/12 is within tolerance in comparison to the Final HUD. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 05/02/2012 of ($10,945.68) but final HUD discloses a credit of ($8125.95). XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree.There were valid change circumstances for all changes noted: GFE2 04/13/12 - Loan amount decreased from $497,000 to $472,000; this change circumstance allows for CFIRC to be decreased. GFE4 06/04/12 - Loan amount increased from $472,000 to $497,000 - this change circumstance allows for changes in Orig fees and CFIRC. GFE5 06/05/12 - Appraised value came in lower than anticipated - this change circumstance allows for changes in CFIRC. GFE6 06/07/12 - The rate was relocked - this change circumstance allows for changes in CFIRC. GFE6 06/07/12 is within tolerance in comparison to the Final HUD. Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 05/02/2012 disclosed Origination charges as $6735.00 increased at closing to $6987.50. XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree.There were valid change circumstances for all changes noted: GFE2 04/13/12 - Loan amount decreased from $497,000 to $472,000; this change circumstance allows for CFIRC to be decreased. GFE4 06/04/12 - Loan amount increased from $472,000 to $497,000 - this change circumstance allows for changes in Orig fees and CFIRC. GFE5 06/05/12 - Appraised value came in lower than anticipated - this change circumstance allows for changes in CFIRC. GFE6 06/07/12 - The rate was relocked - this change circumstance allows for changes in CFIRC. GFE6 06/07/12 is within tolerance in comparison to the Final HUD. Credit Other Guideline Issue Missing AUS approval from file. File contains an Underwriting Worksheet, 2 Transmittal Summaries and a Delegated Exception which all reflect an appraised value of $1,100,000.00 and LTV of 45.15%. However, the subject property appraised for $705,000.00, which results in an LTV of 70.50%. XX/XX/XXXX 3/13/2014 3/13/2014 YES Providing copy of final Underwriting Worksheet reflecting terms Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 04/12/2012 reflects an undocumented decrease in Credit for interest rate from ($5775.00) to ($3550.80) therefore an undocumented increase in Adjusted Origination charges from $665 to $2889.20. XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree.There were valid change circumstances for all changes noted: GFE2 04/12/12 - Rate went from float to lock; this change circumstance allows for change in CFIRC amount. GFE3 05/16/12 - Appraised value came in lower than anticipated and the loan amount increased - these change circumstances allow for changes in Origination fee and transfer tax amount. GFE3 05/16/12 is not within tolerance in comparison to the Final HUD; correct GFE refund amount of $22.20 is reflected on page 1 of the Final HUD Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 05/16/2012 reflects an undocumented increase in Origination charges from $6440.00 to $6965.00. XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree.There were valid change circumstances for all changes noted: GFE2 04/12/12 - Rate went from float to lock; this change circumstance allows for change in CFIRC amount. GFE3 05/16/12 - Appraised value came in lower than anticipated and the loan amount increased - these change circumstances allow for changes in Origination fee and transfer tax amount. GFE3 05/16/12 is not within tolerance in comparison to the Final HUD; correct GFE refund amount of $22.20 is reflected on page 1 of the Final HUD Compliance GFE3 Reason(s) for settlement charge revision(s) not documented GFE3 dated 05/16/2012 reflects an undocumented increase in transfer taxes from $1500.00 to $2232.00. XX/XX/XXXX 3/13/2014 3/18/2014 YES inv: Disagree.There were valid change circumstances for all changes noted: GFE2 04/12/12 - Rate went from float to lock; this change circumstance allows for change in CFIRC amount. GFE3 05/16/12 - Appraised value came in lower than anticipated and the loan amount increased - these change circumstances allow for changes in Origination fee and transfer tax amount. GFE3 05/16/12 is not within tolerance in comparison to the Final HUD; correct GFE refund amount of $22.20 is reflected on page 1 of the Final HUD Compliance Home Loan Provision Exception [REGZS] Home Loan Provision: If OCC and app date or > 4/6/11 (excluding HELOCs) - Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or "safe harbor" to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree. Anti Steering disclosure was located in Broker Disclosure Statement and was signed by broker and borrower. (attachment previously sent.) Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 03/28/2012; Adjusted Origination disclosed as $665.00 increased at closing to $2857.40. XX/XX/XXXX 3/13/2014 3/18/2014 YES inv: Disagree.There were valid change circumstances for all changes noted: GFE2 04/12/12 - Rate went from float to lock; this change circumstance allows for change in CFIRC amount. GFE3 05/16/12 - Appraised value came in lower than anticipated and the loan amount increased - these change circumstances allow for changes in Origination fee and transfer tax amount. GFE3 05/16/12 is not within tolerance in comparison to the Final HUD; correct GFE refund amount of $22.20 is reflected on page 1 of the Final HUD Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 03/28/2012 of ($5775.00) but final HUD discloses a credit of ($4107.60). XX/XX/XXXX 3/13/2014 3/18/2014 YES inv: Disagree.There were valid change circumstances for all changes noted: GFE2 04/12/12 - Rate went from float to lock; this change circumstance allows for change in CFIRC amount. GFE3 05/16/12 - Appraised value came in lower than anticipated and the loan amount increased - these change circumstances allow for changes in Origination fee and transfer tax amount. GFE3 05/16/12 is not within tolerance in comparison to the Final HUD; correct GFE refund amount of $22.20 is reflected on page 1 of the Final HUD Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 04/12/2012 disclosed Origination charges as $6440.00 increased at closing to $6965.00. XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree.There were valid change circumstances for all changes noted: GFE2 04/12/12 - Rate went from float to lock; this change circumstance allows for change in CFIRC amount. GFE3 05/16/12 - Appraised value came in lower than anticipated and the loan amount increased - these change circumstances allow for changes in Origination fee and transfer tax amount. GFE3 05/16/12 is not within tolerance in comparison to the Final HUD; correct GFE refund amount of $22.20 is reflected on page 1 of the Final HUD Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent binding GFE dated 04/12/2012 disclosed Transfer taxes as $1500.00 increased at closing to $2254.20. XX/XX/XXXX 3/13/2014 3/18/2014 YES inv: Disagree.There were valid change circumstances for all changes noted: GFE2 04/12/12 - Rate went from float to lock; this change circumstance allows for change in CFIRC amount. GFE3 05/16/12 - Appraised value came in lower than anticipated and the loan amount increased - these change circumstances allow for changes in Origination fee and transfer tax amount. GFE3 05/16/12 is not within tolerance in comparison to the Final HUD; correct GFE refund amount of $22.20 is reflected on page 1 of the Final HUD Compliance Home Loan Provision Exception [REGZS] Home Loan Provision: If OCC and app date or > 4/6/11 (excluding HELOCs) - Anti-steering disclosure not found in file. Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or safe harbor to facilitate compliance with the Reg Z anti-Steering provision. Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. XX/XX/XXXX 3/13/2014 3/18/2014 YES inv: Disagree. Anti Steering disclosure was located in Broker Disclosure Statement and was signed by broker and borrower. See attached. Compliance TIL Missing N/A YES XX/XX/XXXX 3/13/2014 3/18/2014 YES inv: Disagree.Wholesale Traditional tests to system evidence for Lender's Initial TIL.All Critical Submission Date is XX/XX/XXXX.Loan notes state B-Packet print and FedEx date is XX/XX/XXXX. Initial Lender TIL included in B-Packet.Initial Lender TIL date is XX/XX/XXXX and is attached.Final Lender TIL print and sign date is XX/XX/XXXX and is attached. Credit Other Guideline Issue CEMA-Underlying CEMA dated 04/08/2002 incomplete. Ex A is missing. XX/XX/XXXX 3/13/2014 3/15/2014 YES Agree.The loan was sold to the investor with this known defect. Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 07/23/2012 reflects an undocumented decrease in Credit for interest rate from ($5550.27) to ($3465.27) therefore an undocumented increase in Adjusted Origination charges from $327.23 to $2412.23. XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree.The increase in Adjusted Origination between GFE 06/04/12 and GFE 07/23/12 is because the appraisal came in lower than expected which caused an increase in LTV.The increase in LTV caused pricing to change which is considered a valid change. Compliance Home Loan Provision Exception [REGZS] Home Loan Provision: If OCC and app date or > 4/6/11 (excluding HELOCs) - Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or "safe harbor" to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree.Anti Steering disclosure was located in Broker Disclosure Statement and was signed by broker and borrower Compliance Initial TIL Missing N/A XX/XX/XXXX 3/13/2014 3/18/2014 YES Agree.We can validate using the origination system the Initial TIL was provided to the borrower but it is not in the inaged documents.Wholesale Traditional tests to system evidence for Lender's Initial TIL.All Critical Submission Date is 6/19/12.System notes indicateB-Packet print and FedEx date is XXX.Initial Lender TIL was included in B-Packet. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 6/4/2012; Adjusted Origination disclosed as $327.23 increased at closing to $2412.23. XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree.The increase in Adjusted Origination between GFE 06/04/12 and GFE 07/23/12 is because the appraisal came in lower than expected which caused an increase in LTV.The increase in LTV caused pricing to change which is considered a valid change. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 06/4/2012 of ($5550.27) but final HUD discloses a credit of ($3465.27). XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree.The increase in Adjusted Origination between GFE 06/04/12 and GFE 07/23/12 is because the appraisal came in lower than expected which caused an increase in LTV.The increase in LTV caused pricing to change which is considered a valid change. Credit Other Guideline Issue Missing AUS approval from file. XX/XX/XXXX 3/14/2014 3/15/2014 YES Providing copy of Underwriting Worksheet with final terms Compliance GFE5 Reason(s) for settlement charge revision(s) not documented GFE5 dated 09/23/2012 reflects an undocumented increase in Government recording chargesfrom $850.00 to $902.00 and an undocumented increase in Transfer taxes from $70.50 to $195.50. XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree - Government recording charges increase on the GFE dated 09/23/12; however the increase does not cause the 10% categories to go out of tolerance.In addition, the recording charges on the final HUD decrease to $722 which is less than the amount disclosed on GFE dated 09/20/12. The 10% is not an issue.The issue is the increase in GFE5 dated 09/23/2012 reflects an undocumented increase in in Transfer taxes from $70.50 to $195.50.Which resulted in No tolerance increase in Transfer Taxes from $70.50 to $108 Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent binding GFE dated 09/20/2012 disclosed Transfer taxes as $70.50 increased at closing to $108.00. XX/XX/XXXX 3/13/2014 3/18/2014 YES Agree. Transfer taxes increased between the GFE dated 09/20/12 and the Final HUD1.No valid reason/change could be found for this zero tolerance category increase. Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 08/29/2012 reflects an undocumented decrease in Credit for interest rate from ($6,254.41) to ($6,076.84). XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree. GFE2 (08/29/12) reflects a decrease in the CFIRC that is associated with valid change circumstances; the loan amount decreased from $317,000 on GFE1 (07/12/12) to $308,000 on GFE2 (08/29/12) and was locked on 7/12/12 (GFE2).The loan amount decrease and lock status change validate the decrease of the CFIRC. There is a 3rd GFE (dated 09/07/12 with no changes) and final signed XXXXXXX GFE in file dated 09/10/12 (GFE4), no changes to this GFE. When using this final GFE in comparison to the Final HUD1, all categories pass with no violations. Compliance Home Loan Provision Exception [REGZS] Home Loan Provision: If OCC and app date or > 4/6/11 (excluding HELOCs) - Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or "safe harbor" to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree.Anti Steering disclosure was located in Broker Disclosure Statementand was signed by broker and borrower.In addition, there was a valid change circumstance supporting the decrease of the CFIRC. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 7/12/2012; Adjusted Origination resulted from binding Origination fee of $3760.00 and binding Credit for Interest rate of ($6254.41) for a new Adjusted Origination total of ($2494.41) which increased at closing to ($2,331.84). XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree. GFE2 (08/29/12) reflects a decrease in the CFIRC that is associated with valid change circumstances; the loan amount decreased from $317,000 on GFE1 (07/12/12) to $308,000 on GFE2 (08/29/12) and was locked on 7/12/12 (GFE2).The loan amount decrease and lock status change validate the decrease of the CFIRC. There is a 3rd GFE (dated 09/07/12 with no changes) and final signed XXXXXXX GFE in file dated 09/10/12 (GFE4), no changes to this GFE. When using this final GFE in comparison to the Final HUD1, all categories pass with no violations. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 07/12/2012 of ($6,254.41) but final HUD discloses a credit of ($6,076.84). XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree. GFE2 (08/29/12) reflects a decrease in the CFIRC that is associated with valid change circumstances; the loan amount decreased from $317,000 on GFE1 (07/12/12) to $308,000 on GFE2 (08/29/12) and was locked on 7/12/12 (GFE2).The loan amount decrease and lock status change validate the decrease of the CFIRC. There is a 3rd GFE (dated 09/07/12 with no changes) and final signed XXXXXXX GFE in file dated 09/10/12 (GFE4), no changes to this GFE. When using this final GFE in comparison to the Final HUD1, all categories pass with no violations. Credit Other Guideline Issue Missing AUS approval from file. Loan amount of $491,852 exceeds Permanent High-Cost Area loan limit: 1-unit dwelling $ 474,950. XX/XX/XXXX 3/13/2014 3/13/2014 YES Agree.The loan was sold to the investor with this known defect. Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $5971.85 which exceeds the $100 tolerance for purchase transactions. There is a Selling Agent credit on page one of HUD for $1500 which is not itemized therefore excluded. There is a Lender credit on line 204 for $10,480.02 and line 205 for $555 which are un-itemized therefore excluded. XX/XX/XXXX 3/18/2014 3/19/2014 YES Disagree.Finance charge is overstated $653.26 and in compliance.APR is overstated by 0.0071% and in compliance.Investor did not include any of the $10,480.02 Direct Bill Credit and $555 Lender Credit in their APR calculation. No itemization of direct bill credit of 10,480.02, lender credit of $555, or selling agent credit of $1500 found in file.Without itemization, XXXXXXX reviews conservatively and applies credit to non-APR affecting fees first prior to APR-affecting fees.However, with credits applied to non-APR fees first, then remaining credit applied to APR affecting fees, disclosed finance charge is still understated by $2,228.96 which outside of tolerance for accuracy under TILA.Exception remains. Credit Other Guideline Issue The word 'Consolidation' was marked out and initialed by the borrower on the CEMA. XX/XX/XXXX 3/14/2014 3/15/2014 YES Agree.The loan was sold to the investor with this known defect. Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $404.00 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $2000 which is not itemized therefore excluded. There is a Lender credit on line 208 for $404 which is un-itemized therefore excluded. XX/XX/XXXX 3/13/2014 3/18/2014 YES inv: Disagree.Finance charge is overstated by $385.04 and within tolerance.APR is overstated by 0.0061% and within tolerance.Investor included non-APR Appraisal fee $385 and did not include Lender Credit $404 in their APR calculation. Reg Z 226.4(c)(7) provides that real estate related fees including appraisal fee can be excluded from finance charge provided fee is bona fide and reasonable.Invoice for appraisal fee not found in file, unable to validate which portion of fee is bona fide charges for services performed, as such, entire fee is included in APR calculation.Invoice for credit report found in file, excluded from finance charge calculation.No itemization of lender credit of $404 found in file, accordingly, XXXXXXX reviews conservatively and applies seller credit to APR affecting fees first prior to APR-affecting fees. Credit Other Guideline Issue Subject loan amount $521,500 exceeds Max allowed of $458,850 for property location. XX/XX/XXXX 3/13/2014 3/15/2014 YES Agree.The loan was sold to the investor with this known defect. Compliance Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) The APR on the initial TIL (4.4897) is greater than .125 less than the APR on the Final TIL (4.6147). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree.Finance charge is overstated $80.19 and in compliance.APR is overstated 0.0111% and in compliance.Pre-closing TIL APR is understated 0.125% and within the 0.125% tolerance.Investor included non-APR Appraisal fee $495 and Credit Report fee $22 in their APR calculation. Reg Z 226.4(c)(7) provides that real estate related fees including appraisal fee and credit report fee can be excluded from finance charge provided fees are bona fide and reasonable.Invoice for appraisal and credit report fees not found in file, unable to validate which portion of fees are bona fide charges for services performed, as such, entire fee is included in APR calculation. Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $380.20 which exceeds the $35.00 tolerance for Refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree with investor.Finance charge is overstated $80.19 and in compliance.APR is overstated 0.0111% and in compliance.Pre-closing TIL APR is understated 0.125% and within the 0.125% tolerance.Investor included non-APR Appraisal fee $495 and Credit Report fee $22 in their APR calculation. Reg Z 226.4(c)(7) provides that real estate related fees including appraisal fee and credit report fee can be excluded from finance charge provided fees are bona fide and reasonable.Invoice for appraisal and credit report fees not found in file, unable to validate which portion of fees are bona fide charges for services performed, as such, entire fee is included in APR calculation. Credit Other Guideline Issue CEMA-Underlying Mortgage dated 4/15/2010 is missing pages. XX/XX/XXXX 3/13/2014 3/15/2014 YES Agree.The loan was sold to the investor with this known defect. Credit MI Missing Missing evidence that Mortgage insurance was obtained as required per approval. XX/XX/XXXX 3/14/2014 3/15/2014 YES Please refer to MI Data spreadsheet that was provided reflecting all data for the MI obtained on this loan. MI terms are on spreadsheet but exception for missing MI Cert remains Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $172.50 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization. XX/XX/XXXX 3/13/2014 3/18/2014 YES Disagree.Finance charge is overstated $344.63 and in compliance.APR is understated by 0.0004% and in compliance.Investor included non-APR Appraisal fee $495 and Credit Report fee $22 in their APR calculation. Reg Z 226.4(c)(7) provides that real estate related fees including appraisal fee and credit report fee can be excluded from finance charge provided fees are bona fide and reasonable.Invoice for appraisal and credit report fees not found in file, unable to validate which portion of fees are bona fide charges for services performed, as such, entire fee is included in APR calculation. Credit DTI Not Within Guidelines DTI of 45.81% > 45% per FNMA Standard Eligibility Matrix. XX/XX/XXXX 3/13/2014 3/13/2014 YES Agree.The loan was sold to the investor with this known defect. Credit Other Guideline Issue Condo not on FNMA approved projects, missing review. XX/XX/XXXX 3/13/2014 3/13/2014 YES Agree.The loan was sold to the investor with this known defect. Credit Application Incomplete Missing Co-Borrowers final signed application. XX/XX/XXXX 3/13/2014 3/20/2014 YES The known defect on the loan is that the non-borrowing spouse signed the note; therefore, there is no application for the non-borrowing spouse. Credit Credit Report Incomplete Missing Co-Borrowers Credit report. XX/XX/XXXX 3/13/2014 3/20/2014 YES The known defect on the loan is that the non-borrowing spouse signed the note; therefore, there is no credit report for the non-borrowing spouse. Credit Note Incomplete Note executed by non-borrowing spouse. XX/XX/XXXX 3/13/2014 3/13/2014 YES Agree.The loan was sold to the investor with this known defect. Credit CLTV Not Within Guidelines HCLTV 58.87% > 43.1% that was used in approval, due to subordinating lien with a credit limit of $128,000.00. XX/XX/XXXX 3/13/2014 Credit Income Not Properly Verified 2010 tax transcripts are not enclosed in the loan file. XX/XX/XXXX 3/14/2014 3/20/2014 YES Transcripts are not required when the loan receives a PASS.2010 tax returns are in the file. Credit LTV Not Within Guidelines LTV of 75% > 70% max allowed with 4 or more properties owned. XX/XX/XXXX 3/14/2014 3/15/2014 YES Agree.The loan was sold to the investor with this known defect. Credit Other Guideline Issue Missing VOM for XXXXXXXX.Missing proof of of monthly insurance amount on XXXXXXX, XXXXXXXXXX, XXXXXXXXXX, and XXXXXX XXXXXX properties.Missing proof of taxes on XXXXXXXXXX XX/XX/XXXX 3/14/2014 3/15/2014 YES Agree on missing VOM for one of the 9 REO properties.Proof of insurance is not a guideline requirement.Please see evid of taxes on XXX. We will need proof of insurance for an acurate DTI calculation. Cleared property taxes Credit Other Guideline Issue CEMA-Loan amount on CEMA dated 6/20/2005 is incorrect. The loan amount on CEMA is $213,275.20, however the Consolidated Note refelcts a loan amount of $219,000. XX/XX/XXXX 3/14/2014 3/15/2014 YES Agree.The loan was sold to the investor with this known defect. Credit Other Guideline Issue Condo not on FNMA approved projects, missing review. XX/XX/XXXX 3/14/2014 3/15/2014 YES Agree.The loan was sold to the investor with this known defect. Credit LTV Not Within Guidelines LTV 62.58% > 59.69% that was used in approval, due to lender using appraised value of $325,000.00 however, per appraisal value is $310,000.00. XX/XX/XXXX 3/14/2014 3/15/2014 YES Providing copy of final AUS reflecting terms at 62.58% LTV Credit MI Missing Missing evidence that Mortgage insurance coverage of at least 16% with an MI loan-level price adjustment or obtain mortgage insurance coverage of 30% was obtained as required per approval. XX/XX/XXXX 3/13/2014 3/13/2014 YES Agree.The loan was sold to the investor with this known defect. Credit Seller Concessions Not Within Guidelines Seller concessions of 7.89% exceed the maximum allowable concessions of 3%. XX/XX/XXXX 3/13/2014 3/13/2014 YES Agree.The loan was sold to the investor with this known defect. Credit Appraisal Incomplete Appraisal is incomplete due to no pictures of basement that is used for rental income.Appraisal was completed on a 1004 form instead of using a 1025 form for multiple units. XX/XX/XXXX 3/14/2014 3/15/2014 YES Appraisal is incomplete due to no pictures of basement that is used for rental income.Appraisal was completed on a 1004 form instead of using a 1025 form for multiple units. Credit Loan Limit Guideline Issue Subject loan was approved as a 2 unit property however Appraisal was completed as a Single Family with a loan amount of $533,850 which exceeds max allowed of $417,000 for a 1 unit property. XX/XX/XXXX 3/14/2014 3/15/2014 YES Subject loan was approved as a 2 unit property however Appraisal was completed as a Single Family with a loan amount of $533,850 which exceeds max allowed of $417,000 for a 1 unit property. Credit DTI Not Within Guidelines DTI of 44.73% > 40.63% used in approval due to miscalculated income. XX/XX/XXXX 3/14/2014 3/15/2014 YES Agree.The loan was sold to the investor with this known defect. Credit LTV Not Within Guidelines LTV of 80% > 70% max allowed with 4 or more properties owned. XX/XX/XXXX 3/14/2014 3/15/2014 YES Agree.The loan was sold to the investor with this known defect. Credit Missing VOE AUS required a VVOE to be obtained within 10 days of closing. Final VVOE for XXXXXXXX is >10 days from closing. Final VVOE is dated XXXXXXXX, file closed XXXXXXXX. XX/XX/XXXX 3/14/2014 3/20/2014 YES Final VVOE for XXXXXXXX XXX is 2/8/13, but this is still >10 days. Agree. Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 02/25/2013 reflects an undocumented decrease in Credit for interest rate from ($312.76) to ($52.13) therefore an undocumented increase in Adjusted Origination charges from $342.24 to $602.87. XX/XX/XXXX 3/14/2014 3/18/2014 YES Disagree.GFE3 dated 02/25/13 -The interest rate decreased from 4.375% to 4.25%, due to a product change. The loan changed from a HARP loan to a Conventional loan, pricing improved, but with less of a credit.This is a valid change circumstance.When using this final GFE in comparison to the Final HUD1, all categories pass with no violations. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 12/15/2012; Adjusted Origination disclosed as $342.24 increased at closing to $602.87. XX/XX/XXXX 3/14/2014 3/18/2014 YES Disagree.GFE3 dated 02/25/13 -The interest rate decreased from 4.375% to 4.25%, due to a product change. The loan changed from a HARP loan to a Conventional loan, pricing improved, but with less of a credit.This is a valid change circumstance.When using this final GFE in comparison to the Final HUD1, all categories pass with no violations. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 12/15/2012 of ($312.76) but final HUD discloses a credit of ($52.13). XX/XX/XXXX 3/14/2014 3/18/2014 YES Disagree.GFE3 dated 02/25/13 -The interest rate decreased from 4.375% to 4.25%, due to a product change. The loan changed from a HARP loan to a Conventional loan, pricing improved, but with less of a credit.This is a valid change circumstance.When using this final GFE in comparison to the Final HUD1, all categories pass with no violations. Credit Hazard Missing Missing copy of Condo Master Insurance Policy. Only Borrower's Contents insurance Policy is present in file. XX/XX/XXXX 3/14/2014 3/15/2014 YES Providing copy of insurance Credit Other Guideline Issue Missing AUS and/or manual loan approval. XX/XX/XXXX 3/14/2014 3/15/2014 YES Providing copy of final Underwriting Worksheet Credit Other Guideline Issue Missing AUS and/or manual loan approval. XX/XX/XXXX 3/14/2014 3/15/2014 YES Providing copy of final Underwriting Worksheet Credit MI Missing Missing evidence that Mortgage insurance was obtained as required per approval. XX/XX/XXXX 3/14/2014 3/15/2014 YES Please refer to MI Data spreadsheet previously provided for terms of MI obtained. MI terms are on spreadsheet but exception for missing MI Cert remains Credit Other Guideline Issue File is missing 2011 & 2012 Tax Transcripts. XX/XX/XXXX 3/14/2014 3/17/2014 YES Transcripts are only required if the income fails the Tax Transcript Results Reasonableness of Income Test. We only had 2011 1040's so providing the test for 2011 showing the income passed. Credit LTV Not Within Guidelines LTV of 75% > 70% max allowed with 4 or more properties owned. XX/XX/XXXX 3/14/2014 Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $459.83 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed.There is a Seller credit on page one of HUD for $3215 which is not itemized therefore excluded. XX/XX/XXXX 3/14/2014 3/18/2014 YES Disagree.Finance charge is overstated $1,850.46 and in compliance.APR is overstated by 0.998% and in compliance.Investor included non-APR Appraisal fee $395 and Credit Report fee $11.91 and did not include any of the Seller Credit for Closing Costs $3,215 in their APR calculation. Reg Z 226.4(c)(7) provides that real estate related fees including appraisal fee can be excluded from finance charge provided fee is bona fide and reasonable.Invoice for appraisal fee not found in file, unable to validate which portion of fee is bona fide charges for services performed, as such, entire fee is included in APR calculation.Invoice for credit report found in file, excluded from finance charge calculation.No itemization of seller credit found in file, accordingly, XXXXXXX reviews conservatively and applies seller credit to APR affecting fees first prior to APR-affecting fees. Credit DTI Not Within Guidelines DTI of 27.03% > 18% used in approval.AUS was not updated to reflect new DTI. 27.03% DTI is still within Agency guidelines. XX/XX/XXXX 3/14/2014 3/20/2014 YES Disagree. Unable to determine investor's DTI calculation; however, 27.03% LTV is within guidelines. No issue. Income of $6350.02 Monthly Housing Cost $1387.21 Consumer Debt $329 27.03% Credit MI Missing Missing evidence that Mortgage insurance coverage was obtained as required per approval. XX/XX/XXXX 3/14/2014 3/15/2014 YES Agree.The loan was sold to the investor with this known defect. Credit Missing VOM/VOR N/A XX/XX/XXXX 3/14/2014 3/17/2014 YES Providing UW decsion notes justifying approval and guidelines indicating housing history is "generally" required. Credit Credit Report Missing N/A XX/XX/XXXX 3/14/2014 3/17/2014 YES Please see credit report attached. Credit Income Not Properly Verified Missing tax transcripts for 2011 per XXX underwriting approval. XX/XX/XXXX 3/14/2014 3/17/2014 YES Please see tax return transcript attached. Compliance Home Loan Provision Exception [REGZS] Home Loan Provision: If OCC and app date or > 4/6/11 (excluding HELOCs) - Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or "safe harbor" to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. XX/XX/XXXX 3/14/2014 3/18/2014 YES Agree. Unable to locate Anti-Steering Disclosure in imaged documents Credit CLTV Not Within Guidelines CLTV 69.82% > 59.69% that was used in approval, due to subordinating lien being HELOC with credit limit of $31,000, there is no evidence in file that limit was lowered to $3,148 which was used in approval. XX/XX/XXXX 3/14/2014 3/15/2014 YES Agree.The loan was sold to the investor with this known defect. Compliance Initial TIL Missing N/A XX/XX/XXXX 3/14/2014 3/18/2014 YES Providing initial TIL Credit Credit Report Missing N/A XX/XX/XXXX 3/14/2014 3/15/2014 YES Providing copy of credit report Credit Other Guideline Issue FL condo LTV > 75%, needs condo approval. XX/XX/XXXX 3/14/2014 Compliance Initial GFE Missing Initial GFE missing due to Written list of service providers reflects GFE was issued on 7/10/2012. This GFE was not enclosed in the loan file. XX/XX/XXXX 3/14/2014 3/18/2014 YES Agree.Initial GFE is not in file. Credit Assets Not Sufficient To Close Assets in the amount of $61,794.80 are required for closing; however, only $1,000 is verified in file. Sales contract for previous residence is in file, but no HUD-1 or other documentation providing proof of sale. XX/XX/XXXX 3/14/2014 3/17/2014 YES Agree.We are unable to provide this document. Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $59.22 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose an appraisalfee paid to affiliate of $450 as prepaid finance charge. There was no invoice in the file. XX/XX/XXXX 3/14/2014 3/18/2014 YES inv: Finance Charge is overstated $349.34 and in compliance.APR is overstated 0.0369% and within tolerance and in compliance.Investor included non-APR Appraisal fee $475 in their APR calculation. Reg Z 226.4(c)(7) provides that real estate related fees including appraisal fee can be excluded from finance charge provided fee is bona fide and reasonable.Invoice for appraisal fee not found in file, unable to validate which portion of fee is bona fide charges for services performed, as such, entire fee is included in APR calculation. Compliance HUD-1 Estimated HUD in file is a signed estimated copy. YES XX/XX/XXXX 4/17/2014 4/28/2014 Yes Final HUD not in fle. Compliance HUD-1 Estimated HUD in file is a Stamped CTC estimated copy. YES XX/XX/XXXX 4/17/2014 4/28/2014 HUD-1 Yes Final HUD-1 Provided The HUD provided is a final HUD, but remains incomplete due to missing payoff attachment referenced on HUD-1 line 105 Compliance HUD-1 Incomplete Final HUD is incomplete due to missing missing itemization referenced on page 1. YES XX/XX/XXXX 4/17/2014 4/28/2014 Itemization of Payoff Detail Yes Final HUD-1 Provided Compliance HUD-1 Estimated HUD in file is a Stamped CTC and Signed estimated copy. YES XX/XX/XXXX 4/17/2014 4/28/2014 HUD-1 Yes Final HUD-1 Provided HUD provided is signed/stamped Estimated copy; stated Pre-Audit. Compliance HUD-1 Missing N/A NO XX/XX/XXXX 4/17/2014 4/30/2014 HUD-1 Yes Provided copy of Final HUD.Loan not subject to high cost testing. Compliance TIL Missing N/A NO XX/XX/XXXX 4/17/2014 4/30/2014 TIL Yes Provided copy of Final TIL.Loan not subject to high cost testing. Compliance HUD-1 Missing N/A NO XX/XX/XXXX 4/17/2014 4/30/2014 Yes Final HUD not in file.Loan not subject to high cost testing. Compliance TIL Missing N/A NO XX/XX/XXXX 4/17/2014 4/30/2014 TIL Yes Provided copy of Final TIL.Loan not subject to high cost testing. Compliance TIL Missing N/A NO XX/XX/XXXX 4/17/2014 4/30/2014 Yes Final TIL not in file.Loan not subject to high cost testing. Compliance TIL Missing N/A NO XX/XX/XXXX 4/17/2014 4/30/2014 TIL Yes Provided copy of Final TIL.Loan not subject to high cost testing. Compliance HUD-1 Incomplete Final HUD is incomplete due to not being signed by the borrower or stamped by settlement agent. YES XX/XX/XXXX 7/23/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 7/23/2014 Compliance HUD-1 Incomplete Final HUD is incomplete due to not being signed by the borrower. YES XX/XX/XXXX 7/23/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 7/23/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 7/23/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 7/23/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 7/23/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 7/23/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 7/23/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 7/23/2014 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 7/23/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 7/23/2014 Compliance Missing MA Borrower's Interest Worksheet MA Borrower's Interest worksheet missing from file.Required for all MA Refinance of principal residence within 60 months of consummation of existing loan. XX/XX/XXXX 7/23/2014 Compliance Note Missing N/A XX/XX/XXXX 7/23/2014 8/6/2014 YES Compliance HUD-1 Missing N/A YES XX/XX/XXXX 7/23/2014 Compliance TIL Missing N/A YES XX/XX/XXXX 7/23/2014 Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $575 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. XX/XX/XXXX 6/26/2014 7/1/2014 YES Credit DTI Not Within Guidelines DTI of 53.86% > 48.23% used in approval due to miscalculated hazard insurance premiums. Lender did not include both insurance premiums, one for each house on property. XX/XX/XXXX 6/26/2014 6/30/2014 Correspondence YES Recalculated with additional $111/mo for hazard not included ($159 total, already counted $48). Resulting ratio is $43.5%. The loan was not sold subject to underwriting reps 6/30/2014 - We reflect DTI of 53.86% per the income and debts in file. Income reflects $2042.87 with consumer debt of $309.00 and monthly housing cost of $791.30. Credit DTI Not Within Guidelines DTI 47.2% exceeds current seller guideline maximum of 45% XX/XX/XXXX 6/26/2014 6/30/2014 YES The loan was not sold subject to underwriting reps Credit LP Findings; all Miscellaneous requirements not met; Conventional File Loan closed with expired appraisal. Appraisal must be dated within 120 days of Note date. Appraisal was completed on 7/16/2012 and the Note date is XXXXXXXX. Valid 1004D appraisal update was needed. XX/XX/XXXX 6/26/2014 6/30/2014 Appraisal Field Review YES See attached review of appraisal certifying the original value. Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $387 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. XX/XX/XXXX 6/26/2014 7/1/2014 YES Compliance Initial GFE Missing Missing GFE due to Rate Lock reflects GFE was issued on 11/26/2012 . This GFE was not enclosed in the loan file. XX/XX/XXXX 6/26/2014 7/14/2014 YES Agree with investor. Unable locate GFE dated 11/26/12 in file. A GFE dated 11/27/12 was located in the GFE index dated 2/5/13 page 4/11. Credit Income Not Properly Verified Income not properly verified due to missing verification of borrowers income. File did not provide pay stubs or a WVOE. XX/XX/XXXX 6/26/2014 6/30/2014 Underwriting Worksheet YES Per underwriting note on 1/11/13 on Underwriting Worksheet, income passed the Reasonableness Test for the 4506T; therefore, the transcripts are not required. Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 6/26/2014 6/30/2014 YES The loan was not sold subject to underwriting reps Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 6/26/2014 6/30/2014 Underwriting Worksheet YES Providing copy of XXXXXXX Underwriting Worksheet (aka 1008) has always been accepted by the Agencies. This document was included in the images provided to investor. Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 6/26/2014 6/30/2014 YES The loan was not sold subject to underwriting reps Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 6/26/2014 6/30/2014 Underwriting Worksheet YES Providing XXXXXXX Underwriting Worksheet (aka 1008.) Document was included in loan images provided to investor. Credit Missing VOE N/A XX/XX/XXXX 6/26/2014 6/30/2014 YES The loan was not sold subject to underwriting reps. The loan was a Corporate Relo and followed the required processes. By the nature of the program, the borrower would not receive the relo funds if not employed by the company within the Corporate Relo platform. Credit CLTV Not Within Guidelines CLTV 60.62 > 58.79% that was used on approval due to lender not capturing the underlying mortgage for $19,743.40 in the CLTV calculations. XX/XX/XXXX 6/26/2014 6/30/2014 Correspondence YES Disagree - this refers to the underlying blanket mortgage for the cooperative that is attributable to the unit borrower is purchasing (read page 32 of 42 of purchase contact.) The payment is covered in the monthnly maintenance fee. Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 6/26/2014 6/30/2014 Underwriting Worksheet YES The loan was not sold subject to underwriting reps. See Underwriting Worksheet included in the document images provided. Credit Initial Application Unsigned Initial application is marked Face to Face interview and is unsigned. XX/XX/XXXX 6/26/2014 6/30/2014 YES Unable to provide a signed, initial 1003. Credit LTV Not Within Guidelines LTV not within guidelines.The borrower was approved at 80% LTV for an owner occupied purchase with a credit score of 677 and less than 6 months reserves.FNMA Manual Underwriting guidelines require a minimum LTV of 75% for owner occupied purchases with credit score under 680 and less than 6 months reserves. XX/XX/XXXX 6/26/2014 6/30/2014 YES The loan was not sold subject to underwriting reps Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 6/26/2014 6/30/2014 Underwriting Worksheet YES The loan was not sold subject to underwriting reps. XXXXXXX Underwriting Worksheet (aka 1008) was included in file images provided to investor. Credit Qualifying Score Not Within Guidelines Qualifying score not within guidelines.The borrower was approved with a middle credit score of 677 for an owner occupied purchase at 80% LTV with 3.47 months reserves.FNMA Manual Underwriting guidelines require a credit score of 680 for owner occupied purchases over 75% LTV with less than 6 months reserves. XX/XX/XXXX 6/26/2014 6/30/2014 YES The loan was not sold subject to underwriting reps Credit Violation of FNMA manual underwriting guidelines The borrower was approvedfor an owner occupied purchase at 80% LTV with a middle credit score of 677 with 3.47 months reserves.FNMA Manual Underwriting guidelines require a credit score of 680 for owner occupied purchases over 75% LTV with less than 6 months reserves. XX/XX/XXXX 6/26/2014 6/30/2014 YES The loan was not sold subject to underwriting reps Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 6/26/2014 6/30/2014 YES The loan was not sold subject to underwriting reps Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 6/26/2014 6/30/2014 YES The loan was not sold subject to underwriting reps Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 6/26/2014 6/30/2014 Underwriting Worksheet YES The loan was not sold subject to underwriting reps. XXXXXXX Underwriting Worksheet (aka 1008) was included in file images provided to investor. Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $525.00 which exceeds the $100 tolerance for purchase transactions. TIL itemization did not include Appraisal fee of $445.00 paid to the affiliate RELS, and Tax Service fee of $80.00 as prepaid finance charge with no invoice in the file. There is a Lender credit on line 207 for $80.00 which is un-itemized therefore excluded. XX/XX/XXXX 6/26/2014 7/14/2014 YES Disagree with investor.Finance charge is understated $0.19 and in compliance.APR is accurate and in compliance.Per investor sheet, non-APR Appraisal fee $445 was included in APR calculation.Per RECOR testing methodology, Appraisal fees are non-APR regardless of the payee.Per investor sheet, Lender Credit $80 was not included in APR calculation because it is not itemized.Per RECOR testing methodology, Lender Credits can be applied to APR fees unless they are specifically itemized for non-APR fees. Agree to exclude appraisal fee in the amount of $445 from finance charge calculation.However, with respect to unitemized credit in the amount of $80, we do not assume credit applies to APR fees first before non-APR fees.While there is no official guidance in the regulations, there is clearly more risk in assuming that a lump sum credit was meant to be applied toward APR-affecting and high cost points and fees before others. The application of non-itemized lump sum credits is an issue that comes up regularly and one which we re-visit with counsel frequently.Each time, we have been advised by counsel that our approach, which (like our approach to everything) is conservative, is an appropriate one to take in reviewing loans as a due diligence firm.Will leave to client's discretion to override this exception based on internal policy, guidance from counsel and risk-based analysis. Credit Application Incomplete Application incomplete due to missing co-borrowers occupation. XX/XX/XXXX 6/26/2014 6/30/2014 Correspondence YES Income from B2 was not used to qualify Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $37.11 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. XX/XX/XXXX 6/26/2014 7/14/2014 YES Disagree with investor.Finance charge overstated $212.84 and in compliance.APR is overstated 0.0118% and in compliance.Per investor sheet, investor included the full $2,385 Origination Charge in their calculation.The Origination Charge of $2,385 includes a Doc Prep fee of $250 that is a non-APR fee per RECOR Correspondent testing methodology.The Itemization of Amount Financed and closing instructions show the breakdown of the origination fee. Compliance State High Cost Points and Fees State high cost loan.Total points and fees ($5,483.50) exceeds NY high cost points and fees threshold of $5,475.82 (5% of total loan amount) by $7.68.Discount points included in calculation.While NY permits exclusion of bona fide discount points, we do not have sufficient evidence to determine if discount points meets the definition of bona fide discount points under the NY High Cost Home Loan Law.Non-compliant high cost loan. XX/XX/XXXX 6/26/2014 7/14/2014 YES Disagree with investor.Loan passes NY SHC points and fees test.Per investor sheet, investor included the full $2,385 Origination Charge in their calculation.The Origination Charge of $2,385 includes a Doc Prep fee of $250 that would not be included in the SHC calculation per RECOR Correspondent testing methodology. Credit Hazard Insurance Incomplete Mortgagee clause on hazard insurance certificate is missing. XX/XX/XXXX 6/26/2014 6/30/2014 Correspondence YES Master policy; nothing further to provide. Credit Hazard Insurance Incomplete Mortgagee clause on hazard certificate of insurance is missing. XX/XX/XXXX 6/26/2014 6/30/2014 Correspondence YES Cooop master policy. Nothing further to provide Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $645.50 which exceeds the $35 tolerance for refinance transaction. Unable to determine under disclosure due to missing complete TIL itemization of amount financed. XX/XX/XXXX 6/26/2014 7/1/2014 YES Compliance ROR Missing N/A XX/XX/XXXX 6/26/2014 7/14/2014 YES Disagree with investor.Right of Rescission was not required to be provided for this transaction.This is a Construction to Perm transaction.The home is newly built and the borrowers were not living in the subject property at the time of the transaction. Credit 442 Dated Post Closing Appraisal completion cert was completed on 7/30/2013; however, loan has closed on 7/XX/2013. XX/XX/XXXX 6/26/2014 6/30/2014 YES The loan was sold to the investor with this known defect. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent GFE dated 6/26/2012; Adjusted Origination disclosed as $700 increased at closing to $1,190. XX/XX/XXXX 6/26/2014 7/14/2014 YES Disagree with investor.The Origination charge did increase at closing; however, there was a $efund issued to the borrower on line 208 of the final HUD that covered the increase. Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most recent GFE dated 6/26/2012 disclosed Origination charges as $700 increased at closing to $1,190. XX/XX/XXXX 6/26/2014 7/14/2014 YES Disagree with investor.The Origination charge did increase at closing; however, there was a $efund issued to the borrower on line 208 of the final HUD that covered the increase. Credit Application Discrepancy Application discrepancy due to subject property indicated as 2nd home on one 1003 application and indicated as investment on another 1003 application. XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps. Final signed 1003 is refinance of second home. Subj property not on schedule E 1040's. Credit Assets Not Properly Verified Assets not properly verified due to missing documentation (final HUD1) of cash out transaction from primary residence for funds to close subject 2nd home rate/term refinance. XX/XX/XXXX 6/26/2014 7/1/2014 YES Providing copy of HUD-1 from other transaction which provided funds to close subject transaction. Borrower needed approx $85k and received approx $86k from other refinance. Credit Assets Not Sufficient To Close Assets in the amount of $85,231.74 are required for closing; however, only $34,648.84 is verified in file. XX/XX/XXXX 6/26/2014 7/1/2014 YES Providing copy of HUD-1 from other transaction which provided funds to close subject transaction. Borrower needed approx $85k and received approx $86k from other refinance. Credit Current Address Inconsistent on 1003 and Other Docs Current address on 1003 reflected as XXXXXXXX for 15 years.Most recent credit report dated 3/27/2013 reflects addresses in both XXXXXXXX and XXXXXXXXX reporting 3/2013.It does not reflect any addresses in XXXXXXXX. XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps or fraud reps. Borrower is a producer who resides in CA for business (CA Address is shown as mailing address on 1003.) Subject is second home so this has no impact. Credit Final Application Missing N/A XX/XX/XXXX 6/26/2014 7/1/2014 YES Disagree - final, signed 1003 was included in images provided to investor. Credit Income Not Properly Verified Income not properly verified due to missing personal and business tax returns for 2012. FNMA alternative guidelines of IRS form 4868 and 4506-T 2012 transcripts confirming "No Transcripts Available' are also missing. XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps Credit Months Reserves Not Within Guidelines Per current FNMA Eligibility Matrix, Second Home limited cash out, Fixed Rate, With a credit score greater than 660 and an LTV less than or equal to 75% a minimum of 2 months reserves are required.Reserves not within Guidelines due to Verified assets in file reflect negative reserves. XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps Credit Other Guideline Issue Per FNMA 4 month doc expiration guideline; Flood cert outdated; cert in file is dated 7/5/2012; loan closed 7/XX/2013. XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps Credit Questionable Occupancy Questionable occupancy due to subject property indicated as 2nd home on one 1003 application and indicated as investment on another 1003 application. XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps. Final signed 1003 is refinance of second home. Subj property not on schedule E 1040's. Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps Credit Missing VOE N/A XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps. Appears the income disclosed was dividend and interest. No employment was listed on the 1003 to verify. Credit Violation of FNMA manual underwriting guidelines Loan closed with expired appraisal. Appraisal must be dated within 120 days of Note date. Appraisal was completed on 10/4/2012 and the Note date is 3/XX/2013. Valid 1004D appraisal update was needed. XX/XX/XXXX 6/26/2014 7/1/2014 YES Disagree - Appraisal update (effective date 2/1/13) was included in images provided to investor. Compliance GFE4 Reason(s) for settlement charge revision(s) not documented GFE4 dated 02/15/2013 reflects an undocumented increase in required services that we select from $451.00 to $551.00 and required services that you can shop for from $19.00 to $444.00. XX/XX/XXXX 6/26/2014 7/14/2014 YES Disagree with investor.10% tolerance fees did increase between the two GFEs; however, the fees charged on the final HUD1 were less (Drywall and Roof Inspection were not charged on HUD1). These fees were removed for padding on the final GFE; 10% category is compliant.10% category fees were never out of tolerance between any of the GFE's to the final HUD1.All increases were validated by the changed circumstance Loan Amount Change. Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed from binding GFE dated 12/05/2012 in the amount of $1541 and the total collected was $1723, resulting in an increase of $182 or 11.81%. XX/XX/XXXX 6/26/2014 7/14/2014 YES Disagree with investor.10% tolerance fees did increase between the two GFEs; however, the fees charged on the final HUD1 were less (Drywall and Roof Inspection were not charged on HUD1). These fees were removed for padding on the final GFE; 10% category is compliant.10% category fees were never out of tolerance between any of the GFE's to the final HUD1.All increases were validated by the changed circumstance Loan Amount Change. Credit 442 Not In File Appraisal is done subject to completion; however there is no completion cert in file. XX/XX/XXXX 6/26/2014 6/30/2014 Invoices YES Providing third party verification of items that needed repair.No final 442 was provided.Please consider. 6/30/2014 - Received invoices for repairs however appraisal is subject to the following repairs mold remediation from a licensed specialist, Roof clearance, installation of smoke detectors in each bedroom and hallway, and installation of electrical light switch in the hallway near the front bath with no 442 from appraiser.Leaving exception for clients discretion. Credit DTI Not Within Guidelines DTI 47.52% exceeds current seller guideline maximum of 45% XX/XX/XXXX 6/26/2014 6/30/2014 YES Agree.Providing printout of Underwriting Exception granted for high DTI. Credit DU Section: Property and Appraisal; all requirements not met; Conventional File As per guidelines, repayment of a subordinate DAP loan is due upon payoff or refinance of the first loan, this loan was not included in the CLTV. XX/XX/XXXX 6/26/2014 6/30/2014 YES The loan was sold to the investor with this known defect. Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps. XXXXXXX Underwriting Worksheet (aka 1008) was included in file images provided to investor. Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps Credit Flood Insurance Coverage Not Adequate Flood insurance amount of $122,800 is not adequate, due to loan amount being $417,000, and replacement cost per appraisal being $285,893; flood is also not at the maximum limit of $250,000. XX/XX/XXXX 7/3/2014 7/7/2014 YES XXXXXXXXXX policy is for the lesser of the 100% replacement cost or $250000 as determined by the provider. The imaged documents contain a certificationthat the agent verbally confirmed replacement cost. Missing evidence of the value the flood insurance provider has determined for the subject property- confirmation in file does not reflect a value for replacement cost. Unable to determine coverage amount. Credit Hazard Insurance Coverage Not Adequate Hazard insurance amount of $260,000 is not adequate, due to loan amount being $417,000, and replacement cost per appraisal being $285,893. XX/XX/XXXX 7/3/2014 7/7/2014 YES XXXXXXXXXX requirement for Hazard Insurance: The coverage amount of the policy must be the full insurable value of the improvements. It is not the responsibility of XXXXXXXXXXHM to determine an adequate dollar amount of coverage. The hazard insurance provider is responsible for determining coverage amounts. Policy stated Replacment Cost and met policy. Missing evidence of the value the hazard insurance provider has determined for the subject property. Unable to determine coverage amount. Replacement costs does not reflect "guaranteed" replacement cost. Credit Hazard Missing N/A XX/XX/XXXX 6/27/2014 7/1/2014 YES The loan was not sold subject to underwriting reps. Loan was XXXXX to XXXXX refinance. Unable to provide copy of hazard insurance. Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 6/27/2014 7/1/2014 YES The loan was not sold subject to underwriting reps. XXXXXXX automated decision results were included in file images provided to investor. Credit Hazard Missing N/A XX/XX/XXXX 7/3/2014 7/7/2014 YES Loan met requirement for "Hazard Step Saver Program" for existing customers. Information in servicing system is transferred from prior loan to new loan. Eligibility determined by checklist. Document not provided Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 7/3/2014 7/7/2014 YES The loan was not sold subject to underwriting reps Credit LP Estimated Value of Property incorrect; Conventional File LP appraised value of $550,000 incorrect. Value of $415,000 is reflected on the appraisal dated 1/17/2013. XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps Credit LP Loan Amount incorrect; Conventional File LP loan amount of $282,000 incorrect. Loan closed with a loan amount of $280,200. XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps Credit Other Guideline Issue Per FNMA guidelines the appraisalandupdate must be within four months of note date.Appraisal is dated 02/13/2013 and the note date is 7/XX/2013 making XX days old and file does not reflect a re-certification of value. XX/XX/XXXX 6/27/2014 7/1/2014 YES Agree.An appraisal update was not completed on this loan.The loan was not sold subject to underwriting reps Credit Violation of FNMA manual underwriting guidelines Requirement for proof of sale of departure residence missing from file to allow for acceptable DTI. Flood insurance certificate exceeds 120 days. XX/XX/XXXX 6/27/2014 7/1/2014 YES The loan was sold to the investor with this known defect. Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $366.73 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. XX/XX/XXXX 6/27/2014 7/1/2014 YES Credit Assets Not Properly Verified Assets required per manual approval. Bank statements outdated or illegible. XX/XX/XXXX 6/27/2014 7/1/2014 YES Disagree - Bank statement dated 3/25/13 included in images provided to investor. Credit Violation of FNMA manual underwriting guidelines Per FNMA guidelines the flood cert must be within four months of note date.Flood Cert is dated 01/29/2013 and the note date is 6/XX/2013 making the flood cert XX days old. XX/XX/XXXX 6/27/2014 7/1/2014 YES The loan was not sold subject to underwriting reps Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 07/15/2013 reflects an undocumented increase in Origination charges from $4,093 to $4,093.42 and an undocumented increase in Charge for interest rate from $486 to $486.43 therefore an undocumented increase in Adjusted Origination charges from $4,579 to $4,582.85. XX/XX/XXXX 6/26/2014 7/14/2014 YES Disagree with investor.The Origination fee did increase from $4,093 to $4,096.42 due to loan increase (valid change); however, less was charged on the final HUD1 ($4,001.42). The Loan Discount also increased from $486 to $486.43, but this was also validated by the loan amount increase. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 05/06/2013 of $486 but final HUD discloses a charge of $486.43. XX/XX/XXXX 6/26/2014 7/14/2014 YES Disagree with investor.The Origination fee did increase from $4,093 to $4,096.42 due to loan increase (valid change); however, less was charged on the final HUD1 ($4,001.42). The Loan Discount also increased from $486 to $486.43, but this was also validated by the loan amount increase. Credit Hazard Insurance Incomplete Mortgagee clause on hazard insurance dec page reflects a different lender name. XX/XX/XXXX 6/26/2014 7/1/2014 YES Disagree - that was for a property owned other than the subject. The policy for the subject property is included in pages 3 & 4 of the images indexed as "Hazard Insurance" in the documents provided to the investor. Credit Flood Insurance Coverage Not Adequate Flood Insurance Coverage not adequate due to missing yearly premium on declaration page. XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps. The policy gives all other required information and the premium was collected on the HUD-1. Compliance HUD-1 Estimated HUD in file is a Stamped CTC estimated copy. NO XX/XX/XXXX 7/3/2014 7/9/2014 YES Providing HUD Credit DTI Not Within Guidelines DTI 48.7% exceeds current seller guideline maximum of 45% XX/XX/XXXX 7/3/2014 7/7/2014 YES The loan was sold to the investor with a known DTI defect Compliance HUD-1 Estimated HUD in file is a signed estimated copy. NO XX/XX/XXXX 6/26/2014 6/30/2014 Final HUD YES Providing stamped, signed, copy of Final HUD-1 Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps Credit MI Missing Missing evidence that Mortgage insurance coverage of at least 16% with an MI loan-level price adjustment or obtain mortgage insurance coverage of 25% was obtained as required per approval. XX/XX/XXXX 6/26/2014 7/1/2014 YES Please see the MI cert sent to XXXXXXXXXX for this loan. Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $512.15 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. XX/XX/XXXX 6/26/2014 7/14/2014 YES Disagree with investor.Finance charge is overstated $183.49 and in compliance.Per investor sheet, investor included non-APR Appraisal fee $440, Credit Report fee $11 and Mobile Signing/Notary Service $150 (part of the Settlement fee explained on HUD1 exhibit on page 4) in their APR calculation.Providing copy of Final HUD. Compliance ROR Violation Funding date is prior to or equals the ROR End Date ROR executed by borrowers XX/XX/XXXX with expiration of rescission period noted as 04/11/2013. HUD reflects a funding date of XX/XX/XXXX, equal to the rescission period expiration date, and 21 days of interest was collected which coincides with a XX/XX/XXXX funding date. XX/XX/XXXX 6/26/2014 7/14/2014 YES Providing copy of stamped/signed Final HUD Credit DTI Not Within Guidelines DTI 49.92% exceeds current seller guideline maximum of 45% XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps Credit LP Loan Amount incorrect; Conventional File LP loan amount reflects $262,000 however the Note reflects a loan amount of $260,000. XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $1134.36 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. XX/XX/XXXX 6/26/2014 7/14/2014 YES Disagree with investor.Finance charge is overstated $106.53 and in compliance.APR is overstated by 0.0019% and in compliance.Per investor sheet, investor did not include the Credit for Interest Rate Chosen $1,155 (HUD line 802) in their APR calculation. Per RECOR testing methodology, Credits for Interest Rate Chosen can be applied to APR fees. Credit LP Estimated Value of Property incorrect; Conventional File LP estimated property value of $500,000 however the appraisd value is $625,000. XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps. Providing copy of XXXXXXX underwriting decision screen Cured missing 1008 Loan was run through internal AUS system however screen shot provided does not reflect an approval status or conditions, still missing valid AUS approval. Credit Missing Conventional Manual Underwriting Approval, AUS was not used. N/A XX/XX/XXXX 6/26/2014 7/11/2014 YES The loan was not sold subject to underwriting reps. Providing copy of XXXXXXX automated underwriting decision screen // Providing screen print of all pages of approval Credit Other Guideline Issue Not eligible for delivery to Agency, loan to value exceeds maximum of 80% without mortgage insurance. XX/XX/XXXX 6/27/2014 7/1/2014 YES Compliance GFE3 Reason(s) for settlement charge revision(s) not documented GFE3 dated 5/7/2013 reflects an undocumented increase in title services and lender's title insurance from $1051.35 to $1451.72. XX/XX/XXXX 6/26/2014 7/18/2014 YES Disagree with investor.4 GFE's in file. Total 10% tolerance categories increase from the GFE dated 3/5/14 to the GFE dated 4/22/14 in the amount of $137.77 (7.04%), this is below the 10% threshold, GFE is valid. Total 10% tolerance categories increase again from the GFE dated 4/22/14to the GFE dated 5/7/14 in the amount of $46.60 (2.26%), which is also under threshold. Fees stayed the same for the Final GFE to the final HUD1. All increases were valid. 10% (and all other applicable) tolerance tests are applicable only in comparing charges between final binding GFE and actual charges as reflected on HUD-1, not from GFE to GFE.Under RESPA, creditor is bound to the settlement fees disclosed on the GFE and may not issue a revised GFE with increased fees unless the good through date for settlement charges has expired, borrower has not expressed an intent to proceed, or if there is a valid and documented changed circumstance or borrower requested change, and only fees directly related to this changed circumstance or borrower requested change may increase.File does not contain documentation of valid COC or borrower requested change. Please provide copy of internal notes/documentation of change to loan parameters resulting in revised GFE. Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $1710.26 and the total collected was $2110.63, resulting in an increase of $400.37 or 23.41%. XX/XX/XXXX 6/26/2014 7/18/2014 YES Disagree with investor.4 GFE's in file. Total 10% tolerance categories increase from the GFE dated 3/5/14 to the GFE dated 4/22/14 in the amount of $137.77 (7.04%), this is below the 10% threshold, GFE is valid. Total 10% tolerance categories increase again from the GFE dated 4/22/14to the GFE dated 5/7/14 in the amount of $46.60 (2.26%), which is also under threshold. Fees stayed the same for the Final GFE to the final HUD1. All increases were valid. 10% (and all other applicable) tolerance tests are applicable only in comparing charges between final binding GFE and actual charges as reflected on HUD-1, not from GFE to GFE.Under RESPA, creditor is bound to the settlement fees disclosed on the GFE and may not issue a revised GFE with increased fees unless the good through date for settlement charges has expired, borrower has not expressed an intent to proceed, or if there is a valid and documented changed circumstance or borrower requested change, and only fees directly related to this changed circumstance or borrower requested change may increase.File does not contain documentation of valid COC or borrower requested change. Please provide copy of internal notes/documentation of change to loan parameters resulting in revised GFE. Compliance Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) The APR on the initial TIL (3.5253) is greater than .125 less than the APR on the Final TIL (4.642). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. XX/XX/XXXX 6/27/2014 7/14/2014 YES Agree with investor. The Initial TIL APR is understated by 1.1167%. No PTIL in file. Compliance GFE3 Reason(s) for settlement charge revision(s) not documented GFE2 dated 8/1/2013 reflects an undocumented increase in transfer taxes from $3363 to $3534. XX/XX/XXXX 6/27/2014 7/14/2014 YES Disagree with investor. There was a loan amount increase on the GFE dated 8/1/13. The loan amount went from $236,000 to $248,000. Transfer Taxes increased in exact proportion to the loan amount increase. A loan amount increase is a valid reason for an increase in Transfer Taxes. Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent GFE dated 8/1/2013 disclosed Transfer taxes as $3363 increased at closing to $3534. XX/XX/XXXX 6/27/2014 7/14/2014 YES Disagree with investor. There was a loan amount increase on the GFE dated 8/1/13. The loan amount went from $236,000 to $248,000. Transfer Taxes increased in exact proportion to the loan amount increase. A loan amount increase is a valid reason for an increase in Transfer Taxes. Credit Other Guideline Issue Not eligible for delivery to Agency, loan to value exceeds maximum of 80% without mortgage insurance. XX/XX/XXXX 6/27/2014 7/1/2014 YES Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 4/29/2013 reflects an undocumented increase in Charge for interest rate from $0.00 to $952.50 therefore an undocumented increase in Adjusted Origination charges from $1,307.50 to $1,942.50. XX/XX/XXXX 6/27/2014 7/14/2014 YES Agree with investor.Although the increase in Loan Discount was validated, the GFE dated 4/29/13 was sent via standard mail and not overnighted. The borrower did not receive it 3 days prior to the closing date of 5/2/13; therefore, we have to revert back to the GFE dated 3/11/13 that did not disclose the Loan Discount of $952.50.Refund to the borrower of $952.50 is required to cure. Compliance HUD-1 Incomplete HUD1 incomplete due to missing addendum referenced on line #809 for $320.01. NO XX/XX/XXXX 6/27/2014 7/14/2014 YES Agree with investor.Unable to find in file the addendum detailing the $320.01 amount showing on HUD line 809.We also were not able to obtain the addendum from the settlement agent. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 3/11/2013; Adjusted Origination disclosed as $1,307.50 increased at closing to $1,942.50. XX/XX/XXXX 6/27/2014 7/14/2014 YES Agree with investor. Although the increase in Loan Discount was validated, the GFE dated 4/29/13 was sent via standard mail and not overnighted. The borrower did not receive it 3 days prior to the closing date of 5/2/13; therefore, we have to revert back to the GFE dated 3/11/13 that did not disclose the Loan Discount of $952.50. Refund to the borrower of $952.50 is required to cure. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 3/11/2013 of $0.00 but final HUD discloses a charge of $952.50. XX/XX/XXXX 6/27/2014 7/14/2014 YES Agree with investor. Although the increase in Loan Discount was validated, the GFE dated 4/29/13 was sent via standard mail and not overnighted. The borrower did not receive it 3 days prior to the closing date of 5/2/13; therefore, we have to revert back to the GFE dated 3/11/13 that did not disclose the Loan Discount of $952.50. Refund to the borrower of $952.50 is required to cure. Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 6/27/2014 7/1/2014 YES The loan was not sold subject to underwriting reps Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 6/27/2014 7/11/2014 YES The loan was not sold subject to underwriting reps. Providing copy of XXXXXXX automated decision screen // Providing screen print sof all pages of approval Credit Assets Not Properly Verified Assets not properly verified due to missing documentation of receipt of funds from closing of former residence needed to close on subject property. XX/XX/XXXX 7/2/2014 7/11/2014 YES Providing copy of HUD-1 on other property owned // Providing copy of HUD-1 from sale of home Credit Assets Not Sufficient To Close Assets not sufficient to close due to missing documentation of receipt of funds from closing of former residence. XX/XX/XXXX 7/2/2014 7/11/2014 YES Providing copy of HUD-1 on other property owned // Providing copy of HUD-1 from sale of home Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps Credit Months Reserves Not Within Guidelines DU does not require reserves for this primary residence purchase however, there is no evidence of receipt of funds from closing of former residence needed to close on subject property which leaves an asset shortage of ($379,626.31). XX/XX/XXXX 7/2/2014 7/11/2014 YES Providing copy of HUD-1 on other property owned // Providing copy of HUD-1 from sale of home Credit LP Estimated Value of Property incorrect; Conventional File LP reflects an estimated value of $400,000; the appraisal shows an estimated value of $330,000. XX/XX/XXXX 7/3/2014 7/7/2014 YES The loan was not sold subject to underwriting reps Credit LP Loan Amount incorrect; Conventional File LP loan amount reflects $250,000 however the Note reflects a loan amount of $245,000. XX/XX/XXXX 7/3/2014 7/7/2014 YES The loan was not sold subject to underwriting reps Credit Flood Insurance Cert Missing Per FNMA guidelines the flood cert must be within four months of note date.Flood cert is dated 05/6/2013 and the note date is 9/XX/2013 making flood cert XX days old. XX/XX/XXXX 6/27/2014 7/1/2014 YES The loan was not sold subject to underwriting reps Credit MI Missing Missing evidence of PMI coverage.PMI cert was not provided in file. XX/XX/XXXX 6/27/2014 7/1/2014 YES Loan was not sold subject to MI reps. Loan has Lender Paid MI. Servicing screen print attached. Credit CLTV Not Within Guidelines CLTV of 201.15 > 80% reflected in AUS approval.This purchase transaction included the subordination of a DAP loan of $XXXXXXXX.1008 in file reflects LTV calcs of 80%and CLTV of 80% CLTV. However, the second note and mortgage are reflected in the file and on final title policy. XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was sold to the investor with this known defect Credit DU Findings; Miscellaneous Violation(s) or Issue(s) present; Conventional File XXXXXXX AUS in file reflects no secondary financing allowed.File reflects a simultaneous second DAP mortgage for $XXXXXXXX. XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was sold to the investor with this known defect Credit DU Section: Property and Appraisal; all requirements not met; Conventional File Per FNMA guidelines the appraisal and update must be within four months of the note date.Appraisal is dated 10/16/2012, and the Note date is 7/XX/2013.The Recertification of Value in file is for another appraisal by a substitute appraiser for the second mortgage. XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps. Nothing further to provide Credit Missing Re-Cert of Value File reflects a recertification value of $630,000 dated 6/27/2013 by a substifute appraiser and does not reflect an opinion on the original appraisal's reasonableness. XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps. Nothing further to provide Credit Mortgage/DOT Incomplete Mortgage incomplete due to page 3 of 15 reflects the subject property is located in the County of XXXXXXXX and Legal Description attached reflects XXXXXXXX. XX/XX/XXXX 7/2/2014 7/7/2014 YES Please address with Collateral Team Compliance Initial TIL Missing N/A XX/XX/XXXX 6/26/2014 6/30/2014 Initial TIL YES Providing initial TIL Credit Violation of FNMA manual underwriting guidelines Loan closed with expired appraisal. Appraisal must be dated within 120 days of Note date. Appraisal was completed on 08/14/20013 and the Note date is 4/XX/2013. Valid 1004D appraisal update was needed. XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was sold to the investor with this known defect. Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 04/22/2013 reflects an undocumented decrease in Credit for interest rate from ($592) to $888 therefore an undocumented increase in Adjusted Origination charges from $63 to $1,543.00. XX/XX/XXXX 7/2/2014 7/18/2014 YES Disagree with investor. There was an increase in LTV due to a lower than expected appraised value.The increase in LTV caused a pricing change which is a valid reason for a change to the Credit for Interest Rate and an increase in Adjusted Origination.The Credit for Interest Rate was removed and Discount Points added in order for the borrower to keep the same rate.The Discount Points, validly added on 4/22/13, decreased on the final HUD1, which was in the borrower's favor and required no changed circumstance or re-disclosure of the GFE. Agree that increase in LTV due to appraised value qualifies as a changed circumstance, however, need documentation of this change.RESPA provides that If there is a changed circumstance resulting in a revised GFE, loan originatorsmust retain documentation of the reasons for providing the revised GFE for no less than 3 years after settlement.Please provide copy of internal notes or COC letter documenting changed circumstance. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 03/30/2013; Adjusted Origination disclosed as $63.00 increased at closing to $1,541.25. XX/XX/XXXX 7/2/2014 7/18/2014 YES Disagree with investor. There was an increase in LTV due to a lower than expected appraised value.The increase in LTV caused a pricing change which is a valid reason for a change to the Credit for Interest Rate and an increase in Adjusted Origination.The Credit for Interest Rate was removed and Discount Points added in order for the borrower to keep the same rate.The Discount Points, validly added on 4/22/13, decreased on the final HUD1, which was in the borrower's favor and required no changed circumstance or re-disclosure of the GFE. Agree that increase in LTV due to appraised value qualifies as a changed circumstance, however, need documentation of this change.RESPA provides that If there is a changed circumstance resulting in a revised GFE, loan originatorsmust retain documentation of the reasons for providing the revised GFE for no less than 3 years after settlement.Please provide copy of internal notes or COC letter documenting changed circumstance. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 03/30/2013 of ($592) but final HUD discloses a charge of $886.25. XX/XX/XXXX 7/2/2014 7/18/2014 YES Disagree with investor. There was an increase in LTV due to a lower than expected appraised value.The increase in LTV caused a pricing change which is a valid reason for a change to the Credit for Interest Rate and an increase in Adjusted Origination.The Credit for Interest Rate was removed and Discount Points added in order for the borrower to keep the same rate.The Discount Points, validly added on 4/22/13, decreased on the final HUD1, which was in the borrower's favor and required no changed circumstance or re-disclosure of the GFE. Agree that increase in LTV due to appraised value qualifies as a changed circumstance, however, need documentation of this change.RESPA provides that If there is a changed circumstance resulting in a revised GFE, loan originatorsmust retain documentation of the reasons for providing the revised GFE for no less than 3 years after settlement.Please provide copy of internal notes or COC letter documenting changed circumstance. Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps. Providing screen print of XXXXXXX Underwriting Worksheet (aka 1008) Credit Other Guideline Issue Not eligible for delivery to Agency, loan to value exceeds maximum of 80% without mortgage insurance. XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was sold to the investor with this known defect Credit MI Missing Missing evidence that Mortgage insurance coverage of at least 16% with an MI loan-level price adjustment or obtain mortgage insurance coverage of 30% was obtained as required per approval. XX/XX/XXXX 6/27/2014 7/1/2014 YES Loan was not sold with MI reps. Loan has Lender paid mortgage insurance. Screen print attached. Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 6/27/2014 7/1/2014 YES The loan was not sold subject to underwriting reps. Providing copy of XXXXXXX automated decision screen Compliance GFE3 Reason(s) for settlement charge revision(s) not documented GFE3 dated 5/14/2013 reflects an undocumented increase in transfer taxes from $1562.85 to $4500. XX/XX/XXXX 7/2/2014 7/18/2014 YES Disagree with investor.Loan notes indicate CEMA program was removed from loan on 05/13/14 (date of knowledge).This is a valid change circumstance (CEMA Change) for increase in the Transfer Tax.The GFE dated 05/14/14 is the last issued binding GFE and includes increase of Transfer Tax to $4,500.Final HUD1 indicates actual amount of Transfer Tax charged to borrower is $4,470. Agree that CEMA changee qualifies as a changed circumstance, however, need documentation of this change.RESPA provides that If there is a changed circumstance resulting in a revised GFE, loan originatorsmust retain documentation of the reasons for providing the revised GFE for no less than 3 years after settlement.Please provide copy of internal notes or COC letter documenting changed circumstance. Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent binding GFE dated 4/9/2013 disclosed Transfer taxes as $1562.85 increased at closing to $4500. XX/XX/XXXX 7/2/2014 7/18/2014 YES Disagree with investor.Loan notes indicate CEMA program was removed from loan on 05/13/14 (date of knowledge).This is a valid change circumstance (CEMA Change) for increase in the Transfer Tax.The GFE dated 05/14/14 is the last issued binding GFE and includes increase of Transfer Tax to $4,500.Final HUD1 indicates actual amount of Transfer Tax charged to borrower is $4,470. Agree that CEMA changee qualifies as a changed circumstance, however, need documentation of this change.RESPA provides that If there is a changed circumstance resulting in a revised GFE, loan originatorsmust retain documentation of the reasons for providing the revised GFE for no less than 3 years after settlement.Please provide copy of internal notes or COC letter documenting changed circumstance. Credit Vesting Does Not Match Title Vesting on Mortgage and the Title do not match. Mortgage has XXXXXXXX, however title policy shows vesting as XXXXXXXX and XXXXXXXX. There is no evidence that warranty deed was executed to addXXXXXXXX. XX/XX/XXXX 7/2/2014 7/7/2014 YES Please contact Collateral Team regarding this issue Compliance HUD-1 Incomplete Final HUD is missing page 3 with the comparison chart. NO XX/XX/XXXX 6/27/2014 7/14/2014 YES Providing complete copy of final HUD-1 Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 6/27/2014 7/1/2014 YES The loan was not sold subject to underwriting reps Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 6/27/2014 7/1/2014 YES The loan was not sold subject to underwriting reps Credit Conventional Loan File; DU reflects Approve/Ineligible Recommendation; Ineligible for delivery to FNMA The debt-to-income ratio for this loan casefile is 47.76. This loan casefile is ineligible for delivery to Fannie Mae due to the excessivedebt-to-income ratioin combination with other risk factors on the loan. XX/XX/XXXX 7/3/2014 7/9/2014 YES The loan was sold to the investor with this known defect Credit Income Not Properly Verified Income not properly verified due to loan was manually underwritten using other income (asset dissipation).Per current FNMA guidelines (section B3-3.1-09), asset dissipation is not an eligible source of 'other' income. XX/XX/XXXX 7/3/2014 7/9/2014 YES The loan was not sold subject to underwriting reps. XXXXXXXXXX guidelines allow for Asset Dissipation for conforming loans with certain parameters Credit No Net Tangible Benefit To Borrower Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. XX/XX/XXXX 7/3/2014 7/14/2014 YES Disagree with investor.Validated the XXXXXXX policy benefit Rate/Term Refi - RE Consolidation. Payoff statement is in file (Misc Origination, page 22/66).New loan is paying off existing XXXXXXXXXX (XXXXXXXXXX) loan.Principal & Interest payment for existing loan is $2,637.45 with rate of 4.75% (existing note for XXX in imaging).The P&I for the new loan is $1,901.73.Payment savings > $100.The non-recurring closing costs total $550.78.Closing costs will be recouped < 60 months. Please provide copy of notes/documentation of previous note and/or payoff statement that reflects previous rate and/or payment for subject property. Unable to locate the previous note in imaged file. Credit Other Guideline Issue Per FNMA 4 month doc expiration guideline; Flood cert outdated; cert in file is dated 4/11/2013; loan closed 8/XX/2013. XX/XX/XXXX 7/3/2014 7/9/2014 YES The loan was not sold subject to underwriting reps Compliance Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) The APR on the initial TIL (3.5316%) is greater than .125 less than the APR on the Final TIL (3.7852%). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. XX/XX/XXXX 7/2/2014 7/14/2014 YES Agree with investor.The initial TIL APR is understated by 0.2536%.No PTIL in file. Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps Compliance HUD-1 Incomplete Final HUD is missing page 3 with the comparison chart. NO XX/XX/XXXX 6/27/2014 7/14/2014 YES Providing complete copy of final HUD-1 Credit Hazard Insurance Incomplete Mortgagee clause is missing on the hazard insurance dec page. XX/XX/XXXX 6/27/2014 6/30/2014 Wind/Hail Insurance Policy YES Providing copy of hazard insurance dec page with Mortgagee clause. 6/30/2014 - We will need the Hazard Policy reflecting the Mortgagee clause. Credit Other Guideline Issue Not eligible for delivery to Agency, loan to value exceeds maximum of 80% without mortgage insurance. XX/XX/XXXX 6/27/2014 7/1/2014 YES Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 07/18/2013 reflects an undocumented decrease in Credit for interest rate from ($1350) to ($1347.50) therefore an undocumented decrease in Adjusted Origination credit from ($695) to ($692.50). XX/XX/XXXX 7/2/2014 7/14/2014 YES Disagree with investor.There is a valid change circumstance reason for the decrease in the Credit for Interest Rate Chosen for GFE3 dated 7/18/13. The decrease in loan amount (Loan Amount Change) from GFE2 to GFE3 validated the decrease in the CFIRC for GFE3 (from $1,350 to $1,347.50). The final HUD1 credit (CFIRC on line 802) of $1,347.50 matches the final GFE.The adjustments made to the Origination Charges are also valid. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 04/11/2013; Adjusted Origination disclosed a credit of $695 increased at closing to $692.50. XX/XX/XXXX 7/2/2014 7/14/2014 YES Disagree with investor.There is a valid change circumstance reason for the decrease in the Credit for Interest Rate Chosen for GFE3 dated 7/18/13. The decrease in loan amount (Loan Amount Change) from GFE2 to GFE3 validated the decrease in the CFIRC for GFE3 (from $1,350 to $1,347.50). The final HUD1 credit (CFIRC on line 802) of $1,347.50 matches the final GFE.The adjustments made to the Origination Charges are also valid. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent GFE dated 04/11/2013 of $1350 but final HUD discloses a credit of $1347.50. XX/XX/XXXX 7/2/2014 7/14/2014 YES Disagree with investor.There is a valid change circumstance reason for the decrease in the Credit for Interest Rate Chosen for GFE3 dated 7/18/13. The decrease in loan amount (Loan Amount Change) from GFE2 to GFE3 validated the decrease in the CFIRC for GFE3 (from $1,350 to $1,347.50). The final HUD1 credit (CFIRC on line 802) of $1,347.50 matches the final GFE.The adjustments made to the Origination Charges are also valid. Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps. Providing screen print of XXXXXXX Underwriting Worksheet Credit DU Section: Property and Appraisal; all requirements not met; Conventional File Per FNMA guidelines the appraisal and update must be within120 days of note date. Appraisal is dated 5/22/2013 and the note date is 9/XX/2013 making XX days old. Recertification of Value is dated 10/31/2013 post closing. XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was sold to the investor with this known defect Credit Hazard Missing N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES Loan met requirement for "Hazard Step Saver Program" for existing customers. Information in servicing system is transferred from prior loan to new loan. Eligibility determined by checklist. Document not provided Credit Other Guideline Issue Loan closed with expired flood certification. Flood certification must be dated within 120 days of Note date. Flood certificate was completed on 4/17/2013 and the Note date is 9/XX/2013. Valid flood certificate is needed. XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps. Nothing further to provide Credit Hazard Missing N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES Disagree - Hazard insurance policy is included in images provided to investor Compliance HUD-1 Incomplete Final HUD not signed by the borrower or stamped by settlement agent. NO XX/XX/XXXX 7/2/2014 7/7/2014 YES See attached Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps. Providing XXXXXXX Underwriting Worksheet Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $351.75 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. XX/XX/XXXX 6/27/2014 7/1/2014 YES Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps Credit MI Missing Missing evidence of PMI coverage.PMI cert was not provided in file. XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was sold to the investor with this known defect Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps. Providing XXXXXXX Underwriting Worksheet Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps Credit Other Guideline Issue Not eligible for delivery to Agency, loan to value exceeds maximum of 80% without mortgage insurance XX/XX/XXXX 7/2/2014 7/7/2014 YES Loan was not sold with rep for MI. Appears loan has LPMI Compliance ROR Incorrect Form - Lender to Lender Not On H9/G9 ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. XX/XX/XXXX 7/2/2014 7/14/2014 YES Disagree with investor.Different Lender form required, Different Lender form provided.Current lender is XXXXXXXX Per title commitment dated 5/13/13 in file, first lienholder is XXXXXXXXXX and second lienholder is XXXXXXXXXX.Neither lienholder appears on the XXXXXXXXXXXXX or XXXXXXXXXXXXXXXXXXXXX Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps Credit Missing Re-Cert of Value N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps. Appraisal effective 5/16/13 (signature date 5/23/13), signing date 9/17/13 - off one day from effective date. Agency guidelines use the effecteive date of the appraisal not the signature date. Greater than 120 days from note date. Credit Mortgage/Rental Lates Exceed Grade Limit Prior mortgage 2x90 in last 24 months. XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was sold to the investor with a known mortgage historydefect Credit MI Missing Missing evidence of PMI coverage.PMI cert was not provided in file. XX/XX/XXXX 7/3/2014 7/7/2014 YES The loan was sold to the investor with this known defect Credit Mortgage/DOT Incomplete Mortgage incomplete due to missing Notary date. XX/XX/XXXX 7/3/2014 7/7/2014 YES Unable to locate a copy with a notary date in the images available. This is likely a post settlement fix through the collateral review. Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps Credit Employment Not Prop. Verified Employment not properly verified due to guidelines require a verbal verification of employment for each borrower within 10 business days prior to the note date. VOEs in file are dated 06/13/2013 for borrower, and co-borrower. Note date is 07/XX/2013. XX/XX/XXXX 7/3/2014 7/7/2014 YES The loan was not sold subject to underwriting reps. Nothing further to provide Compliance APR Tolerance UnderDisclosed 0.125 APR under disclosed by .1959 which exceeds the .125 tolerance. XX/XX/XXXX 7/3/2014 7/21/2014 YES Disagree with investor.The APR on the PTIL is 3.9777 (page 3/6 in Truth in Lending Disclosure index) dated 6/24/14 is within the 0.125% tolerance when compared to the APR of 3.9834% on the Final TIL signed on 7/5/14.APR difference is 0.0057%. Appraisal invoice provided Compliance Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) The APR on the initial TIL (3.9777) is greater than .125 less than the APR on the Final TIL (3.9834). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. XX/XX/XXXX 7/3/2014 7/21/2014 YES Disagree with investor.The APR on the PTIL is 3.9777 (page 3/6 in Truth in Lending Disclosure index) dated 6/24/14 is within the 0.125% tolerance when compared to the APR of 3.9834% on the Final TIL signed on 7/5/14.APR difference is 0.0057%. Appraisal invoice provided Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $1241.99 which exceeds the $35 for refinances. Unable to determine under disclosure due to missing TIL itemization of amount financed. There is also a lender credit on page one of theHUD for $591.64, which is not itemized therefore excluded. XX/XX/XXXX 7/3/2014 7/21/2014 YES Disagree with investor.Finance charge is overstated $332.50 and in compliance.Final TIL APR is overstated 0.0507% and in compliance.Per investor sheet, non-APR Appraisal fee $1,065 and Credit Report fee $65.64 were included in APR calculation.Per RECOR testing methodology, Appraisal fees and Credit Report fees are non-APR regardless of the payee.Per investor sheet, Lender Credit $591.64 was not included in APR calculation because it is not itemized.Per RECOR testing methodology, Lender Credits can be applied to APR fees unless they are specifically itemized for non-APR fees.Per investor sheet, non-APR Tax Certificate $43.30 was included in the APR calculation. Appraisal invoice provided Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 07/19/2013 reflects an undocumented decrease in Credit for interest rate from ($1402.50) to ($298) therefore an undocumented increase in Adjusted Origination charges from ($747.50) to $357. XX/XX/XXXX 7/2/2014 7/14/2014 YES Disagree with investor.The loan amount decreased from $170,000 to $149,000 on 07/18/13 which is a valid change circumstance reason (Loan Amount Change) for a CFIRC to decrease from $1,402.50 to $298.This is reflected on GFE 3.The loan amount decreased again from $149,000 to $137,500 on 07/19/13 which is a valid change circumstance reason (Loan Amount Change) for the CFIRC to decrease from $298 to $275.This is reflected on GFE 4.The final HUD1 indicates CFIRC of $275 Compliance GFE4 Reason(s) for interest rate-related revision(s) not documented GFE4 dated 07/19/2013 reflects an undocumented decrease in Credit for interest rate from ($298) to ($275) therefore an undocumented increase in Adjusted Origination charges from $357 to $380. XX/XX/XXXX 7/2/2014 7/14/2014 YES Disagree with investor.The loan amount decreased from $170,000 to $149,000 on 07/18/13 which is a valid change circumstance reason (Loan Amount Change) for a CFIRC to decrease from $1,402.50 to $298.This is reflected on GFE 3.The loan amount decreased again from $149,000 to $137,500 on 07/19/13 which is a valid change circumstance reason (Loan Amount Change) for the CFIRC to decrease from $298 to $275.This is reflected on GFE 4.The final HUD1 indicates CFIRC of $275 Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent GFE dated 05/24/2013; Adjusted Origination disclosed as ($747.50) increased at closing to $380. XX/XX/XXXX 7/2/2014 7/14/2014 YES Disagree with investor.The loan amount decreased from $170,000 to $149,000 on 07/18/13 which is a valid change circumstance reason (Loan Amount Change) for a CFIRC to decrease from $1,402.50 to $298.This is reflected on GFE 3.The loan amount decreased again from $149,000 to $137,500 on 07/19/13 which is a valid change circumstance reason (Loan Amount Change) for the CFIRC to decrease from $298 to $275.This is reflected on GFE 4.The final HUD1 indicates CFIRC of $275 Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 05/24/2013 of (1402.50) but final HUD discloses a credit of ($275). XX/XX/XXXX 7/2/2014 7/14/2014 YES Disagree with investor.The loan amount decreased from $170,000 to $149,000 on 07/18/13 which is a valid change circumstance reason (Loan Amount Change) for a CFIRC to decrease from $1,402.50 to $298.This is reflected on GFE 3.The loan amount decreased again from $149,000 to $137,500 on 07/19/13 which is a valid change circumstance reason (Loan Amount Change) for the CFIRC to decrease from $298 to $275.This is reflected on GFE 4.The final HUD1 indicates CFIRC of $275 Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps. Providing screen print of XXXXXXX Underwriting Worksheet Credit Hazard Missing N/A XX/XX/XXXX 7/2/2014 7/9/2014 YES Loan met requirement for "Hazard Step Saver Program" for existing customers. Information in servicing system is transferred from prior loan to new loan. Eligibility determined by checklist. Credit Application Discrepancy Final 1003 attachments do not reflect rental property information as indicated in REO section. XX/XX/XXXX 7/2/2014 7/9/2014 YES Providing 1003 addendum with other REO Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 7/2/2014 7/9/2014 YES The loan was not sold subject to underwriting reps. Providing screen print of XXXXXXX Underwriting Worksheet . Compliance ROR Incorrect Form - Lender to Lender Not On H9/G9 ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. XX/XX/XXXX 7/2/2014 7/14/2014 YES Disagree with investor.Different Lender form required, Different Lender form provided.Current lender is XXXXXXXXPer title commitment dated 5/23/13 in file, first lienholder is XXXXXXXXXX, second lienholder is XXXXXXXXXX.Neither lienholder is on the XXXXXXXXXXXXX or XXXXXXXXXXXXXXXXXXXXX Credit Employment Not Prop. Verified Missing pension documentation to support the $3626.83 income will continue for the foreseeable three years per seller guidelines. XX/XX/XXXX 7/2/2014 7/9/2014 YES The loan was not sold subject to underwriting reps. The documentation met XXXXXXXXXX guides for retirement income with bank statement and 1099 form XXXXXXX acknowledges that the income documentation may have been sufficient at time of closing however documentation does not satisfy current Agency requirement. Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 7/2/2014 7/9/2014 YES The loan was not sold subject to underwriting reps. Providing screen print of XXXXXXX Underwriting Worksheet. Compliance GFE2 Reason(s) for settlement charge revision(s) not documented GFE2 dated 06/14/2013reflects an undocumented increase in required services that we select from $782 to $907. XX/XX/XXXX 7/2/2014 7/18/2014 YES Disagree with investor.There was a valid change circumstance (Additonal Inspections) for the increase in the 10% tolerance categories. A Final Inspection of $125 was added on 6/14/13. Since the increase in the 10% tolerance category was validated, GFE dated 6/14/13 can be used in comparison to fees charged on the final HUD1.So the amount of the 10% fees on the GFE ($1,053) would be compared to the amount charged on the final HUD1 ($1,154).No variance in the 10% tolerance category. Requires additional information. "Additional Inspections" is not in and of itself a valid changed circumstance.Please provide additional information and supporting documentation evidencing that this increase is supoorted by a valid changed circumstance under the definitions set forth in 24 CFR 3500.2. Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed from binding GFE dated 06/05/2013 in the amount of $928 and the total collected was $1060, resulting in an increase of $132 or 14.22%. XX/XX/XXXX 7/2/2014 7/18/2014 YES Disagree with investor.There was a valid change circumstance (Additonal Inspections) for the increase in the 10% tolerance categories. A Final Inspection of $125 was added on 6/14/13. Since the increase in the 10% tolerance category was validated, GFE dated 6/14/13 can be used in comparison to fees charged on the final HUD1.So the amount of the 10% fees on the GFE ($1,053) would be compared to the amount charged on the final HUD1 ($1,154).No variance in the 10% tolerance category. Requires additional information. "Additional Inspections" is not in and of itself a valid changed circumstance.Please provide additional information and supporting documentation evidencing that this increase is supoorted by a valid changed circumstance under the definitions set forth in 24 CFR 3500.2. Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 7/2/2014 7/9/2014 YES The loan was not sold subject to underwriting reps Credit Qualifying Score Not Within Guidelines Credit report does not reflect a score for the borrower which does not meet current FNMA guidelines. XX/XX/XXXX 7/2/2014 7/9/2014 YES The loan was not sold subject to underwriting reps. Loan originated XXXXXXXXXX and met XXXXXXX guidelines for non-tradtional (alternative) credit references. Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 7/2/2014 7/9/2014 YES The loan was not sold subject to underwriting reps Credit MI Missing Missing evidence that Mortgage insurance coverage of at least 16% with an MI loan-level price adjustment or obtain mortgage insurance coverage of 30% was obtained as required per approval. XX/XX/XXXX 7/2/2014 7/9/2014 YES The loan was sold to the investor with this known defect Credit Missing VOM/VOR N/A XX/XX/XXXX 7/3/2014 7/9/2014 YES Disagree - A credit supplement included in images with a revision date of XX/XX/XXXX reflects a 20 month landlord verification for borrower's residence at XXXXXXXXXX Credit Hazard Insurance Incomplete Hazard insurance incomplete missing annual premium amount. XX/XX/XXXX 7/2/2014 7/9/2014 YES Providing copy of invoice Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $305.35 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing complete itemization of line 1101. Itemization in file reflects a break down for a total of $1223.98, HUD reflects title charges in the amount of $1522.55. Audit sheet in file only reflects discount fee of $217.31 and daily interest charges of $23.22 for finance charges. XX/XX/XXXX 7/3/2014 7/14/2014 YES Disagree with investor.Finance charge is overstated $240.24 and in compliance.APR is understated 0.0022% and in compliance.Per investor sheet, none of the Seller Credit $3,000 was included in APR calculation because it is not itemized.Per RECOR testing methodology, Seller Credits can be applied to APR fees unless they are specifically itemized for non-APR fees on the HUD1 Settlement Statement and/or the Purchase Contract. With respect to application of unitemized credit, we do not assume credit applies to APR fees first before non-APR fees.While there is no official guidance in the regulations, there is clearly more risk in assuming that a lump sum credit was meant to be applied toward APR-affecting and high cost points and fees before others. The application of non-itemized lump sum credits is an issue that comes up regularly and one which we re-visit with counsel frequently.Each time, we have been advised by counsel that our approach, which (like our approach to everything) is conservative, is an appropriate one to take in reviewing loans as a due diligence firm.Will leave to client's discretion to override this exception based on internal policy, guidance from counsel and risk-based analysis. Credit Other Guideline Issue Not eligible for delivery to Agency, loan to value exceeds maximum of 80% without mortgage insurance XX/XX/XXXX 7/3/2014 7/9/2014 YES Loan was not sold subject to MI rep. Underwriter note indicates no MI required on XXX Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $1365.93 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $3000 which is not itemized therefore excluded. XX/XX/XXXX 7/2/2014 7/14/2014 YES Agree with investor. Finance charge understated $130.55 and outside the $100 tolerance.APR understated by 0.0051% and in compliance. Business line used incorrect initial PMI factor rate of .62% to calculate monthly BPMI payment. The Final TIL MI payment is $56.66. Final Calculated MI payment is $62.14 using factor of .68% per the information in the servicing system of record. Confirmed in servicing notes that borrower paid $62.14 BPMI starting with the first payment. Per RECOR testing methodology, Appraisal fees are non-APR regardless of payee. Per investor sheet, none of Seller Credit $3,000 was included in APR calculation because it is not itemized. Per RECOR testing methodology, Seller Credits can be applied to APR fees unless specifically itemized for non-APR fees on the HUD1 and/or the Purch Contract. TIL refund check $130.55 is due to the borr to cure. New TIL required due to BPMI understated more than $.01 as disclosed on Final TIL. Purchase transaction. Credit Appraisal Incomplete Appraisal incomplete due to missing signature page, photos, and additional addendums. XX/XX/XXXX 7/2/2014 7/9/2014 YES Providing copy of complete appraisal Credit Assets Not Sufficient To Close Assets in the amount of $17505.41 are required for closing; however, only $13770.72 is verified in file. XX/XX/XXXX 7/2/2014 7/9/2014 YES The loan was not sold subject to underwriting reps. Final 1003 was reflects sufficient assets; however, imaged assets are outdated and updated images could not be located. Credit MI Missing Missing evidence of PMI coverage.PMI cert was not provided in file. XX/XX/XXXX 7/2/2014 7/9/2014 YES Loan was not sold subject to MI rep. System indicates LPMI Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 08/07/2013 reflects an undocumented decrease in Credit for interest rate from ($1023.75) to ($1007.50) therefore an undocumented increase in Adjusted Origination charges from ($618.75) to ($602.50). XX/XX/XXXX 7/2/2014 7/14/2014 YES Disagree with investor.The Appraisal came in low and the purchase price was reduced, which caused the loan amount to decrease on 8/7/13.This loan amount decrease is a valid reason (Loan Amount Change) for the Credit for Interest Rate to decrease from $1,023.75 to $1,007.50, and for Adjusted Origination to increase on the GFE dated 8/7/13 and on the final HUD1. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 7/12/2013; Adjusted Origination disclosed as ($618.75) increased at closing to ($602.50). XX/XX/XXXX 7/2/2014 7/14/2014 YES Disagree with investor.The Appraisal came in low and the purchase price was reduced, which caused the loan amount to decrease on 8/7/13.This loan amount decrease is a valid reason (Loan Amount Change) for the Credit for Interest Rate to decrease from $1,023.75 to $1,007.50, and for Adjusted Origination to increase on the GFE dated 8/7/13 and on the final HUD1. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 07/12/2013 of ($1023.75) but final HUD discloses a credit of ($602.50). XX/XX/XXXX 7/2/2014 7/14/2014 YES Disagree with investor.The Appraisal came in low and the purchase price was reduced, which caused the loan amount to decrease on 8/7/13.This loan amount decrease is a valid reason (Loan Amount Change) for the Credit for Interest Rate to decrease from $1,023.75 to $1,007.50, and for Adjusted Origination to increase on the GFE dated 8/7/13 and on the final HUD1. No tolerance volation remains on the loan due to credit on the HUD increasing to ($602.50)-updated comment- No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 08/12/2013 of ($1007.50) but final HUD discloses a credit of ($602.50). Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 7/2/2014 7/9/2014 YES The loan was not sold subject to underwriting reps Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 7/2/2014 7/9/2014 YES The loan was not sold subject to underwriting reps. Providing screen print of XXXXXXX Underwriting Worksheet. Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was not sold subject to underwriting reps. Providing XXXXXXX Underwriting Worksheet Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $791.01 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. XX/XX/XXXX 7/2/2014 7/18/2014 YES Disagree with investor.Finance charge is overstated $3.89 and in compliance.APR is accurate and in compliance.Per investor sheet, non-APR Appraisal fee $795 was included in APR calculation.Per RECOR testing methodology, Appraisal fees are non-APR regardless of the payee. While we agree that 1026.4(c)(7) provides for the exclusion of appraisal fees from the finance charge calculation, the requirement for exclusion is that the fee is "bona fide and reasonable".While there is no bright line standard of what qualifies as 'reasonable', a $795 appraisal fee on a single family home that is under 1,100 sf does not appear to be reasonable.As such, exclusion under 1026.4(c)(7) does not apply unless seller can provide explanation or documentation supporting high cost of appraisal.Exception remains. Credit Other Guideline Issue Not eligible for delivery to Agency, loan to value exceeds maximum of 80% without mortgage insurance XX/XX/XXXX 7/2/2014 7/7/2014 YES The loan was sold to the investor with this known defect Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $1160.93 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $3500 which is not itemized therefore excluded. XX/XX/XXXX 7/2/2014 7/14/2014 YES Disagree with investor.Finance charge is overstated $382.68 and in compliance.APR is overstated 0.0181% and in compliance.Per investor sheet, none of the Seller Credit $3,500 was included in APR calculation because it is not itemized.Per RECOR testing methodology, Seller Credits can be applied to APR fees unless they are specifically itemized for non-APR fees on the HUD1 Settlement Statement and/or the Purchase Contract. With respect to application of unitemized credit, we do not assume credit applies to APR fees first before non-APR fees.While there is no official guidance in the regulations, there is clearly more risk in assuming that a lump sum credit was meant to be applied toward APR-affecting and high cost points and fees before others. The application of non-itemized lump sum credits is an issue that comes up regularly and one which we re-visit with counsel frequently.Each time, we have been advised by counsel that our approach, which (like our approach to everything) is conservative, is an appropriate one to take in reviewing loans as a due diligence firm.Will leave to client's discretion to override this exception based on internal policy, guidance from counsel and risk-based analysis. Credit Credit Report Missing N/A XX/XX/XXXX 7/3/2014 7/9/2014 YES Providing copy of credit report Credit Credit Report Missing N/A XX/XX/XXXX 7/2/2014 7/9/2014 YES Providing copy of credit report Compliance GFE5 Reason(s) for interest rate-related revision(s) not documented GFE5 dated 07/23/2013 reflects an undocumented increase in Origination charges from $750.00 to $2750.00, therefore an undocumented increase in Adjusted Origination charges from $750.00 to $2750.00. XX/XX/XXXX 7/2/2014 7/14/2014 YES Disagree with investor.The rate was returned to float on 7/23/13 for a charge of 1% of the loan amount ($200,000). A Return to Float Fee of $2,000 was added to the GFE.Return to Float is a valid reason for the Origination Charges to increase to $2,750 on the GFE dated 7/23/13 and at closing. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 4/23/2013; Adjusted Origination disclosed as $750.00 increased at closing to $2750.00. XX/XX/XXXX 7/2/2014 7/14/2014 YES Disagree with investor.The rate was returned to float on 7/23/13 for a charge of 1% of the loan amount ($200,000). A Return to Float Fee of $2,000 was added to the GFE.Return to Float is a valid reason for the Origination Charges to increase to $2,750 on the GFE dated 7/23/13 and at closing. Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 04/23/2013 disclosed Origination charges as $750.00 increased at closing to $2750.00. XX/XX/XXXX 7/2/2014 7/14/2014 YES Disagree with investor.The rate was returned to float on 7/23/13 for a charge of 1% of the loan amount ($200,000). A Return to Float Fee of $2,000 was added to the GFE.Return to Float is a valid reason for the Origination Charges to increase to $2,750 on the GFE dated 7/23/13 and at closing. Compliance TIL Missing N/A YES XX/XX/XXXX 7/2/2014 7/7/2014 YES Providing Final TIL Credit LP Findings; all Miscellaneous requirements not met; Conventional File Per FNMA guidelines the appraisalandupdate must be within 120 days of note date.Appraisal is dated 3/21/2013 and the note date is 9/XX/2013 making XX days old and file does not reflect a re-certification of value. XX/XX/XXXX 7/2/2014 7/9/2014 YES Providing copy of final inspection Compliance Initial TIL Missing N/A XX/XX/XXXX 7/3/2014 7/7/2014 YES Providing initial TIL (was included in images provided to investor) Credit Credit Report Missing N/A XX/XX/XXXX 7/3/2014 7/9/2014 YES Providing copy of credit report Compliance GFE2 Reason(s) for settlement charge revision(s) not documented GFE2 dated 02/28/2013 reflects an undocumented increase in required services that we select from $406.00 to $681.00. XX/XX/XXXX 7/3/2014 7/14/2014 YES Agree with investor. The Title Services and Lender's Title Insurance (block 4) was listed in the Charges That Can Change section on the preliminary HUD1.The Owner's Title Insurance (block 5) fees was listed in the Charges That in Total Cannot Increase More Than 10%; however, this is not logical as the Lender's and Owner's Title Insurance was prepared by the same title company.Block 4 and 5 fees should be considered not referred fees.Comparing the GFE2 dated 1/17/13, the total of 10% tolerance fees is $643; total of 10% tolerance fees on the final HUD1 is $818.This results in an increase of $175 or 27.22%.The borrower would be due a refund of $110.70 to cure. Compliance GFE3 Reason(s) for settlement charge revision(s) not documented GFE3 dated 03/07/2013 reflects an undocumented increase in required services that you can shop for from $89.00 to $389.00 and title services and lender's title insurance from $179.00 to $615.00. XX/XX/XXXX 7/3/2014 7/14/2014 YES Disagree with investor. GFE dated 02/28/13 (we would consider this GFE3) and GFE dated 03/07/13 (we would consider this GFE4) were not mailed to borrower.CORE indicates 'generate and view' only, as opposed to 'mail' for both of these GFEs.Neither GFE was sent to the borrower, but sent to imaging.The last disclosed GFE to borrower was dated 1/17/13 (GFE2). Please provide a formal statement from the creditor stating that GFE 2/28/2013 and 3/7/2013 were not issued to the borrower. Furthermore file does not contain a GFE dated 1/17/2013. Based on the GFE dated 1/11/2013 the 10% tolerance remains on the loan. Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed from binding GFE dated 01/11/2013 in the amount of $532.00 and the total collected was $818.00, resulting in an increase of $286.00 or 53.76%. XX/XX/XXXX 7/3/2014 7/14/2014 YES Disagree with investor. GFE dated 02/28/13 (we would consider this GFE3) and GFE dated 03/07/13 (we would consider this GFE4) were not mailed to borrower.CORE indicates 'generate and view' only, as opposed to 'mail' for both of these GFEs.Neither GFE was sent to the borrower, but sent to imaging.The last disclosed GFE to borrower was dated 1/17/13 (GFE2). Please provide a formal statement from the creditor stating that GFE 2/28/2013 and 3/7/2013 were not issued to the borrower. Furthermore file does not contain a GFE dated 1/17/2013. Based on the GFE dated 1/11/2013 the 10% tolerance remains on the loan. Credit Assets Not Properly Verified Assets not properly verified due to missing documentation to source total gift of $132,000. XX/XX/XXXX 7/3/2014 7/11/2014 YES Disagree - gift letters, source, payment, and deposits evidence $132000 of gift funds to borrower. The loan was not sold subject to underwriting reps// Providing the images of the documents supporting the gifts ($26k, $28k, $15k, $28k, and $4k) Credit DTI Not Within Guidelines DTI of 46.52% > 45% used in approval due lender not including HOA monthly fee of $47.33in to the total debt. XX/XX/XXXX 7/3/2014 7/9/2014 YES The loan was sold to the investor with this known defect Credit LP Estimated Value of Property incorrect; Conventional File LP reflects an estimated value of $199,015; the appraisal shows an estimated value of $204,000. XX/XX/XXXX 7/3/2014 7/9/2014 YES The loan was not sold subject to underwriting reps Credit Credit Report Missing N/A XX/XX/XXXX 7/3/2014 7/9/2014 YES Providing copy of credit report Credit Flood Ins Docs Missing File contains Flood Insurance Application missing final policy. XX/XX/XXXX 7/3/2014 7/9/2014 YES Providing copy of flood insurance Credit Income Not Properly Verified Income not properly verified due to missing documentation to support self-employed earnings and rental earnings/experience. LP is requiring most recent one year complete individual and business tax returns and at least a two-year landlord history regardless if rental income yields a positive or negative flow. Missing business & individual Tax returns (only signed page two from 2010 and 2011 were found for individual 1040s). XX/XX/XXXX 7/3/2014 7/11/2014 YES The loan was not sold subject to underwriting reps. The documents requested were included in the images provided to investor. // Disagree - the pages reviewer is referencing are the signature pages sent to closing to be executed. The personal and business returns are included in the images provided. Due to size constraints, images will not be emailed. If specific pages or other more narrow description can be provided, an attempt will be made to obtain the information to satisfy the deficiency. File is missing complete business tax returns to verify self employment and complete personal tax returns to verify rental income Credit LP Findings; all Employment requirements not met; Conventional File Per LP findings; self-employed borrower must provide most recent one year complete individual and business tax returns and, if rental income is used to qualify, borrower must demonstrate at least a two-year landlord history regardless if rental income yields a positive or negative flow. Also, form 4506 must be signed at initial application and at closing (unless IRS transcripts were issued before closing.) Missing business Tax returns and only signed page two from 2010 and 2011 were found for individual 1040s.There is no evidence in file of length of experience with rental properties and only the 4506 signed and dated at closing was found. XX/XX/XXXX 7/3/2014 7/11/2014 YES The loan was not sold subject to underwriting reps. The documents requested were included in the images provided to investor.// Disagree - the pages reviewer is referencing are the signature pages sent to closing to be executed. The personal and business returns are included in the images provided. Due to size constraints, images will not be emailed. If specific pages or other more narrow description can be provided, an attempt will be made to obtain the information to satisfy the deficiency. File is missing complete business tax returns to verify self employment and complete personal tax returns to verify rental income Credit Credit Report Missing Missing original credit report with reference numberXXXXXXXX per AUS dated XXXXXXXX. File only contains page 1 and 2 of suppliment report. XX/XX/XXXX 7/2/2014 7/9/2014 YES Providing copy of credit report Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $615.02 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose settlement fees: Administrative transfer fee $350.00 and Title service fee $265.00 as prepaid finance charges. There is a Lender credit on page one of HUD for $621.67 which is not itemized therefore excluded. XX/XX/XXXX 7/2/2014 7/14/2014 YES Agree with investor.Finance charge is understated $614.99 and outside the $100 tolerance.APR is understated by 0.0634% and in compliance.Per Itemization of Amount Financed in file, Administrative Transfer fee $350 and Title Services fee $265 were not included in the Final TIL calculation.TIL refund check $614.99 is due to the borrower to cure. Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 08/26/2013 reflects an undocumented decrease in credit for interest rate from ($1,580) to $1,185 therefore an undocumented increase in Adjusted Origination charges from ($980) to $1,785. XX/XX/XXXX 7/3/2014 7/14/2014 YES Disagree with investor.This was an internal pricing change.This GFE dated 8/26/13 with Adjusted Origination of $1,785 was generated for internal use only and not disclosed to the borrower.There was a 2nd GFE generated and disclosed to the borrower on 8/26/13 with Discount Points of 0.375% ($592.50) and Adjusted Origination of $1,192.50 which is valid as the loan was locked at this time.The Adjusted Origination of $1,037.50 and Discount Point charge of $437.50 at closing is valid due to a loan amount increase and rate increase. Please provide a formal statement from the creditor stating that GFE 8/26/2013 and 3/7/2013 were not issued to the borrower.Furthermore, after removing GFE 8/26 the file still contains tolerance violations.Rate lock confirmation in file does not reflect the date the lock occured. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted origination charges disclosed on the most recent binding GFE dated 08/13/2013; Adjusted Origination disclosed as ($980) increased at closing to $1,037.50. XX/XX/XXXX 7/3/2014 7/14/2014 YES Disagree with investor.This was an internal pricing change.This GFE dated 8/26/13 with Adjusted Origination of $1,785 was generated for internal use only and not disclosed to the borrower.There was a 2nd GFE generated and disclosed to the borrower on 8/26/13 with Discount Points of 0.375% ($592.50) and Adjusted Origination of $1,192.50 which is valid as the loan was locked at this time.The Adjusted Origination of $1,037.50 and Discount Point charge of $437.50 at closing is valid due to a loan amount increase and rate increase. Please provide a formal statement from the creditor stating that GFE 8/26/2013 and 3/7/2013 were not issued to the borrower.Furthermore, after removing GFE 8/26 the file still contains tolerance violations.Rate lock confirmation in file does not reflect the date the lock occured. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 08/13/2013 of ($1,580) but final HUD discloses a charge of $437.50. XX/XX/XXXX 7/3/2014 7/14/2014 YES Disagree with investor.This was an internal pricing change.This GFE dated 8/26/13 with Adjusted Origination of $1,785 was generated for internal use only and not disclosed to the borrower.There was a 2nd GFE generated and disclosed to the borrower on 8/26/13 with Discount Points of 0.375% ($592.50) and Adjusted Origination of $1,192.50 which is valid as the loan was locked at this time.The Adjusted Origination of $1,037.50 and Discount Point charge of $437.50 at closing is valid due to a loan amount increase and rate increase. Please provide a formal statement from the creditor stating that GFE 8/26/2013 and 3/7/2013 were not issued to the borrower.Furthermore, after removing GFE 8/26 the file still contains tolerance violations.Rate lock confirmation in file does not reflect the date the lock occured. Credit Credit Report Missing N/A XX/XX/XXXX 7/3/2014 7/9/2014 YES Providing copy of credit report. Credit Final Application Missing N/A XX/XX/XXXX 7/3/2014 7/9/2014 YES Providing copy of final loan application. Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 7/3/2014 Credit MI Missing Missing evidence of PMI coverage.PMI cert was not provided in file. XX/XX/XXXX 7/3/2014 7/9/2014 YES MI certs were provided to XXXXXXXXXX.Providing copy of cert. Credit Assets Not Properly Verified Assets not properly verified due to missing bank statements in the file.Two months bank statements are required for asset verification, but only one month of bank statements are in the file. XX/XX/XXXX 7/2/2014 7/7/2014 YES Agree.The loan was not sold subject to underwriting reps. Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $1211.34 which exceeds the $100 for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. XX/XX/XXXX 7/3/2014 7/14/2014 YES Disagree with investor.Finance charge is understated $0.10 and in compliance.APR is accurate and in compliance.Per investor sheet, investor included Line 1101 bundled fee of $1,199.41 (composed of Attorney fee $900 and Lien Search $299.41) in APR calculation.Investor had already included the APR portion of the bundled fee (Attorney fee $900) as a separate line item.Per investor sheet, non-APR Credit Report fee $11.95 was included in APR calculation.Per RECOR testing methodology, Credit Report fees are non-APR regardless of the payee. Credit Hazard Missing N/A XX/XX/XXXX 7/3/2014 7/11/2014 YES Providing copy of hazard policy // Copy of insurance policy not available in images. Project review approval included details of the policy coverage. Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 5/23/2013 reflects an undocumented decrease in Credit for interest rate from ($1406) to ($1309) therefore an undocumented increase in Adjusted Origination charges from ($751) to ($654). XX/XX/XXXX 7/3/2014 7/14/2014 YES Disagree with investor.Loan amount increased from $152,000 to $154,000 on 5/23/14 due to appraisal coming in low - LTV changed from under 89% to 92%; therefore, there was a decrease in CFIRC due to pricing.This is a valid change circumstance; therefore latest issued GFE dated 5/23/14 used in HUD comparison CFIRC is $1309, adjusted Origination Charge is -$654.00.The final HUD1 CFIRC is $1,309.17 and adjusted Origination Charge is -$654.17. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 04/22/2013; Adjusted Origination disclosed as ($751) increased at closing to ($654.17). XX/XX/XXXX 7/3/2014 7/14/2014 YES Disagree with investor.Loan amount increased from $152,000 to $154,000 on 5/23/14 due to appraisal coming in low - LTV changed from under 89% to 92%; therefore, there was a decrease in CFIRC due to pricing.This is a valid change circumstance; therefore latest issued GFE dated 5/23/14 used in HUD comparison CFIRC is $1309, adjusted Origination Charge is -$654.00.The final HUD1 CFIRC is $1,309.17 and adjusted Origination Charge is -$654.17. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 04/22/2013 of ($1,406) but final HUD discloses a credit of ($1309.17). XX/XX/XXXX 7/3/2014 7/14/2014 YES Disagree with investor.Loan amount increased from $152,000 to $154,000 on 5/23/14 due to appraisal coming in low - LTV changed from under 89% to 92%; therefore, there was a decrease in CFIRC due to pricing.This is a valid change circumstance; therefore latest issued GFE dated 5/23/14 used in HUD comparison CFIRC is $1309, adjusted Origination Charge is -$654.00.The final HUD1 CFIRC is $1,309.17 and adjusted Origination Charge is -$654.17. Credit Hazard Missing N/A XX/XX/XXXX 7/3/2014 7/9/2014 YES Loan met requirement for "Hazard Step Saver Program" for existing customers. Information in servicing system is transferred from prior loan to new loan. Eligibility determined by checklist. Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 7/3/2014 7/9/2014 YES The loan was not sold subject to underwriting reps Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $4734.22 which exceeds the $100 for purchase. TIL Itemization did not disclose appraisal fee $670, origination fee $4570, credit report $22, tax service fee $80 and flood cert $19 as prepaid finance charges. There is a lender credit for $14,420 which is unitemized and therefore excluded. XX/XX/XXXX 7/3/2014 7/14/2014 YES Disagree with investor.Finance charge is overstated $1,571.82 and in compliance.APR is overstated 0.0300% and in compliance.Per investor sheet, non-APR Appraisal fee $670 and Credit Report fee $22were included in APR calculation.Per RECOR testing methodology, Appraisal fees and Credit Report fees are non-APR regardless of the payee.Per investor sheet, none of the Direct Bill Credit $14,420 was included in APR calculation because it is not itemized.Direct Bill itemization is imaged in the Direct Bill Worksheet Report index and RECOR testing was able to apply $5,534 of the Direct Bill credit to APR fees. Agree to exclude $445 appraisal fee and $11 credit report fee from finance charge calculation. Under disclosure reduced to $4042.22.Unable to locate the investor sheet referenced in the imaged loan file. With respect to application of unitemized credit, we do not assume credit applies to APR fees first before non-APR fees.While there is no official guidance in the regulations, there is clearly more risk in assuming that a lump sum credit was meant to be applied toward APR-affecting and high cost points and fees before others. The application of non-itemized lump sum credits is an issue that comes up regularly and one which we re-visit with counsel frequently.Each time, we have been advised by counsel that our approach, which (like our approach to everything) is conservative, is an appropriate one to take in reviewing loans as a due diligence firm.Will leave to client's discretion to override this exception based on internal policy, guidance from counsel and risk-based analysis. Credit Assets Not Properly Verified Assets not properly verified due to missing 2 mos bank statements. Only one month in file. XX/XX/XXXX 7/3/2014 7/9/2014 YES Disagree.Requirement of AUS UW approval is most recent 30day statement.In addition, loan was not sold to investor subject to underwriting reps. XXXXXXX acknowledges that the asset documentation may have been sufficient at time of closing however documentation does not satisfy current Agency requirement. Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 7/3/2014 7/9/2014 YES The loan was not sold subject to underwriting reps. XXXXXXX Underwriting Worksheet (aka 1008) was included in file images provided to investor. Credit Missing 1008, Manually Underwritten Conventional Loan File N/A XX/XX/XXXX 7/2/2014 7/7/2014 YES Providing Underwriting worksheet herein. Credit Missing VOE Employment not properly verified due to missing a verbal verification of employment for borrower dated within 10 business days prior to the note date. VOE in file is dated 5/17/2013 however the loan closed 8/XX/2013 XX/XX/XXXX 7/2/2014 Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 06/02/2013 reflects an undocumented increase in Origination charges from $655 to $805, therefore an undocumented increase in Adjusted Origination charges from $170 to $320. XX/XX/XXXX 7/3/2014 7/14/2014 YES Agree with investor.There is no valid change circumstance reason provided for the $150 increase in Origination Fees for the GFE dated 6/2/13. There is no documented increases to the loan amount or program change. This loan was transferred from a previous loan that was denied/cancelled due to delays in construction. The $150 Subordination fee was initially disclosed on all GFE's on the previous loan, but wasn't added on the new loan until it was officially transferred on 5/30/13. The result is an additional GFE Refund in the amount of $150 back to the borrower.The HUD1 already disclosed a $6.50 GFE Refund to cure the deficiency for the block 8 Transfer Tax.GFE Refund of $150 is due to the borrower to cure. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 5/24/2013; Adjusted Origination disclosed as $170 increased at closing to $320. XX/XX/XXXX 7/3/2014 7/14/2014 YES Agree with investor.There is no valid change circumstance reason provided for the $150 increase in Origination Fees for the GFE dated 6/2/13. There is no documented increases to the loan amount or program change. This loan was transferred from a previous loan that was denied/cancelled due to delays in construction. The $150 Subordination fee was initially disclosed on all GFE's on the previous loan, but wasn't added on the new loan until it was officially transferred on 5/30/13. The result is an additional GFE Refund in the amount of $150 back to the borrower.The HUD1 already disclosed a $6.50 GFE Refund to cure the deficiency for the block 8 Transfer Tax.GFE Refund of $150 is due to the borrower to cure. Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 05/24/2013 disclosed Origination charges as $655 increased at closing to $805. XX/XX/XXXX 7/3/2014 7/14/2014 YES Agree with investor.There is no valid change circumstance reason provided for the $150 increase in Origination Fees for the GFE dated 6/2/13. There is no documented increases to the loan amount or program change. This loan was transferred from a previous loan that was denied/cancelled due to delays in construction. The $150 Subordination fee was initially disclosed on all GFE's on the previous loan, but wasn't added on the new loan until it was officially transferred on 5/30/13. The result is an additional GFE Refund in the amount of $150 back to the borrower.The HUD1 already disclosed a $6.50 GFE Refund to cure the deficiency for the block 8 Transfer Tax.GFE Refund of $150 is due to the borrower to cure. Credit Manually Underwritten Conventional Loan File, Unable to Determine if FNMA or FHLMC guidelines used. N/A XX/XX/XXXX 7/3/2014 7/9/2014 YES The loan was not sold subject to underwriting reps Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 08/07/2012 reflects an undocumented decrease in Credit for interest rate from ($6439.86) to ($4521.24) therefore an undocumented increase in Adjusted Origination charges from $210.14 to $2128.76. XX/XX/XXXX 10/2/2014 10/17/2014 YES Disagree with investor.A review of the file indicates that the decrease in the CFIRC for the GFE dated 8/7/12 was due to the addition of Discount Points in the amount of $1,463.76 (0.428% of $342,000 loan amount).This was based on the reduction of the interest rate from 3.625% on the GFE dated 7/13/12 to 3.5% on the GFE dated 8/7/12 (Rate Reduction).The additional decrease in the CFIRC on 8/29/12 was due to the rate expiring and a 15-day rate relock was completed which affected the pricing so the Loan Discount was adjusted accordingly (0.428% to 0.579%).All changes in fees appear to have been completed in accordance with changed circumstance reasons.The GFE dated 9/7/12 was used to compare to the final HUD1. UPDATE - Providing Rate Lock-in Expiration Amendment, screen print of Change of Circumstance, and screen print showing rate lock. File does not contain rate re-lock documentation.Please provide documentation of rate re-lock as COC.While Reg X does not specify format of documentation but 1024.7(f) requires orinator to"document the reason that a revised GFE was provide" and retain this documentation.In addition, documentation of rate lock required to determine compliance with re-disclosure timing requirement under the RESPA. UPDATE - Exception cleared. Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 08/29/2012 reflects an undocumented decrease in Credit for interest rate from ($4521.24) to ($4004.82) therefore an undocumented increase in Adjusted Origination charges from $2128.76 to $2645.18. XX/XX/XXXX 10/2/2014 10/17/2014 YES Disagree with investor.A review of the file indicates that the decrease in the CFIRC for the GFE dated 8/7/12 was due to the addition of Discount Points in the amount of $1,463.76 (0.428% of $342,000 loan amount).This was based on the reduction of the interest rate from 3.625% on the GFE dated 7/13/12 to 3.5% on the GFE dated 8/7/12 (Rate Reduction).The additional decrease in the CFIRC on 8/29/12 was due to the rate expiring and a 15-day rate relock was completed which affected the pricing so the Loan Discount was adjusted accordingly (0.428% to 0.579%).All changes in fees appear to have been completed in accordance with changed circumstance reasons.The GFE dated 9/7/12 was used to compare to the final HUD1. UPDATE - Providing Rate Lock-in Expiration Amendment, screen print of Change of Circumstance, and screen print showing rate lock. File does not contain rate re-lock documentation.Please provide documentation of rate re-lock as COC.While Reg X does not specify format of documentation but 1024.7(f) requires orinator to"document the reason that a revised GFE was provide" and retain this documentation.In addition, documentation of rate lock required to determine compliance with re-disclosure timing requirement under the RESPA. UPDATE - Exception cleared. Compliance Initial TIL Missing N/A XX/XX/XXXX 10/2/2014 10/10/2014 YES Providing copy of initial TIL dated 7/13/12 (same as application date) UPDATE- Disagree with investor.Traditional Wholesale loan.Per RECOR testing methodology for Traditional Wholesale loans, the broker Initial TIL is not reviewed.Only the Initial TIL from the lender is reviewed.The lender Initial TIL is dated 7/13/12 and is in compliance (provided to borrower within 3 business days of the loan received by the lender from the broker). Lender application not in file but confirmed lender pulled credit on 7/13/12 and 5/7/12 is date broker received application.Initial lender TIL dated 7/13/12 acceptable.OK to clear exception Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 4/27/2012; Adjusted Origination disclosed as $210.14 increased at closing to $2645.18. XX/XX/XXXX 10/2/2014 10/17/2014 YES Disagree with investor.A review of the file indicates that the decrease in the CFIRC for the GFE dated 8/7/12 was due to the addition of Discount Points in the amount of $1,463.76 (0.428% of $342,000 loan amount).This was based on the reduction of the interest rate from 3.625% on the GFE dated 7/13/12 to 3.5% on the GFE dated 8/7/12 (Rate Reduction).The additional decrease in the CFIRC on 8/29/12 was due to the rate expiring and a 15-day rate relock was completed which affected the pricing so the Loan Discount was adjusted accordingly (0.428% to 0.579%).All changes in fees appear to have been completed in accordance with changed circumstance reasons.The GFE dated 9/7/12 was used to compare to the final HUD1. UPDATE - Providing Rate Lock-in Expiration Amendment, screen print of Change of Circumstance, and screen print showing rate lock. File does not contain rate expiration/rate change documentation.Please provide documentation of rate change as COC.While Reg X does not specify format of documentation but 1024.7(f) requires orinator to"document the reason that a revised GFE was provide" and retain this documentation.In addition, documentation of rate lock required to determine compliance with re-disclosure timing requirement under the RESPA. UPDATE - Exception cleared. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 4/27/2012 of ($6439.86) but final HUD discloses a credit of ($4004.82). XX/XX/XXXX 10/2/2014 10/17/2014 YES Disagree with investor.A review of the file indicates that the decrease in the CFIRC for the GFE dated 8/7/12 was due to the addition of Discount Points in the amount of $1,463.76 (0.428% of $342,000 loan amount).This was based on the reduction of the interest rate from 3.625% on the GFE dated 7/13/12 to 3.5% on the GFE dated 8/7/12 (Rate Reduction).The additional decrease in the CFIRC on 8/29/12 was due to the rate expiring and a 15-day rate relock was completed which affected the pricing so the Loan Discount was adjusted accordingly (0.428% to 0.579%).All changes in fees appear to have been completed in accordance with changed circumstance reasons.The GFE dated 9/7/12 was used to compare to the final HUD1. UPDATE - Providing Rate Lock-in Expiration Amendment, screen print of Change of Circumstance, and screen print showing rate lock. File does not contain rate expiration/rate change documentation.Please provide documentation of rate change as COC.While Reg X does not specify format of documentation but 1024.7(f) requires orinator to"document the reason that a revised GFE was provide" and retain this documentation.In addition, documentation of rate lock required to determine compliance with re-disclosure timing requirement under the RESPA. UPDATE - Exception cleared. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent GFE dated 10/19/2012; Adjusted Origination disclosed as $1,700.00 increased at closing to $1,705.60. XX/XX/XXXX 9/30/2014 10/17/2014 YES Disagree with investor.GFE2 was sent overnight to the borrower on 02/11/13 due to loan amount increase from $89,500 to $91,000, which is a valid change circumstance for increase in discount points from $895 to $910.GFE2 is within fee tolerances when compared to the final HUD.GFE2 was not found in imaging but screen shot of fees disclosed provided. UPDATE - Providing screen print evidence of Change of Circumstance and loan amount change 2/8/13 Agree that loan amount change is a valid changed circumstance that would permit issuance of a revised GFE.However, no documentation in file indicating loan amount change.While Reg X does not specify format of documentation but 1024.7(f) requires orinator to"document the reason that a revised GFE was provided" and retain this documentation.In addition, documentation of loan amount change necessary to determinecompliance with re-disclosure timing requirement under the RESPA. UPDATE - File does not contain GFE dated 2/8/2013. Please provide for review Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent GFE dated 10/19/2012 of $895.00 but final HUD discloses a charge of $900.60. XX/XX/XXXX 9/30/2014 10/20/2014 YES Disagree with investor.GFE2 was sent overnight to the borrower on 02/11/13 due to loan amount increase from $89,500 to $91,000, which is a valid change circumstance for increase in discount points from $895 to $910.GFE2 is within fee tolerances when compared to the final HUD.GFE2 was not found in imaging but screen shot of fees disclosed provided. UPDATE - Providing screen print evidence of Change of Circumstance and loan amount change 2/8/13 UPDATE - Nothing further to provide. Agree that loan amount change is a valid changed circumstance that would permit issuance of a revised GFE.However, no documentation in file indicating loan amount change.While Reg X does not specify format of documentation but 1024.7(f) requires orinator to"document the reason that a revised GFE was provided" and retain this documentation.In addition, documentation of loan amount change necessary to determinecompliance with re-disclosure timing requirement under the RESPA. UPDATE - File does not contain GFE dated 2/8/2013. Please provide for review Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 03/03/2013 reflects an undocumented decrease in Credit for interest rate from ($2101.52) to ($1492.38) therefore an undocumented increase in Adjusted Origination charges from ($1446.52) to ($837.38). XX/XX/XXXX 9/30/2014 10/10/2014 YES Disagree with investor.Change circumstance on 03/01/13 of "Loan Level Pricing Adjusters such as LTV" is a valid change circumstance for decrease in CFIRC (after receipt of appraisal, LTV increased from 62% based on estimated value to 80.62%).Change circumstance on 06/06/13 was due to loan amount decrease from $124,200 to 121,400 and is a valid change for decrease in CFIRC.All required GFE's have valid changes and the last issued GFE dated 06/25/13 is within tolerance of the fees on the final HUD. Agree- exception cleared Compliance GFE5 Reason(s) for interest rate-related revision(s) not documented GFE5 dated 06/07/2013 reflects an undocumented decrease in Credit for interest rate from ($1521.45) to ($1487.15) therefore an undocumented increase in Adjusted Origination charges from ($866.45) to ($832.15). XX/XX/XXXX 9/30/2014 10/10/2014 YES Disagree with investor.Change circumstance on 03/01/13 of "Loan Level Pricing Adjusters such as LTV" is a valid change circumstance for decrease in CFIRC (after receipt of appraisal, LTV increased from 62% based on estimated value to 80.62%).Change circumstance on 06/06/13 was due to loan amount decrease from $124,200 to 121,400 and is a valid change for decrease in CFIRC.All required GFE's have valid changes and the last issued GFE dated 06/25/13 is within tolerance of the fees on the final HUD. Agree- exception cleared Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 2/12/2013; Adjusted Origination disclosed as ($1446.52) increased at closing to ($832.15). XX/XX/XXXX 9/30/2014 10/10/2014 YES Disagree with investor.Change circumstance on 03/01/13 of "Loan Level Pricing Adjusters such as LTV" is a valid change circumstance for decrease in CFIRC (after receipt of appraisal, LTV increased from 62% based on estimated value to 80.62%).Change circumstance on 06/06/13 was due to loan amount decrease from $124,200 to 121,400 and is a valid change for decrease in CFIRC.All required GFE's have valid changes and the last issued GFE dated 06/25/13 is within tolerance of the fees on the final HUD. Agree- exception cleared Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 2/12/2013 of ($2101.52) but final HUD discloses a credit of ($1487.15). XX/XX/XXXX 9/30/2014 10/10/2014 YES Disagree with investor.Change circumstance on 03/01/13 of "Loan Level Pricing Adjusters such as LTV" is a valid change circumstance for decrease in CFIRC (after receipt of appraisal, LTV increased from 62% based on estimated value to 80.62%).Change circumstance on 06/06/13 was due to loan amount decrease from $124,200 to 121,400 and is a valid change for decrease in CFIRC.All required GFE's have valid changes and the last issued GFE dated 06/25/13 is within tolerance of the fees on the final HUD. Agree- exception cleared Compliance GFE2 Reason(s) for settlement charge revision(s) not documented GFE2 dated 06/04/2012 reflects undocumented increases in Required services we select from $1117 to $1192, Title services from $4141.19 to $4393.26, and required services you can shop for from $99 to $1494. XX/XX/XXXX 10/1/2014 10/10/2014 YES Disagree with investor.Aggregate of 10% category increased from $6,068.19 (GFE1 dated 5/8/12) to $7,790 (GFE2 dated 6/4/12), which exceeds the 10% tolerance; however, the final HUD1 aggregate 10% tolerance category is only $4,166.56.Therefore, GFE2 dated 6/4/12 was not required for increase in 10% category fees.The change circumstance of CEMA status change is valid for the increase of Transfer Tax on 8/23/12.There is a loan note on 8/23/12 indicating that this was an outside lender CEMA and the CEMA was broken; therefore, Transfer Taxes had to be added.Since all required GFE's were considered validly issued, GFE3 dated 8/23/14 was used in comparison to the final HUD1 and fees were found to be within tolerance. Screen print reflecting change in loan amount acceptable for change in GFE2 dated 6/4/12 - exception cleared Compliance GFE3 Reason(s) for settlement charge revision(s) not documented GFE3 dated 08/23/2012 reflects an undocumented increase in Transfer taxes from $32.55 to $4348.50. XX/XX/XXXX 10/1/2014 10/10/2014 YES Disagree with investor.Aggregate of 10% category increased from $6,068.19 (GFE1 dated 5/8/12) to $7,790 (GFE2 dated 6/4/12), which exceeds the 10% tolerance; however, the final HUD1 aggregate 10% tolerance category is only $4,166.56.Therefore, GFE2 dated 6/4/12 was not required for increase in 10% category fees.The change circumstance of CEMA status change is valid for the increase of Transfer Tax on 8/23/12.There is a loan note on 8/23/12 indicating that this was an outside lender CEMA and the CEMA was broken; therefore, Transfer Taxes had to be added.Since all required GFE's were considered validly issued, GFE3 dated 8/23/14 was used in comparison to the final HUD1 and fees were found to be within tolerance. Screen print reflecting change in loan amount acceptable for change in GFE2 dated 6/4/12 - exception cleared Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent binding GFE dated 6/04/2012 disclosed Transfer taxes as $32.55 increased at closing to $3306. XX/XX/XXXX 10/1/2014 10/10/2014 YES Disagree with investor.Aggregate of 10% category increased from $6,068.19 (GFE1 dated 5/8/12) to $7,790 (GFE2 dated 6/4/12), which exceeds the 10% tolerance; however, the final HUD1 aggregate 10% tolerance category is only $4,166.56.Therefore, GFE2 dated 6/4/12 was not required for increase in 10% category fees.The change circumstance of CEMA status change is valid for the increase of Transfer Tax on 8/23/12.There is a loan note on 8/23/12 indicating that this was an outside lender CEMA and the CEMA was broken; therefore, Transfer Taxes had to be added.Since all required GFE's were considered validly issued, GFE3 dated 8/23/14 was used in comparison to the final HUD1 and fees were found to be within tolerance. Screen print reflecting change in loan amount acceptable for change in GFE2 dated 6/4/12 - exception cleared Compliance GFE3 Reason(s) for settlement charge revision(s) not documented GFE3 dated 02/26/2013 reflects an undocumented increase in Required services that we select from $633 to $758. XX/XX/XXXX 9/30/2014 10/17/2014 YES Disagree with investor.Although Block 3 fees increased on GFE 3, the aggregate 10% category fees were not out of tolerance between GFE2 (10% fee category total was $2,079) and GFE3 (10% fee category total was $1,722).Therefore, validation of a change circumstance was not necessary and GFE3 was considered not required.The 10% fee category total on GFE3 was $1,722.10% fee category total on Final HUD was $1,881.The increase between GFE 3 and the Final HUD was 9.23% and is within tolerance. UPDATE - Providing screen print to evidence Change of Circumstance Because the file did not contain a valid COC the binding 10% fees totaled $1597. Please provide a COC for increase in required services on GFE3 dated 2/26/2013 to clear exception. UPDATE - Exception cleared. Compliance HUD-1 Incomplete Final HUD not signed by the borrower or stamped by settlement agent. YES XX/XX/XXXX 9/30/2014 10/10/2014 YES Providing copy of Final HUD with settelement agent stamp. Exception cleared Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $1597 and the total collected was $1881, resulting in an increase of $284 or 17.78%. XX/XX/XXXX 9/30/2014 10/17/2014 YES Disagree with investor.Although Block 3 fees increased on GFE 3, the aggregate 10% category fees were not out of tolerance between GFE2 (10% fee category total was $2,079) and GFE3 (10% fee category total was $1,722).Therefore, validation of a change circumstance was not necessary and GFE3 was considered not required.The 10% fee category total on GFE3 was $1,722.10% fee category total on Final HUD was $1,881.The increase between GFE 3 and the Final HUD was 9.23% and is within tolerance. UPDATE - Providing screen print to evidence Change of Circumstance Because the file did not contain a valid COC the binding 10% fees totaled $1597. Please provide a COC for increase in required services on GFE3 dated 2/26/2013 to clear exception. UPDATE - Exception cleared. Compliance TIL Missing N/A YES XX/XX/XXXX 10/5/2014 10/9/2014 YES Providing Final TIL Exception cleared Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $2136 and the total collected was $2442.45, resulting in an increase of $306 or 14.35%. XX/XX/XXXX 10/2/2014 10/10/2014 YES Disagree with investor.Block 4 and block 5 fees are not referred (Charges That Can Change) per our system and per the XXXXXXXXXX preliminary HUD1’s.It appears the settlement agent incorrectly entered title fees as referred (Charges That In Total Cannot Increase More Than 10%) on page 3 of the final HUD1.The last validly issued GFE on 4/10/14 indicates aggregate 10% tolerance fees are $1,002 and the 10% aggregate fees on the final HUD1 total $1,076, which is a 7.39% increase and is within tolerance. Confirmed that title company listed on HUD is not on the written service provider list.However, error in HUD disclosure is cited as a technical violation of RESPA / HUD instructions as revised HUD was not provided to borrower within cure period to correct error.Exception can be downgraded to a level 2 non-material finding. Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $2,575.09 and the total collected was $2,860.40, resulting in an increase of $285.31 or 11.08%. XX/XX/XXXX 10/3/2014 10/16/2014 YES Agree with investor.HUD 10% tolerance fees were disclosed in the amount of $2573.09 on the final GFE dated 4/10/13.(Not $2,575.09 as listed in Investor comments.)The total amount collected on the final HUD was $2,896.The GFE Refund shown on the final HUD1 was $35.60; however the GFE Refund should have been $65.60.The refund due to the borrower would be $30.00.GFE Refund $30.00 is due to the borrower to cure. Compliance TIL Missing N/A NO XX/XX/XXXX 10/3/2014 10/9/2014 YES Providing Final TIL Exception cleared Compliance HUD-1 Missing N/A YES XX/XX/XXXX 10/5/2014 10/9/2014 YES Providing Final HUD Exception cleared Compliance TIL Missing N/A YES XX/XX/XXXX 10/5/2014 10/9/2014 YES Providing Final TIL Exception cleared Compliance ROR Missing N/A XX/XX/XXXX 10/5/2014 10/9/2014 YES Providing RTC Exception cleared Compliance TIL Missing N/A YES XX/XX/XXXX 10/5/2014 10/9/2014 YES Providing Final TIL Exception cleared Compliance GFE4 Reason(s) for interest rate-related revision(s) not documented GFE4 dated 07/25/2013 reflects an undocumented decrease in Credit for interest rate from ($4005.30) to $0 therefore an undocumented increase in Adjusted Origination charges from ($3350.30) to $655. XX/XX/XXXX 10/5/2014 10/16/2014 YES Issue 114: Disagree due to valid change circumstance BRC04 (Pricing Fee Change). Interest rate on decreased from 4.375% on GFE dated 7/19/13 to 4.00% on GFE dated 7/25/13. The removal of the CFIRC is supported by this change. Exception cleared Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 7/19/2013; Adjusted Origination disclosed as ($3350.30) increased at closing to $655. XX/XX/XXXX 10/5/2014 10/16/2014 YES Issue 115/116: Disagree due to valid change circumstance/valid fee increase described in 114. GFE dated 7/25/13 was used for HUD comparison and all fee categories are within tolerance. Exception cleared Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 07/19/2013 of ($4005.30) but final HUD discloses a credit of $0. XX/XX/XXXX 10/5/2014 10/16/2014 YES Issue 115/116: Disagree due to valid change circumstance/valid fee increase described in 114. GFE dated 7/25/13 was used for HUD comparison and all fee categories are within tolerance. Exception cleared Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 6/25/2013; Adjusted Origination disclosed as ($380.00) increased at closing to ($351.88). XX/XX/XXXX 10/5/2014 10/20/2014 YES Issues 78: Disagree with investor.The binding GFE is the final GFE dated 8/22/13.There is a valid change circumstance (BRC 05 - Loan Amount Change) for each GFE between 6/25/13 and 8/22/13 to account for the change in the Credit for Interest Rate Chosen.The Credit for Interest Rate Chosen on the binding GFE dated 8/22/13 was ($1,006.88) and the adjusted Origination was ($351.88).No tolerance violations. Update - Providing GFE dated 6/28/13 (change was 6/28/13 - redisc 7/1), 8/8/13, 8/9/13 and 8/22/13. File does not containGFEs dated 6/28/2013 , 8/8/2013, 8/9/2013 or 8/22/2013 as reflected on the GFE change circumstance screen print provided. Please provide for review. Update - Exception Cleared Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 06/25/2013 of ($1035.00) but final HUD discloses a charge of ($1006.88). XX/XX/XXXX 10/5/2014 10/20/2014 YES Issues 79: Disagree with investor.The binding GFE is the final GFE dated 8/22/13.There is a valid change circumstance (BRC 05 - Loan Amount Change) for each GFE between 6/25/13 and 8/22/13 to account for the change in the Credit for Interest Rate Chosen.The Credit for Interest Rate Chosen on the binding GFE dated 8/22/13 was ($1,006.88) and the adjusted Origination was ($351.88).No tolerance violations. Update - Providing GFE dated 6/28/13 (change was 6/28/13 - redisc 7/1), 8/8/13, 8/9/13 and 8/22/13. File does not containGFEs dated 6/28/2013 , 8/8/2013, 8/9/2013 or 8/22/2013 as reflected on the GFE change circumstance screen print provided. Please provide for review. Update - Exception Cleared Compliance ROR Missing N/A XX/XX/XXXX 10/5/2014 10/9/2014 YES Providing RTC Exception cleared Compliance TIL Missing N/A YES XX/XX/XXXX 10/5/2014 10/9/2014 YES Providing Final TIL Exception cleared Compliance GFE2 Reason(s) for interest rate-related revision(s) not documented GFE2 dated 09/20/2013 reflects an undocumented increase in Origination charges from $655.00 to $1063.75 therefore an undocumented increase in Adjusted Origination charges from $532.37 to $941.12. XX/XX/XXXX 10/5/2014 10/16/2014 YES Disagree with investor.Issue 82: There was a rate lock extension on 09/19/13 which is a valid change circumstance for increase in Block 1 fees. Exception cleared Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 7/15/2013; Adjusted Origination disclosed as $532.37 increased at closing to $941.12. XX/XX/XXXX 10/5/2014 10/16/2014 YES Issues 83: Disagree due to valid change circumstance/valid fee increase described in 82.GFE dated 09/20/13 was used for HUD comparison and all fee categories are within tolerance. Exception cleared Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 07/15/2013 disclosed Origination charges as $655.00 increased at closing to $1063.75. XX/XX/XXXX 10/5/2014 10/16/2014 YES Issues /84: Disagree due to valid change circumstance/valid fee increase described in 82.GFE dated 09/20/13 was used for HUD comparison and all fee categories are within tolerance. Exception cleared Compliance GFE3 Reason(s) for interest rate-related revision(s) not documented GFE3 dated 03/08/2013 reflects an undocumented increase in Charge for interest rate from $0 to $2085 therefore an undocumented increase in Adjusted Origination charges from $899 to $2984. XX/XX/XXXX 10/5/2014 10/16/2014 YES Disagree with investor.Issue 147: Disagree.There was a pricing change on 03/07 where the authorized price went from 100.50 to 99.625.This is a valid change circumstance for addition of discount points. Exception cleared Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 02/08/2013; Adjusted Origination disclosed as $899 increased at closing to $2984. XX/XX/XXXX 10/5/2014 10/16/2014 YES Agree with investor.Issues 148/149: Agree in part.Block 1 fees are out of tolerance; however, they are only out of tolerance when comparing GFE3 dated 03/08 to the Final HUD.Final HUD was incorrectly prepared.Line 801 incorrectly discloses $2,964 (which is the orig fee $895 and discount points $2,085 combined), but should have disclosed only $895 Orig fee.Line 802 of the Final HUD incorrectly discloses zero, but should have disclosed $2,085 discount points.An amended HUD1 was obtained; however, page 2 still reflected the same amounts (no corrections to lines 801 or 802).The settlement agent only updated page 3 of the HUD1 and attached an itemization showing the breakdown, but they also referred to line 802 as a Credit for Interest Rate Chosen rather than a Loan Discount.Technically, this is still incorrect, but the borrower was not harmed financially as line 803 would have still yielded the same amount if disclosed correctly ($2,964).The recommendation would be that no refund would be due to the borrower, but this would still be considered a technical violation. Agree with response but need to validate, please send amended HUD referenced in response. Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 02/08/2013 disclosed Origination charges as $899 increased at closing to $2984. XX/XX/XXXX 10/5/2014 10/16/2014 YES Agree with investor.Issues 148/149: Agree in part.Block 1 fees are out of tolerance; however, they are only out of tolerance when comparing GFE3 dated 03/08 to the Final HUD.Final HUD was incorrectly prepared.Line 801 incorrectly discloses $2,964 (which is the orig fee $895 and discount points $2,085 combined), but should have disclosed only $895 Orig fee.Line 802 of the Final HUD incorrectly discloses zero, but should have disclosed $2,085 discount points.An amended HUD1 was obtained; however, page 2 still reflected the same amounts (no corrections to lines 801 or 802).The settlement agent only updated page 3 of the HUD1 and attached an itemization showing the breakdown, but they also referred to line 802 as a Credit for Interest Rate Chosen rather than a Loan Discount.Technically, this is still incorrect, but the borrower was not harmed financially as line 803 would have still yielded the same amount if disclosed correctly ($2,964).The recommendation would be that no refund would be due to the borrower, but this would still be considered a technical violation. Agree with response but need to validate, please send amended HUD referenced in response. Compliance Home Loan Provision Exception Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or “safe harbor” to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. XX/XX/XXXX 5/21/2014 6/9/2014 YES Disagree Please provide disclosure Credit Income Not Properly Verified Income not properly verified due to borrower's 2012 W-2's are illegible. XX/XX/XXXX 5/22/2014 6/5/2014 2012 W2 for borrower YES Disagree Please provide legible docs Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $400 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. XX/XX/XXXX 12/21/2014 1/22/2015 YES Agree with investor.Issue 49: Finance charge is understated $370.86 and outside tolerance.APR is understated 0.0058% and in compliance.TIL refund of $370.86 is due to the borrower to cure. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 12/7/2011; Adjusted Origination disclosed as $(3201.00) increased at closing to ($77.00). This is due to the fact that GFE4 dated 01/09/2012 reflects an undocumented increase in Adjusted Origination charges from ($3201) to $53. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor.Investor indicated GFE dated 01/09/12 has an undocumented increase; however, the interest rate was locked on 01/05/12, which is a valid change circumstance for an increase in Block 2 fees which went from $(11,946) on the GFE dated 12/13/11 to $(8,692) on the GFE dated 01/09/12.When comparing fees from the GFE dated 01/09/12 to the fees on the final Settlement Statement, all fee categories are within tolerance. Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 12/7/2011 of $(11946.00) but final HUD discloses a charge of $(8692.00). This is due to the fact that GFE4 dated 01/09/2012 reflects an undocumented decrease in in Credit for interest rate from ($11946) to ($8692). XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor.Investor indicated GFE dated 01/09/12 has an undocumented increase; however, the interest rate was locked on 01/05/12, which is a valid change circumstance for an increase in Block 2 fees which went from $(11,946) on the GFE dated 12/13/11 to $(8,692) on the GFE dated 01/09/12.When comparing fees from the GFE dated 01/09/12 to the fees on the final Settlement Statement, all fee categories are within tolerance. Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 11/21/2011; Adjusted Origination disclosed as $1,945.19 increased at closing to $4,367.96. This is due to the fact that GFE4 dated 2/15/2012 reflects an undocumented increase in Adjusted Origination charges from $3,617.36 to $4,367.96. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor.Initial Broker GFE is considered to be 11/21/11. The CFIRC decreased from -1847.31 on GFE 11/21/11 to $-175.14 on GFE dated 12/21/11. The change circumstanceFLOAT TO LOCK RATE (BRC13) was done on 12/21/11; decrease in CFIRC is valid and the GFE was sent within RESPA timing. Transfer taxes increase from $1,008 on GFE dated 12/21/11 to $6,450 on GFE dated 2/1/12. The change circumstance NY CEMA CHANGE (BRC17) was done on 2/1/12; increase in Transfer Tax is valid and the GFE was sent within RESPA timing. Discount points increased on GFE dated 2/15/12 from $-175.14 to $575.46. The change circumstance RATE EXT/RE-LOCK was done on 2/15/12; increase in block 2 is valid and the GFE was sent within timing (signed GFE in file). GFE dated 2/15/12 was used for HUD comparison and all fee categories are within tolerance.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation. // Screenprint Cleared Exception Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 11/21/2011 of ($1,847.31) but final HUD discloses a charge of $575.46. This is due to the fact that GFE4 dated 2/15/2012 reflects an undocumented decrease in Credit for interest rate from ($175.14) to $575.46. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor.Initial Broker GFE is considered to be 11/21/11. The CFIRC decreased from -1847.31 on GFE 11/21/11 to $-175.14 on GFE dated 12/21/11. The change circumstanceFLOAT TO LOCK RATE (BRC13) was done on 12/21/11; decrease in CFIRC is valid and the GFE was sent within RESPA timing. Transfer taxes increase from $1,008 on GFE dated 12/21/11 to $6,450 on GFE dated 2/1/12. The change circumstance NY CEMA CHANGE (BRC17) was done on 2/1/12; increase in Transfer Tax is valid and the GFE was sent within RESPA timing. Discount points increased on GFE dated 2/15/12 from $-175.14 to $575.46. The change circumstance RATE EXT/RE-LOCK was done on 2/15/12; increase in block 2 is valid and the GFE was sent within timing (signed GFE in file). GFE dated 2/15/12 was used for HUD comparison and all fee categories are within tolerance.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent binding GFE dated 11/21/2011 disclosed Transfer taxes as $1,008.00 increased at closing to $1,067.40. This is due to the fact that GFE3 dated 2/1/2012 reflects an undocumented increase in Transfer Taxes from $1,008 to $6,450. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor.Initial Broker GFE is considered to be 11/21/11. The CFIRC decreased from -1847.31 on GFE 11/21/11 to $-175.14 on GFE dated 12/21/11. The change circumstanceFLOAT TO LOCK RATE (BRC13) was done on 12/21/11; decrease in CFIRC is valid and the GFE was sent within RESPA timing. Transfer taxes increase from $1,008 on GFE dated 12/21/11 to $6,450 on GFE dated 2/1/12. The change circumstance NY CEMA CHANGE (BRC17) was done on 2/1/12; increase in Transfer Tax is valid and the GFE was sent within RESPA timing. Discount points increased on GFE dated 2/15/12 from $-175.14 to $575.46. The change circumstance RATE EXT/RE-LOCK was done on 2/15/12; increase in block 2 is valid and the GFE was sent within timing (signed GFE in file). GFE dated 2/15/12 was used for HUD comparison and all fee categories are within tolerance.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 07/23/2012; Adjusted Origination resulted from binding Origination fee of $625 and binding Credit for Interest rate of ($662.17) for a new Adjusted Origination total of ($37.17), which increased at closing to ($7.12).This is due to the fact that GFE3 dated 04/07/2012 reflects an undocumented decrease in credit for interest rate from ($662.17) to ($280.73), and GFE6 dated 07/23/2012 reflects an undocumented decrease in credit for interest rate from ($662.18) to ($632.12), therefore an undocumented increase in Adjusted Origination charges from ($37.18) to ($7.12). XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor. The decrease in Credit for Interest Rate from ($662.17) to ($280.73) is valid. On 4/5/12, the loan went from float to lock which is a valid changed circumstance for a decrease in the Credit for Interest Rate. The decrease in Credit for Interest Rate from ($662.18) to ($632.12) is valid. On 7/23/12, the loan amount decreased. This is a valid changed circumstance for a decrease in the Credit for Interest Rate.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 04/06/2012 of ($662.17) but final HUD discloses a credit of ($632.12). This is due to the fact that GFE3 dated 04/07/2012 reflects an undocumented decrease in credit for interest rate from ($662.17) to ($280.73), and GFE6 dated 07/23/2012 reflects an undocumented decrease in credit for interest rate from ($662.18) to ($632.12), therefore an undocumented increase in Adjusted Origination charges from ($37.18) to ($7.12). XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor. The decrease in Credit for Interest Rate from ($662.17) to ($280.73) is valid. On 4/5/12, the loan went from float to lock which is a valid changed circumstance for a decrease in the Credit for Interest Rate. The decrease in Credit for Interest Rate from ($662.18) to ($632.12) is valid. On 7/23/12, the loan amount decreased. This is a valid changed circumstance for a decrease in the Credit for Interest Rate.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $160 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. XX/XX/XXXX 12/21/2014 1/16/2015 YES inv: Agree with investor.Issue 69: Finance charge is understated $80.12 and outside compliance.APR is understated by 0.0075% and in compliance.Per investor sheet, lender credit for Tax Service Fee (APR fee) $80 was not included in APR calculation.Per RECOR testing methodology, Lender Credits can be applied to APR fees unless they are specifically itemized for non-APR fees.TIL refund check $80.12 is due to the borrower to cure. Per legal, we do not revise the TIL (nor reopen rescission) if the only TIL defect is for understated finance charge. We will provide the required letter to borrower/proof of delivery and refund for understated finance charge. Credit for $80 tax service fee applied- new write up is as follows;Finance charges under disclosed by $80 which exceeds the $35 tolerance for refinance transactions. Notice/letter to borrower of compliance error, refund check for under disclosure, revised TIL, new ROR notice and proof of delivery required to cure. Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $250 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a Title Closer fee of $250 as prepaid finance charge. XX/XX/XXXX 12/21/2014 1/22/2015 YES Agree with investor.Issue 74: Finance Charge is understated $519.95 and outside tolerance.APR is understated 0.0133% and in compliance.TIL refund of $519.95 is due to the borrower to cure. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 3/14/2012; Adjusted Origination disclosed as $201.00 increased at closing to $303.40. This is due to the fact that GFE3 dated 5/3/2012 reflects an undocumented decrease in Credit for interest rate from ($6064) to ($5961.60) therefore an undocumented increase in Adjusted Origination charges from $201.00 to $303.40. XX/XX/XXXX 12/21/2014 1/26/2015 YES Disagree with investor. The Broker GFE is dated 03/14/12.The first and last XXXXXXXXXX issued GFE is dated 05/03/12 and shows a decrease in Block 2 due to the valid change circumstance of Price Renegotiation by the Broker on 05/02/12.Because there was a valid change circumstance for the 05/03/12 GFE, the GFE is considered valid and when compared to the final Settlement Statement, all fee categories are within tolerance. // Providing screen print of change of circumstance history Disagree. Price renegotiation by the Broker is not a valid COC.Market movement between GFE quoted at application and lock date for interest rate dependent fees, rate lock expiration, loan amount change requests made by the borrower, program changes (borrower driven, LTV or qualification requirements), PMI due to changes in loan terms and borrower requested changes relating to loan program are considered qualifying COCs (and in some cases, GSE/FHA/Mortgage Insurance program changes or Property use changes are qualifying COCs).Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 3/14/2012 of $(6064.00) but final HUD discloses a charge of $(5961.60). This is due to that fact that GFE3 dated 5/3/2012 reflects an undocumented decrease in Credit for interest rate from ($6064) to ($5961.60) therefore an undocumented increase in Adjusted Origination charges from $201.00 to $303.40. XX/XX/XXXX 12/21/2014 1/26/2015 YES Disagree with investor. The Broker GFE is dated 03/14/12.The first and last XXXXXXXXXX issued GFE is dated 05/03/12 and shows a decrease in Block 2 due to the valid change circumstance of Price Renegotiation by the Broker on 05/02/12.Because there was a valid change circumstance for the 05/03/12 GFE, the GFE is considered valid and when compared to the final Settlement Statement, all fee categories are within tolerance. // Providing screen print of change of circumstance history Disagree. As Broker Price renegotiations are not valid COCs as noted above. Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation. Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $3539.71 and the total collected was $4069.93, resulting in an increase of $530.22 or 14.98%. This is due to the fact that GFE2 dated 05/25/2012 reflects an undocumented increase in Title services and Lender's title insurance from $2469.71 to $2519.71 and an undocumented increase in Required services that you can shop for from $0 to $99. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor.Issues 77, 78 and 79: Initial Broker GFE is considered to be 4/11/12. Subsequent XXXXXXXXXX GFE is dated 5/25/12. There is an additional GFE in file signed and dated 6/5/12; however, no variances noted to this GFE. The CFIRC decrease from $5,021.20 on the GFE dated 4/11/12 to $4,940 on the GFE dated 5/25/12. The change circumstance LOAN AMOUNT CHANGE (BRC05) was done on 5/25/14. The rate also changed from 3.875% to 3.75%; the decrease in block 2 is valid and the GFE was sent within RESPA timing. The GFE dated 6/5/12 was used for HUD comparison and all fee categories are within tolerance.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 4/11/2012; Adjusted Origination resulted from binding Origination fee of $5605 and binding Credit for Interest rate of ($5021.25) for a new Adjusted Origination total of $583.75, which increased at closing to $665. This is due to the fact that GFE2 dated 05/25/2012 reflects an undocumented decrease in credit for interest rate from ($5021.25) to ($4940). XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor.Issues 77, 78 and 79: Initial Broker GFE is considered to be 4/11/12. Subsequent XXXXXXXXXX GFE is dated 5/25/12. There is an additional GFE in file signed and dated 6/5/12; however, no variances noted to this GFE. The CFIRC decrease from $5,021.20 on the GFE dated 4/11/12 to $4,940 on the GFE dated 5/25/12. The change circumstance LOAN AMOUNT CHANGE (BRC05) was done on 5/25/14. The rate also changed from 3.875% to 3.75%; the decrease in block 2 is valid and the GFE was sent within RESPA timing. The GFE dated 6/5/12 was used for HUD comparison and all fee categories are within tolerance.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 04/11/2012 of ($5021.25) but final HUD discloses a credit of ($4940). This is due to the fact that GFE2 dated 05/25/2012 reflects an undocumented decrease in credit for interest rate from ($5021.25) to ($4940). XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor.Issues 77, 78 and 79: Initial Broker GFE is considered to be 4/11/12. Subsequent XXXXXXXXXX GFE is dated 5/25/12. There is an additional GFE in file signed and dated 6/5/12; however, no variances noted to this GFE. The CFIRC decrease from $5,021.20 on the GFE dated 4/11/12 to $4,940 on the GFE dated 5/25/12. The change circumstance LOAN AMOUNT CHANGE (BRC05) was done on 5/25/14. The rate also changed from 3.875% to 3.75%; the decrease in block 2 is valid and the GFE was sent within RESPA timing. The GFE dated 6/5/12 was used for HUD comparison and all fee categories are within tolerance.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 04/11/2012; Adjusted Origination disclosed as $4668.50 increased at closing to $5140.24.This is due to the fact that GFE3 dated 06/06/2012 reflects an undocumented increase in Adjusted Origination charges from $4496.00 to $5140.24. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor.Issues 10 and 11: Initial Broker GFE is considered to be GFE dated 4/11/12. The CFIRC decreased from $5,024 on the initial GFE dated4/11/12 to $-3,923.92 on the subsequent XXXXXXXXXX GFE dated 5/7/12. The change circumstance LOAN AMOUNT CHANGE (BRC05) was done on 5/7/12. The rate also changed from 4.5% to 4.25%; decrease in block 2 is valid and GFE was sent within RESPA timing. There were only positive changes to the GFE dated 6/6/12 (CFIRC increase). GFE dated 6/6/12 was used for HUD comparison and all fee categories are within tolerance.// Screenprint Provided Reviewed and agree with subsequent GFE revisions resulting from loan amount change and decrease in fees permissible under RESPA.However, please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change (reduced loan amount) resulting in revised GFE being issued for validation of compliance with timing requirements.// Screenprint Cleared Exception Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 04/11/2012 of ($5024) but final HUD discloses a credit of ($4379.76).This is due to the fact that GFE3 dated 06/06/2012 reflects an undocumented decrease in credit for interest rate from ($5024.00) to ($4379.76). XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor.Issues 10 and 11: Initial Broker GFE is considered to be GFE dated 4/11/12. The CFIRC decreased from $5,024 on the initial GFE dated4/11/12 to $-3,923.92 on the subsequent XXXXXXXXXX GFE dated 5/7/12. The change circumstance LOAN AMOUNT CHANGE (BRC05) was done on 5/7/12. The rate also changed from 4.5% to 4.25%; decrease in block 2 is valid and GFE was sent within RESPA timing. There were only positive changes to the GFE dated 6/6/12 (CFIRC increase). GFE dated 6/6/12 was used for HUD comparison and all fee categories are within tolerance.// Screenprint Provided Reviewed and agree with subsequent GFE revisions resulting from loan amount change and decrease in fees permissible under RESPA.However, please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change (reduced loan amount) resulting in revised GFE being issued for validation of compliance with timing requirements.// Screenprint Cleared Exception Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 4/19/2012 of ($4,133.40) but final HUD discloses a credit of ($4,103.52). This is due to the face that GFE2 dated 05/15/2012 reflects an undocumented decrease in Credit for interest rate from ($4,133.40) to ($4,103.52). XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor. Issue 80: The decrease in Credit for Interest Rate from ($4,133.40) on the GFE dated 4/19/12 to ($4,103.52) on the GFE dated 5/15/12 is valid.The loan amount decreased which is a valid change for a decrease to the Credit for Interest Rate.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $170.40 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. XX/XX/XXXX 12/21/2014 1/16/2015 YES inv: Disagree with investor.Issue 81: Finance charge is overstated $300.03 and is within tolerance. APR is overstated 0.0086% and in compliance. Per investor sheet, non-APR Appraisal fee $385 was included in APR calculation.Per RECOR testing methodology, Appraisal fees are non-APR regardless of the payee. Agree- exception cleared Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 5/21/2012; Adjusted Origination resulted from binding Origination fee of $12650 and binding Credit for Interest rate of ($12580.56) for a new Adjusted Origination total of 204.44, which increased at closing to $4787.84. This is due to the fact that GFE3 dated 7/17/2012 reflects an undocumented increase in adjusted origination from $204 to $4787.84. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor.Issues 85 and 86: Initial Broker GFE is considered to be GFE dated 6/13/12. The CFIRC decreased from $-12,580.56 on the GFE dated7/16/12 to $-7,862.16 on the XXXXXXXXXX GFE dated 7/17/12. The change circumstance LOAN AMOUNT CHANGE (BRC05) was done on 7/17/12. The rate also changed from 3.75% to 3.625%; decrease in block 2 is valid and GFE was sent within RESPA timing. The GFE dated 7/17/12 was used for HUD comparison and all fee categories are within tolerance.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 7/16/2012 of ($12,580.56) but final HUD discloses a charge of ($7862.16). This is due to the fact that GFE2 reflects an undocumented decrease in credit from ($12,120) to ($12,580.56). XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor.Issues 85 and 86: Initial Broker GFE is considered to be GFE dated 6/13/12. The CFIRC decreased from $-12,580.56 on the GFE dated7/16/12 to $-7,862.16 on the XXXXXXXXXX GFE dated 7/17/12. The change circumstance LOAN AMOUNT CHANGE (BRC05) was done on 7/17/12. The rate also changed from 3.75% to 3.625%; decrease in block 2 is valid and GFE was sent within RESPA timing. The GFE dated 7/17/12 was used for HUD comparison and all fee categories are within tolerance.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 07/03/2012; Adjusted Origination resulted from binding Origination fee of $8185 and binding Credit for Interest rate of ($7740) for a new Adjusted Origination total of $445, which increased at closing to $477.This is due to the fact that GFE2 dated 07/03/2012 reflects an undocumented decrease in Credit for interest rate from ($7740) to ($7708). XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor.Issues 87 and 88: Initial Broker GFE is considered to be 6/21/12. Subsequent XXXXXXXXXX GFE is dated 7/3/12.The CFIRC decreased from $-7740 on the GFE dated 6/21/12 to $7708 on the GFE dated 7/3/12. The change circumstance LOAN AMOUNT CHANGE (BRC05) was done on 7/3/12. The loan amount decreased; therefore, the decrease in block 2 is valid and the GFE was sent within RESPA timing. The GFE dated 7/3/12 was used for HUD comparison and all fee categories are within tolerance.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 06/21/2012 of ($7740.00) but final HUD discloses a credit of ($7708.00).This is due to the fact that GFE2 dated 07/03/2012 reflects an undocumented decrease in Credit for interest rate from ($7740) to ($7708). XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor.Initial Broker GFE is considered to be 6/21/12. Subsequent XXXXXXXXXX GFE is dated 7/3/12.The CFIRC decreased from $-7740 on the GFE dated 6/21/12 to $7708 on the GFE dated 7/3/12. The change circumstance LOAN AMOUNT CHANGE (BRC05) was done on 7/3/12. The loan amount decreased; therefore, the decrease in block 2 is valid and the GFE was sent within RESPA timing. The GFE dated 7/3/12 was used for HUD comparison and all fee categories are within tolerance.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $139 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed.There is a lender credit on line 1506 of the final Hud in the amount of $139 which is not itemized therefore excluded. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor.Finance charge is overstated $0.15 and in compliance.APR is accurate and in compliance.Per investor sheet, lender credit $139 was not included in APR calculation.Per RECOR testing methodology, Lender Credits can be applied to APR fees unless they are specifically itemized for non-APR fees. The $139 Lender credit on HUD line 207 is not itemized, and is therefore not included in calculation.The application of non-itemized lump sum credits is an issue that comes up regularly and one which we re-visit with counsel frequently.Each time, we have been advised by counsel that our approach, which (like our approach to everything) is conservative, is an appropriate one to take in reviewing loans as a due diligence firm.While there is no specific guidance in the regulations, there is clearly more risk in assuming that a lump sum credit was meant to be applied toward APR-affecting and high cost points and fees before others, therefore, we do not assume a lump sum credit applies to APR fees first before non-APR fees and will leave to client's discretion to override this exception based on internal policy, guidance from counsel and risk-based analysis. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 06/22/2012; Adjusted Origination disclosed as $665 increased at closing to $4,623.50. This is due to the fact that GFE3 dated 07/18/2012 reflects an undocumented increase in Adjusted Origination charges from $5,443.26 to $6,308.26. XX/XX/XXXX 12/21/2014 1/26/2015 YES Disagree with investor. The decrease in the Credit for Interest Rate on the GFE dated 7/18/12 is valid.The program changed to a cash-out refinance which caused pricing to change.This is a valid changed circumstance.The increase in Origination on the GFE dated 8/14/12 is valid.The loan amount increased which caused the Total Broker Compensation in the Origination block 1 to increase.The Total Broker Compensation credit in block 2 also increased by the same amount.The Total Broker Compensation on this loan is Lender paid; therefore, there is no impact to the borrower.We would not consider this increase in our RESPA GFE Accuracy testing. // Providing screen print of change of circumstance history Agree that loan amount change is a valid COC, however, file does not contain written documentation of when this occured and reason for change (borrower requested, appraisal lower, etc).Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation. Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 07/18/2012disclosed Origination charges as $11,910 increased at closing to $12,040. This is due to the fact that GFE4 dated 08/14/2012 reflects an undocumented increase in Origination charges from $11,910 to $12,040. XX/XX/XXXX 12/21/2014 1/26/2015 YES Disagree with investor. The decrease in the Credit for Interest Rate on the GFE dated 7/18/12 is valid.The program changed to a cash-out refinance which caused pricing to change.This is a valid changed circumstance.The increase in Origination on the GFE dated 8/14/12 is valid.The loan amount increased which caused the Total Broker Compensation in the Origination block 1 to increase.The Total Broker Compensation credit in block 2 also increased by the same amount.The Total Broker Compensation on this loan is Lender paid; therefore, there is no impact to the borrower.We would not consider this increase in our RESPA GFE Accuracy testing. // Providing screen print of change of circumstance history Agree that loan amount change is a valid COC, however, file does not contain written documentation of when this occured and reason for change (borrower requested, appraisal lower, etc).Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation. Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $250.11 which exceeds the $35 tolerance for Refinance transactions. Unable to determine under-disclosure due to missing itemization of amount financed. XX/XX/XXXX 12/21/2014 1/22/2015 YES Agree with investor.Finance Charge is understated $276.05 and outside tolerance.APR is understated 0.0064% and in compliance.TIL refund to borrower of $276.05 is required to cure. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent GFE dated 09/14/2012 ; Adjusted Origination disclosed as $1225.90 increased at closing to $1300.90. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor. The $75 increase in Origination and $81.70 increase in Transfer Taxes at closing was cured by a GFE Refund in the amount of $156.70 found on line 207 of the final HUD1. Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most recent GFE dated 09/14/2012 disclosed Origination charges as $10,427.50 increased at closing to $10,502.50. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor. The $75 increase in Origination and $81.70 increase in Transfer Taxes at closing was cured by a GFE Refund in the amount of $156.70 found on line 207 of the final HUD1. Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent GFE dated 09/14/2012disclosed Transfer taxes as $100.00 increased at closing to $181.70. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor. The $75 increase in Origination and $81.70 increase in Transfer Taxes at closing was cured by a GFE Refund in the amount of $156.70 found on line 207 of the final HUD1. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 06/19/2012; Adjusted Origination disclosed as $665 increased at closing to $1569.40 This is due to the fact that GFE2 reflects an undocumented increase in adjusted origination charges from $665 to $1569.40. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor. GFE1 (latest dated Broker GFE) is dated 08/19/12 and indicates a credit in Block1 of $8,076.00.GFE2 dated 08/30/12 indicates the credit in Block2 has been reduced to $7170.60.This is due to a pricing change as the appraised value came in low per loan notes dated 08/27/12.When comparing GFE2 to the final Settlement Statement, all fee categories are within tolerance.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking, loan notes, or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 06/19/2012 of ($8075.00) but final HUD discloses a credit of ($7170.60). This is due to the fact that GFE2 dated 8/30/2012 reflects an undocumented decrease in credit for interest rate from ($8075) to ($7170.60). XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor. GFE1 (latest dated Broker GFE) is dated 08/19/12 and indicates a credit in Block1 of $8,076.00.GFE2 dated 08/30/12 indicates the credit in Block2 has been reduced to $7170.60.This is due to a pricing change as the appraised value came in low per loan notes dated 08/27/12.When comparing GFE2 to the final Settlement Statement, all fee categories are within tolerance.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking, loan notes, or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance Federal Higher-Priced Mortgage Loan Federal Higher-Priced Mortgage Loan - stated APR of 6.738% exceeds the HPML threshold of 5.41% (1.5% over applicable APOR, 3.91%). Loan appears to comply with repayment ability, prepayment penalty, and escrow restrictions and requirements applicable to federal HPMLs. XX/XX/XXXX 12/21/2014 1/16/2015 YES inv: Disagree with investor on Issue 19: Final TIL stated APR of 6.748% is for the transaction to finance the initial construction of a dwelling; therefore, this transaction is not HPML applicable. HOWEVER,Finance charge for the construction TIL is understated $125.23.Per Itemization of Amount Financed in file, Post Closing Final Inspection fee $125 was not included in the Final TIL calculation.TIL refund to borrower of $125.23 is required to cure. Agree; FHPML exception cleared.Agree finance charge understated by $125 due to Final Inspection Fee not included as a finance charge.Notice/letter to borrower of compliance error, refund check for under disclosure, revised TIL and proof of delivery required to cure. Add exception as ID 186. Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent binding GFE dated 4/2/2013disclosed Transfer taxes as $1045.50increased at closing to $1060.40. This is due to the fact that GFE2 dated 06/14/2013 reflects an undocumented increase in Transfer Tax from $1045.50 to $1060.90. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor. Per loan notes, the loan amount increased from $190,000 to $192,800 on 06/13/13, which is a valid change circumstance for the increase in transfer taxes shown on GFE2 dated 06/14/13.GFE3 is dated 06/18/13 and does not have any fee categories out of tolerance when compared with GFE2.The final Settlement Statement does not have any fee categories out of tolerance when compared with GFE3.// Screenprint Provided Agree that loan amount change is a valid COC, however, file does not contain written documentation of when this occured and reason for change (borrower requested, appraisal lower, etc).Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 9/10/2012; Adjusted Origination disclosed as $699 increased at closing to $3241.50. This is due to the fact that GFE4 dated 11/21/2012 reflects an undocumented increase in Adjusted Origination charges from $2394 to $3241.50. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor.The rate lock expired on 12/7/11, 12/21/11 and 1/6/11; therefore a $847.50 Rate Lock Extension fee was added to block 1 (increase from $699 to $1,546.50 to $2,394 and finally to $3,241.50). The change circumstance RATE EXTEXXXXION/RE-LOCK was done on GFE's dated 12/8/11, 12/19/11 and 1/9/12; increases to the Origination Charge are valid and the GFE's were sent within RESPA timing. The GFE dated 1/9/12 was used for HUD comparison and all fee categories are within tolerance.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 9/10/2012 disclosed Origination charges as $699 increased at closing to $3241.50. This is due to the fact that GFE4 dated 01/09/2012 reflects an undocumented increase in Origination charges from $2394 to $3241.50. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor.The rate lock expired on 12/7/11, 12/21/11 and 1/6/11; therefore a $847.50 Rate Lock Extension fee was added to block 1 (increase from $699 to $1,546.50 to $2,394 and finally to $3,241.50). The change circumstance RATE EXTEXXXXION/RE-LOCK was done on GFE's dated 12/8/11, 12/19/11 and 1/9/12; increases to the Origination Charge are valid and the GFE's were sent within RESPA timing. The GFE dated 1/9/12 was used for HUD comparison and all fee categories are within tolerance.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $477.16 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. XX/XX/XXXX 12/21/2014 1/20/2015 YES Agree with investor.Issue 20: Finance charge is understated $76.42 and outside of tolerance.APR is understated 0.0035% and within tolerance.Per investor sheet, Buyer's Attorney fee $420 was included in APR calculation.Per RECOR testing methodology, Buyer's Attorney fee is a non-APR fee.TIL refund check $76.42 is due to the borrower to cure. Pending refund documentation Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent GFE dated 12/2/2012 disclosed Transfer taxes as $373.85 increased at closing to $1084.20. XX/XX/XXXX 12/21/2014 1/20/2015 YES Disagree with investor.There is one GFE in file dated 12/2/12; increase in Transfer Taxes in the amount of $710.35 on Final HUD is documented; however, there is a $710.35 Borrower GFE Refund listed on line 204 of the Final HUD. The refund cures the variance that is noted. No additional refund due back to the borrower. Reviewed and agree correct GFE to use to test for tolerance is GFE dated 1/25/12 and tolerance violation is in the amount og $22.60.GFE Refund on page 1 of HUD cures tolerance violation for fees subject to zero tolerance.However,fees subject to 10% tolerance increasing from $1,274.96 from binding GFE to $1,498.90 ont he HUD resulting in a $223.94 increase ($96.45 above 10% tolerance). Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent binding GFE dated 01/12/2012 disclosed Transfer taxes as $0 increased at closing to $248.14. XX/XX/XXXX 12/21/2014 1/26/2015 YES Disagree with investor.Issue 23: The increase in Transfer Taxes at closing was cured by a GFE Refund disclosed on line 205 of the final HUD1. // Methodology for use of GFE refund credits:The credit must indicate that it is for a GFE refund or specify verbiage 'tolerance' or 'cure'.The credit is labeled GFE refund credit which we accept.GFE refund credits are not excluded from consideration when the credit combines credits from zero and 10% categories.Although the credit verbiage does not specify which tolerance category it is being applied to, our system and calculations indicate that the refund is for both the no tolerance category and the 10% category (see screenshot attached).GFE2 shows 10% category fees totaling $1680.98.The final HUD shows 10% category fees totaling $2185.95.The GFE total 10% tolerance would be $1849.08 ($1680.98 * 10% 168.10, so $1680.98 + 168.10 1849.08,The out of tolerance amount for the 10% category on the HUD is $336.87 ($2185.95 - 1849.08 $336.87). Disagree.Total tolerance violation is $594.91 ($248.14 in zero tolerance category.charges that cannot increase; and $346.77 in charges subject to 10% tolerance).GFE Refund on Line 205 on page 1 of HUD is $585.01 which is insufficient to cure tolerance violations from both categories.In addition, RESPA FAQs specify that the cure for a potential tolerance violation may be listed as a credit to the borrower on page 1 of the HUD-1with a description of the service(s) the credit is applied to. If the tolerance cure is applied to the overall tolerance category (i.e. Charges That in Total Cannot Increase More Than 10%) the tolerance cure credit may be listed as a lump sum amount on a blank line in Lines 204 thru 209 with a description of the tolerance category cure. The cure refund on page 1 does not specify description of the tolerance category the cure applies to. Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $887.50 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor.Finance charge is overstated $2,163.87 and in compliance.APR is overstated 0.0405% and in compliance.Per investor sheet, investor included a $1,702.50 Credit For Interest Rate Chosen as Discount Points in the APR calculation. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 01/13/2012 of $0.00 but final HUD discloses a charge of $1702.50. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor. There is only one GFE issued dated 01/13/12 and Block 2 shows zero, the final Settlement Statement shows a credit for interest rate of $(1,702.50), not a charge for interest rate.Since there was no fee increase, no GFE re-disclosure is required. Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $245.01 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. There is a Lender credit on line 206 for $531.25 which is un-itemized therefore excluded. XX/XX/XXXX 12/21/2014 1/20/2015 YES Disagree with investor.Issue 101: Finance charge is overstated $275.58 and in compliance.APR is overstated 0.0054% and in compliance.Per investor sheet, Lender Credit $531.25 was not included in APR calculation because it is not itemized.Per RECOR testing methodology, Lender Credits can be applied to APR fees unless they are specifically itemized for non-APR fees. The $531.25 Lender credit on HUD line 206 is not itemized, and is therefore not included in calculation.The application of non-itemized lump sum credits is an issue that comes up regularly and one which we re-visit with counsel frequently.Each time, we have been advised by counsel that our approach, which (like our approach to everything) is conservative, is an appropriate one to take in reviewing loans as a due diligence firm.While there is no specific guidance in the regulations, there is clearly more risk in assuming that a lump sum credit was meant to be applied toward APR-affecting and high cost points and fees before others, therefore, we do not assume a lump sum credit applies to APR fees first before non-APR fees and will leave to client's discretion to override this exception based on internal policy, guidance from counsel and risk-based analysis. Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $326.43 which exceeds the $35.00 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. There is a Lender credit on line 206 for $500 which is un-itemized therefore excluded. XX/XX/XXXX 12/21/2014 1/20/2015 YES Disagree with investor.Issue 107: Finance charge is overstated $189.76 and in compliance.APR is overstated by 0.0051% and in compliance.Per investor sheet, Lender Credit $500 was not included in APR calculation because it is not itemized.Per RECOR testing methodology, Lender Credits can be applied to APR fees unless they are specifically itemized for non-APR fees. The $500 Lender credit on HUD line 206 is not itemized, and is therefore not included in calculation.The application of non-itemized lump sum credits is an issue that comes up regularly and one which we re-visit with counsel frequently.Each time, we have been advised by counsel that our approach, which (like our approach to everything) is conservative, is an appropriate one to take in reviewing loans as a due diligence firm.While there is no specific guidance in the regulations, there is clearly more risk in assuming that a lump sum credit was meant to be applied toward APR-affecting and high cost points and fees before others, therefore, we do not assume a lump sum credit applies to APR fees first before non-APR fees and will leave to client's discretion to override this exception based on internal policy, guidance from counsel and risk-based analysis. Compliance Home Loan Provision Exception Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or “safe harbor” to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. XX/XX/XXXX 12/21/2014 1/16/2015 YES inv: Agree with investor.Issue 111: Anti-Steering Disclosure not found in file. Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $76.07 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. There is a Lender credit on line 204 for $91.50 which is un-itemized therefore excluded. XX/XX/XXXX 12/21/2014 1/20/2015 YES Disagree with investor. Finance charge is overstated $65.49 and in compliance.APR is overstated 0.0016% and in compliance.Per investor sheet, Lender Credit $91.50 was not included in APR calculation because it is not itemized.Per RECOR testing methodology, Lender Credits can be applied to APR fees unless they are specifically itemized for non-APR fees. The $91.50 Lender credit on HUD line 204 is not itemized, and is therefore not included in calculation.The application of non-itemized lump sum credits is an issue that comes up regularly and one which we re-visit with counsel frequently.Each time, we have been advised by counsel that our approach, which (like our approach to everything) is conservative, is an appropriate one to take in reviewing loans as a due diligence firm.While there is no specific guidance in the regulations, there is clearly more risk in assuming that a lump sum credit was meant to be applied toward APR-affecting and high cost points and fees before others, therefore, we do not assume a lump sum credit applies to APR fees first before non-APR fees and will leave to client's discretion to override this exception based on internal policy, guidance from counsel and risk-based analysis. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent GFE1 dated 04/17/2012; Adjusted Origination disclosed as $895 increased at closing to $2704.90. This is due to the fact that GFE3 dated 05/17/2012 reflects an undocumented increase in charge for interest rate from $603.25 to $1809.90 therefore an undocumented increase in Adjusted Origination charges from $1498.25 to $2704.90. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor. There are 4 GFE's in file dated 4/17/12, 4/17/12, 5/7/12 and 5/14/12. Block 2 charges (Discount Points) in the amount of $603.25 were added on the GFE dated 5/7/12. The change circumstance INTEREST RATE CHANGE (BRC04) was done on 5/7/12, rate changed from 5.25% to 5.125%. The increase addition of block 2 charges (Discount Points) is valid and the GFE was sent within RESPA timing. Block 2 charges increased again on GFE dated XX/XX/XXXX, along with Transfer Taxes. The LTV changed causing a change in pricing and the loan amount increased. Both changes are valid and the GFE was sent within RESPA timing (signed GFE in file). The GFE dated XX/XX/XXXX was used for HUD comparison and all fee categories are within tolerance.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE1 dated 04/17/2012 of $0.00 but final HUD discloses a charge of $1809.90. This is due to the fact that GFE3 dated 05/17/2012 reflects an undocumented increase in charge for interest rate from $603.25 to $1809.90 therefore an undocumented increase in Adjusted Origination charges from $1498.25 to $2704.90. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor. There are 4 GFE's in file dated 4/17/12, 4/17/12, 5/7/12 and 5/14/12. Block 2 charges (Discount Points) in the amount of $603.25 were added on the GFE dated 5/7/12. The change circumstance INTEREST RATE CHANGE (BRC04) was done on 5/7/12, rate changed from 5.25% to 5.125%. The increase addition of block 2 charges (Discount Points) is valid and the GFE was sent within RESPA timing. Block 2 charges increased again on GFE dated XX/XX/XXXX, along with Transfer Taxes. The LTV changed causing a change in pricing and the loan amount increased. Both changes are valid and the GFE was sent within RESPA timing (signed GFE in file). The GFE dated XX/XX/XXXX was used for HUD comparison and all fee categories are within tolerance.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent binding GFE dated 05/07/2012 disclosed Transfer taxes as $1425.75 increased at closing to $1425.77. This is due to the fact that GFE3 dated 05/17/2012 reflects an undocumented increase in transfer taxes from $1425.75 to $1475.77. XX/XX/XXXX 12/21/2014 1/22/2015 YES Disagree with investor. There are 4 GFE's in file dated 4/17/12, 4/17/12, 5/7/12 and 5/14/12. Block 2 charges (Discount Points) in the amount of $603.25 were added on the GFE dated 5/7/12. The change circumstance INTEREST RATE CHANGE (BRC04) was done on 5/7/12, rate changed from 5.25% to 5.125%. The increase addition of block 2 charges (Discount Points) is valid and the GFE was sent within RESPA timing. Block 2 charges increased again on GFE dated XX/XX/XXXX, along with Transfer Taxes. The LTV changed causing a change in pricing and the loan amount increased. Both changes are valid and the GFE was sent within RESPA timing (signed GFE in file). The GFE dated XX/XX/XXXX was used for HUD comparison and all fee categories are within tolerance.// Screenprint Provided Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation.// Screenprint Cleared Exception Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $515 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. XX/XX/XXXX 12/21/2014 1/20/2015 YES Disagree with investor. Finance charge is understated $9.87 and is within tolerance. APR is understated 0.0003% and in compliance.Finance charge has been calculated within tolerance after receiving a HUD Line 1101 breakdown from the settlement agent.Pdf attachment of the breakdown and email conversation with the settlement agent has been provided. Reviewed and re-tested based on itemization.Exception cleared. Compliance ROR Incorrect Form - Lender to Lender Not On H9/G9 ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. XX/XX/XXXX 12/21/2014 1/23/2015 YES Disagree with investor.RTC form is correct.Different lender form required.Different lender form provided.Current lender is XXXXXXXXPer title commitment in file, 3 liens were listed with the following lenders: XXXXXXX, XXXXXX and XXXXXXX.None of these 3 lenders are listed on the XXXXXXXXXXXXX or XXXXXXXXXXXXXXXXXXXXX Compliance Initial GFE Missing N/A XX/XX/XXXX 12/21/2014 1/23/2015 YES Disagree with investor.Three Step Refi Loan. Providing GFE (initial disclosures are generated under the existing loan number.) Compliance Initial TIL Date < 7 Days Prior to Origination Date Initial TIL in file is dated 9/12/2012 which is 2 days prior to closing. XX/XX/XXXX 12/21/2014 1/23/2015 YES Disagree with investor.Three Step Refi Loan. Providing Initial TIL (initial disclosures are generated under the existing loan number.) Disagree.Initial TIL provided incomplete and does not have identifiable information (missing date, borrower name, or property address.Exception remains. Compliance TIL Missing N/A YES XX/XX/XXXX 12/21/2014 1/23/2015 YES Disagree with investor.Borrowers do not sign the Final TIL for 3 Step loans.Final TIL dated 9/12/12 was located in the file. This is the TIL the investor cited as the Initial TIL.Copy ofFinal TIL provided Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 1/18/2013; Adjusted Origination disclosed as $251.27 increased at closing to $1172.77. This is due to the fact that GFE2 dated 02/08/2013 reflects an undocumented decrease in Credit for interest rate from ($1173.73) to ($245.00) therefore an undocumented increase in Adjusted Origination charges from $251.27 to $1180.00. XX/XX/XXXX 12/21/2014 1/20/2015 YES Disagree with investor.Based on file evidence, there are 3 GFE's in file dated 1/18/13, 2/8/13 and 3/1/13. The CFIRC decreased from $-1,173.73 on GFE dated 1/8/13 to $-245 on GFE dated 2/8/13. It appears the rate changed from 3.75% to 4.25%; decrease in block 2 (CFIRC) is valid. The GFE dated 3/1/13 was used for HUD comparison and the Transfer Tax (Block 8) was out of tolerance by $17.10; however, there is a Good Faith Refund of $17.10 on line 204 of the Final HUD. The refund cures the variance that is noted. No additional refund due back to the borrower.I am unable to provide change of circumstance documentation. These loans have been purged off the system where I would find screen prints. File does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 1/18/2013 of ($1173.73) but final HUD discloses a credit of ($252.23). This is due to the fact that GFE2 dated 02/08/2013 reflects an undocumented decrease in Credit for interest rate from ($1,73.73) to ($245.00) therefore an undocumented increase in Adjusted Origination charges from $251.27 to $1180.00. XX/XX/XXXX 12/21/2014 1/20/2015 YES Disagree with investor.Based on file evidence, there are 3 GFE's in file dated 1/18/13, 2/8/13 and 3/1/13. The CFIRC decreased from $-1,173.73 on GFE dated 1/8/13 to $-245 on GFE dated 2/8/13. It appears the rate changed from 3.75% to 4.25%; decrease in block 2 (CFIRC) is valid. The GFE dated 3/1/13 was used for HUD comparison and the Transfer Tax (Block 8) was out of tolerance by $17.10; however, there is a Good Faith Refund of $17.10 on line 204 of the Final HUD. The refund cures the variance that is noted. No additional refund due back to the borrower.I am unable to provide change of circumstance documentation. These loans have been purged off the system where I would find screen prints. File does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation. Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent GFE dated 03/01/2013 disclosed Transfer taxes as $213.67 increased at closing to $230.77. XX/XX/XXXX 12/21/2014 1/20/2015 YES Disagree with investor.Based on file evidence, there are 3 GFE's in file dated 1/18/13, 2/8/13 and 3/1/13. The CFIRC decreased from $-1,173.73 on GFE dated 1/8/13 to $-245 on GFE dated 2/8/13. It appears the rate changed from 3.75% to 4.25%; decrease in block 2 (CFIRC) is valid. The GFE dated 3/1/13 was used for HUD comparison and the Transfer Tax (Block 8) was out of tolerance by $17.10; however, there is a Good Faith Refund of $17.10 on line 204 of the Final HUD. The refund cures the variance that is noted. No additional refund due back to the borrower.I am unable to provide change of circumstance documentation. These loans have been purged off the system where I would find screen prints. File does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation. Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most recent GFE dated 05/03/2013 disclosed Origination charges as $1100.00 increased at closing to $1145.00. XX/XX/XXXX 12/21/2014 1/20/2015 YES Disagree with investor.Origination charges increase on the final HUD compared to the most recent binding GFE dated 5/3/13; however, there is a GFE Refund on line 204 of the final HUD that cures the over tolerance amount. Agree over tolerance credit on page 1 cures tolerance violation. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 2/25/2013; Adjusted Origination disclosed as $650.00 increased at closing to $1269.13. This is due to the fact that GFE2 dated 02/25/2013 reflects an undocumented increase in Origination charges from $650.00 to $1269.13therefore an undocumented increase in Adjusted Origination charges from $650.00 to $1269.13. XX/XX/XXXX 12/21/2014 1/20/2015 YES Agree with investor. There are two GFE's dated 02/25/13.GFE1 dated 02/25/13 indicates Block 1 fees of $650 and GFE2 dated 02/25/13 indicates Block 1 fees of $1269.13.There is no evidence of a changed circumstance; therefore, GFE1 was used in comparison to the final Settlement Statement. The final Settlement Statement lists Block 1 fees of $1269.13, which is out of tolerance by $619.13.All other fee categories are within tolerance.Refund to borrower is $619.13. Pending refund documentation Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 02/25/2013 disclosed Origination charges as $650.00 increased at closing to $1269.13. This is due to the fact that GFE2 dated 02/25/2013 reflects an undocumented increase in Origination charges from $650.00 to $1269.13 therefore an undocumented increase in Adjusted Origination charges from $650.00 to $1269.13. XX/XX/XXXX 12/21/2014 1/20/2015 YES Agree with investor. There are two GFE's dated 02/25/13.GFE1 dated 02/25/13 indicates Block 1 fees of $650 and GFE2 dated 02/25/13 indicates Block 1 fees of $1269.13.There is no evidence of a changed circumstance; therefore, GFE1 was used in comparison to the final Settlement Statement. The final Settlement Statement lists Block 1 fees of $1269.13, which is out of tolerance by $619.13.All other fee categories are within tolerance.Refund to borrower is $619.13. Pending refund documentation Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 04/06/2013; Adjusted Origination disclosed as ($1360) increased at closing to ($130).This is due to the fact that GFE3 dated 04/24/2013 reflects an undocumented decrease in Credit for interest rate from ($2550) to ($1320) therefore an undocumented increase in Adjusted Origination charges from ($1360) to ($130). XX/XX/XXXX 12/21/2014 1/20/2015 YES Disagree with investor.The second GFE dated 04/14/13 shows a reduction in the credit for interest rate from $(2,550) to $(1,320) due to the loan amount decrease from $170,000 to $88,000 that occurred on 04/23/13.This is a valid change circumstance; therefore, GFE2 was used in comparison to the final Settlement Statement.There are no fee categories out of tolerance. I am unable to provide change of circumstance documentation. These loans have been purged off the system where I would find screen prints. Agree that loan amount change is a valid COC, however, file does not contain written documentation of when this occured and reason for change (borrower requested, appraisal lower, etc).Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation of compliance with timing requirement. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 04/06/2013 of ($2550) but final HUD discloses a charge of ($1344.38).This is due to the fact that GFE3 dated 04/24/2013 reflects an undocumented decrease in Credit for interest rate from ($2550) to ($1320) therefore an undocumented increase in Adjusted Origination charges from ($1360) to ($130). XX/XX/XXXX 12/21/2014 1/20/2015 YES Disagree with investor.The second GFE dated 04/14/13 shows a reduction in the credit for interest rate from $(2,550) to $(1,320) due to the loan amount decrease from $170,000 to $88,000 that occurred on 04/23/13.This is a valid change circumstance; therefore, GFE2 was used in comparison to the final Settlement Statement.There are no fee categories out of tolerance. I am unable to provide change of circumstance documentation. These loans have been purged off the system where I would find screen prints. Agree that loan amount change is a valid COC, however, file does not contain written documentation of when this occured and reason for change (borrower requested, appraisal lower, etc).Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation of compliance with timing requirement. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 4/19/2013; Adjusted Origination charges disclosed as $(345.63) increased at closing to $(126.25).This is due to the fact that GFE2 dated 05/13/2013 reflects an undocumented decrease in Credit for interest rate from ($1,535.63) to ($1,316.25) therefore an undocumented increase in Adjusted Origination charges from $(345.63) to $(126.25). XX/XX/XXXX 12/21/2014 1/20/2015 YES Disagree with investor. Based on file evidence and loan notes, there are 2 GFE's in file dated 4/19/13 and 5/13/13. The CFIRC decreased from $-1,535.63on GFE dated 4/19/13 to $-1,316.25 on subsequent GFE dated 5/13/13. It appears the loan amount decreased from $94,500 to $81,000. Loan notes show the change circumstance BRC05 (Loan Amount Change) was selected on 5/13/13; decrease to the CFIRC is valid. The GFE dated 5/13/13 was used for HUD comparison and all fee categories are within tolerance.I am unable to provide change of circumstance documentation. These loans have been purged off the system where I would find screen prints. Agree that loan amount change is a valid COC, however, file does not contain written documentation of when this occured and reason for change (borrower requested, appraisal lower, etc).Please provide screen shots of internal log for tracking, loan notes,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation of compliance with timing requirement. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 04/19/2013 of $(1,535.63) but final HUD discloses a charge of $(1,316.25).This is due to the fact that GFE2 dated 05/13/2013 reflects an undocumented decrease in Credit for interest rate from ($1,535.63) to ($1,316.25) therefore an undocumented increase in Adjusted Origination charges from $(345.63) to $(126.25). XX/XX/XXXX 12/21/2014 1/20/2015 YES Disagree with investor. Based on file evidence and loan notes, there are 2 GFE's in file dated 4/19/13 and 5/13/13. The CFIRC decreased from $-1,535.63 on GFE dated 4/19/13 to $-1,316.25 on subsequent GFE dated 5/13/13. It appears the loan amount decreased from $94,500 to $81,000. Loan notes show the change circumstance BRC05 (Loan Amount Change) was selected on 5/13/13; decrease to the CFIRC is valid. The GFE dated 5/13/13 was used for HUD comparison and all fee categories are within tolerance.I am unable to provide change of circumstance documentation. These loans have been purged off the system where I would find screen prints. Agree that loan amount change is a valid COC, however, file does not contain written documentation of when this occured and reason for change (borrower requested, appraisal lower, etc).Please provide screen shots of internal log for tracking, loan notes,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation of compliance with timing requirement. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 5/09/2013; Adjusted Origination disclosed as $975.00 increased at closing to $2970.00. This is due to the fact that GFE2 dated 06/07/2013 reflects an undocumented increase in charge for interest rate from $0 to $1995 therefore an increase in Adjusted Origination charges from $975.00 to $2970.00. XX/XX/XXXX 12/21/2014 1/20/2015 YES Disagree with investor.GFE2 dated 6/7/13 was valid.The increase in the Charge for Interest rate on GFE2 was due to a pricing change.The pricing change was caused by a property type change from single family dwelling to a low-rise condo.This is a valid changed circumstance.Because GFE2 dated 6/7/13 was valid, there were no increases in no tolerance fees on the final HUD. I am unable to provide change of circumstance documentation. These loans have been purged off the system where I would find screen prints. Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking, date of occurence of property type change, or other written documentation of COC detailing dates of occurence of changed circumstance/borrower requested change for validation. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 05/09/2013 of $0.00 but final HUD discloses a charge of $1995.00. This is due to the fact that GFE2 dated 06/07/2013 reflects an undocumented increase in charge for interest rate from $0 to $1995 therefore an increase in Adjusted Origination charges from $975.00 to $2970.00. XX/XX/XXXX 12/21/2014 1/20/2015 YES Disagree with investor.GFE2 dated 6/7/13 was valid.The increase in the Charge for Interest rate on GFE2 was due to a pricing change.The pricing change was caused by a property type change from single family dwelling to a low-rise condo.This is a valid changed circumstance.Because GFE2 dated 6/7/13 was valid, there were no increases in no tolerance fees on the final HUD. I am unable to provide change of circumstance documentation. These loans have been purged off the system where I would find screen prints. Agree that COCs cited are valid, however, file does not contain written documentation of changed circumstances cited in response.Please provide screen shots of internal log for tracking, date of occurence of property type change, or other written documentation of COC detailing dates of occurence of changed circumstance/borrower requested change for validation. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 05/13/2013; Adjusted Origination disclosed as $767.75 increased at closing to $771.50. This is due to that fact that GFE2 dated 06/03/2013 reflects an undocumented decrease in Credit for interest rate from ($131.25) to ($127.50) therefore an undocumented increase in Adjusted Origination charges from $767.75 to $771.50. XX/XX/XXXX 12/21/2014 1/20/2015 YES Disagree with investor.GFE2 dated 6/3/13 was valid.There was a documented decrease in the loan amount from $105,000 to $102,000 on 6/3/13.This is a valid changed circumstance for a decrease to the Credit for Interest Rate.Because the GFE dated 6/3/13 was valid, there were no tolerance fee violations at closing.I am unable to provide change of circumstance documentation. These loans have been purged off the system where I would find screen prints. Agree that loan amount change is a valid COC, however, file does not contain written documentation of when this occured and reason for change (borrower requested, appraisal lower, etc).Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation of compliance with timing requirement. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 05/13/2013 of ($131.25) but final HUD discloses a credit of ($127.50). This is due to the fact that GFE2 dated 06/03/2013 reflects an undocumented decrease in Credit for interest rate from ($131.25) to ($127.50) therefore an undocumented increase in Adjusted Origination charges from $767.75 to $771.50. XX/XX/XXXX 12/21/2014 1/20/2015 YES Disagree with investor.GFE2 dated 6/3/13 was valid.There was a documented decrease in the loan amount from $105,000 to $102,000 on 6/3/13.This is a valid changed circumstance for a decrease to the Credit for Interest Rate.Because the GFE dated 6/3/13 was valid, there were no tolerance fee violations at closing.I am unable to provide change of circumstance documentation. These loans have been purged off the system where I would find screen prints. Agree that loan amount change is a valid COC, however, file does not contain written documentation of when this occured and reason for change (borrower requested, appraisal lower, etc).Please provide screen shots of internal log for tracking,or other written documentation of COC/BRC detailing dates of occurrence of changed circumstance/borrower requested change resulting in increase in fees and revised GFE being issued for validation of compliance with timing requirement. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 12/3/2011; Adjusted Origination disclosed as $236.50 increased at closing to $1161.50. This is due to the fact that GFE2 dated 2/23/2012 reflects an undocumented increase in Adjusted Origination charges from $236.50 to $930.25 XX/XX/XXXX 12/21/2014 1/23/2015 YES Agree with investor. GFE2 dated 2/23/12 reflected an invalid decrease in the Credit for Interest Rate from ($462.50) to $0.Using imaged file evidence only, no valid changed circumstance could be determined for the decrease.However, GFE2 dated 2/23/12 reflected a valid increase in Origination.The rate lock was extended and the extension fee of $231.25 was added to Origination.This is a valid changed circumstance for the increase in Origination.The final HUD reflected an invalid increase in Origination of $231.25.The rate lock was extended for a second time, which is valid; however, using imaged file evidence only, it appears that a GFE was not re-disclosed to the borrower.The GFE Refund due to the borrower is $693.75. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 12/3/2011 of ($462.50) but final HUD discloses a credit of $0. This is due to the fact that GFE2 dated 2/23/2012 reflects an undocumented decrease in Credit for interest rate from ($462.50) to ($0). XX/XX/XXXX 12/21/2014 1/23/2015 YES Agree with investor. GFE2 dated 2/23/12 reflected an invalid decrease in the Credit for Interest Rate from ($462.50) to $0.Using imaged file evidence only, no valid changed circumstance could be determined for the decrease.However, GFE2 dated 2/23/12 reflected a valid increase in Origination.The rate lock was extended and the extension fee of $231.25 was added to Origination.This is a valid changed circumstance for the increase in Origination.The final HUD reflected an invalid increase in Origination of $231.25.The rate lock was extended for a second time, which is valid; however, using imaged file evidence only, it appears that a GFE was not re-disclosed to the borrower. The GFE Refund due to the borrower is $693.75. Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 12/3/2011 disclosed Origination charges as $699 increased at closing to $1161.50.This is due to the fact that GFE2 dated 2/23/2012 reflects an undocumented increase in origination cahrges from $699 to $930.25. XX/XX/XXXX 12/21/2014 1/23/2015 YES Agree with investor. GFE2 dated 2/23/12 reflected an invalid decrease in the Credit for Interest Rate from ($462.50) to $0.Using imaged file evidence only, no valid changed circumstance could be determined for the decrease.However, GFE2 dated 2/23/12 reflected a valid increase in Origination.The rate lock was extended and the extension fee of $231.25 was added to Origination.This is a valid changed circumstance for the increase in Origination.The final HUD reflected an invalid increase in Origination of $231.25.The rate lock was extended for a second time, which is valid; however, using imaged file evidence only, it appears that a GFE was not re-disclosed to the borrower.The GFE Refund due to the borrower is $693.75. Compliance Federal Higher-Priced Mortgage Loan Federal Higher-Priced Mortgage Loan -audited APR of 5.0024% exceeds the HPML threshold of 4.99% (1.5% over applicable APOR, 3.49%).There is a seller credit on line 206 of HUD for $3600 which is not itemized therefore excluded from calculation.Loan appears to comply with repayment ability, prepayment penalty, and escrow restrictions and requirements applicable to federal HPMLs. XX/XX/XXXX 12/21/2014 1/16/2015 YES inv: Disagree with investor.Issue 153: Loan is not a Federal Higher-Priced Mortgage loan.Per Loan Submission Summary in file, Rate Lock Date is 3/26/13.Based on the rate lock date, the 30 Year Fixed Loan APOR is 3.6%.Threshold of 5.1% (3.6% APOR + 1.5%) exceeds investor audited APR of 5.0024% which means the loan is non-HPM.Also, per our APR calculation, Final TIL APR is 4.6876%.Per RECOR testing methodology, Seller Credits can be applied to APR fees unless they are specifically itemized for non-APR fees on the HUD1 Settlement Statement and/or the Purchase Contract. Re-tested using 3/26/13 rate lock date based on rate lock and loan submission summary and agree APR is below HPML threhold.Exception cleared. Compliance TIL Missing Missing initial TIL for construction phase closed on 10/19/12 YES XX/XX/XXXX 12/21/2014 1/23/2015 YES inv: Disagree with investor.Issue 48: Initial Broker Loan Application date is 8/10/12. Providing initial TIL dated 8/10/12 .// Although the Broker Initial Loan Application is dated by the borrower on 7/21/12, the Broker received and dated the application on 8/10/12.Correspondent testing considers the Broker signature and date the Date of Application.The Initial TIL in file, dated 8/10/12, is within 3-days of the Broker’s application date of 8/10/12. TIL provided is the same TIL that is in the loan file.Initial application in file signed by borrower on 7/21/12. // Difference in methodology, as broker could have post dated 1003, we assume that application was received on the date borrower signed and dated document.Will leave at client's discretion to waive exception. Compliance HUD-1 Missing N/A YES XX/XX/XXXX 5/20/2015 10/15/2015 YES Compliance HUD-1 Missing N/A YES XX/XX/XXXX 5/20/2015 Compliance TIL Missing N/A YES XX/XX/XXXX 5/20/2015 Compliance HUD-1 Estimated HUD in file is a signed estimated copy. NO XX/XX/XXXX 5/20/2015 Compliance HUD-1 Missing N/A NO XX/XX/XXXX 5/20/2015 Compliance TIL Missing N/A NO XX/XX/XXXX 5/20/2015 Compliance HUD-1 Incomplete Final HUD not executed by the borrower or certified by the settlement agent. NO XX/XX/XXXX 8/24/2015 Compliance HUD-1 Estimated HUD in file is a signed estimated copy. NO XX/XX/XXXX 3/31/2015 Compliance HUD-1 Estimated HUD in file is a signed estimated copy. YES XX/XX/XXXX 4/6/2015 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 8/24/2015 Compliance TIL Missing N/A YES XX/XX/XXXX 8/24/2015 Compliance HUD-1 Missing N/A NO XX/XX/XXXX 8/24/2015 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 5/20/2015 Compliance TIL Missing N/A YES XX/XX/XXXX 5/20/2015 Compliance HUD-1 Incomplete Final HUD incomplete due to missing page 3 addit'l disb. exhibit, all fees may have not been tested. YES XX/XX/XXXX 5/20/2015 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 5/20/2015 Compliance TIL Missing N/A YES XX/XX/XXXX 5/20/2015 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 5/20/2015 Compliance TIL Missing N/A YES XX/XX/XXXX 5/20/2015 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 5/20/2015 Compliance TIL Missing N/A YES XX/XX/XXXX 5/20/2015 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 4/1/2015 4/6/2015 YES Compliance HUD-1 Missing N/A NO XX/XX/XXXX 8/24/2015 Compliance TIL Missing N/A NO XX/XX/XXXX 8/24/2015 Compliance TIL Missing N/A NO XX/XX/XXXX 5/20/2015 Compliance HUD-1 Estimated HUD in file is a signed estimated copy. YES XX/XX/XXXX 4/6/2015 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 5/20/2015 10/20/2015 YES Compliance TIL Missing N/A YES XX/XX/XXXX 5/20/2015 Compliance Missing NV Commercially Reasonable Means of Mechanism Worksheet Possible NV AB440 Violation.Stated Income loan with limited evidence of lender's assessment of borrower's ability to repay (VVOE, VOD, and credit report only).NV published a Commercially Reasonable Means or Mechanism Worksheet to demonstrate compliance with this requirement.Worksheet properly documenting compliance with requirement to assess borrower's repayment ability using commercially reasonable means or mechanism not found in file, unable to determine that loan conclusively complies with NV AB440 provision. XX/XX/XXXX 4/1/2015 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 4/6/2015 10/19/2015 YES Final HUD-1 provided is not signed or stamped. Compliance Initial GFE Missing N/A XX/XX/XXXX 4/6/2015 Compliance TIL Missing N/A YES XX/XX/XXXX 4/6/2015 Compliance TIL Missing N/A NO XX/XX/XXXX 8/24/2015 Compliance TIL Missing N/A NO XX/XX/XXXX 3/31/2015 Compliance HUD-1 Incomplete Final HUD incomplete due to page 2 of 2 missing fees from line 1107 down. NO XX/XX/XXXX 3/27/2015 Compliance TIL Missing N/A NO XX/XX/XXXX 8/24/2015 Compliance HUD-1 Missing N/A YES XX/XX/XXXX 4/6/2015 Compliance HUD-1 Incomplete Final HUD not signed by the borrower or stamped by settlement agent. NO XX/XX/XXXX 5/20/2015 Compliance HUD-1 Incomplete Final HUD not signed by the borrower or stamped by settlement agent. NO XX/XX/XXXX 5/20/2015 Compliance Initial TIL Missing N/A XX/XX/XXXX 4/1/2015 4/13/2015 YES Disagree with investor.Issue 57: Initial TIL document is not in file.Per XXXXXXXX, we can use system evidence to validate Initial TIL provision and timing.Per XXXXXXXX (origination system) file note XXXXXXXX, All Critical Submission date is XXXXXXXX.XXXXXXXX Disclosure B-Packet date is XX/XX/XXXX and includes Initial TIL.Meets 3-day timing requirement.Screen print of origination system of record screenshots have been provided. XXXXXXX reviews documents in file, will leave at client's discretion to accept electronic system log (XXXXXXXX) documentating compliance (no copy of actual TIL provided to borrower). Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 5/1/2012; Adjusted Origination resulted from binding Origination fee of $6665 and binding Credit for Interest rate of ($8108.36) for a new Adjusted Origination total of ($1443.36), which increased at closing to ($1383). This is due to the fact that GFE3 dated 05/14/2012 reflects an undocumented increase in credit for interest rate chosen from ($8108.36) to ($8048) therefore an undocumented increase in adjusted origination from ($1398.36) to ($1383). XX/XX/XXXX 4/1/2015 4/13/2015 YES Disagree with investor.Issues 58 and 59: RESPA GFE Fee Accuracy test passes.There are no fee categories out of tolerance between GFE1 dated 2/4/12 and GFE2 dated 5/1/12.GFE3 dated 5/14/12 shows a decrease in the Block 2 credit from $-8,108.36 to $-8,048.00 due to a loan amount decrease; this is considered a valid change circumstance.GFE4 dated 5/24/12 was not used as it could not be verified the borrower received this GFE one day prior to close (close date is 5/25/12).When comparing GFE3 to the final Settlement Statement, Transfer Taxes increased out of tolerance by $30.60; however, there is a GFE credit on line 808 of the Final HUD to cure the defect.Copy of supporting documentation has been provided. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 05/01/2012 of ($8108.36) but final HUD discloses a credit of ($8048). This is due to the fact that GFE3 dated 05/14/2012 reflects an undocumented increase in credit for interest rate chosen from ($8108.36) to ($8048) therefore an undocumented increase in adjusted origination from ($1398.36) to ($1383). XX/XX/XXXX 4/1/2015 4/13/2015 YES Disagree with investor.Issues 58 and 59: RESPA GFE Fee Accuracy test passes.There are no fee categories out of tolerance between GFE1 dated 2/4/12 and GFE2 dated 5/1/12.GFE3 dated 5/14/12 shows a decrease in the Block 2 credit from $-8,108.36 to $-8,048.00 due to a loan amount decrease; this is considered a valid change circumstance.GFE4 dated 5/24/12 was not used as it could not be verified the borrower received this GFE one day prior to close (close date is 5/25/12).When comparing GFE3 to the final Settlement Statement, Transfer Taxes increased out of tolerance by $30.60; however, there is a GFE credit on line 808 of the Final HUD to cure the defect.Copy of supporting documentation has been provided. Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $44.97 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose an escrow service fee of $83.56 as prepaid finance charge. XX/XX/XXXX 4/1/2015 4/7/2015 YES Agree with investor.Issue 67: Finance charge is understated $44.85 and outside the $35 tolerance.APR is understated 0.0019% and in compliance.TIL refund of $44.85 is due to the borrower to cure. Compliance TIL Missing N/A YES XX/XX/XXXX 4/6/2015 4/16/2015 YES Unable to locate Final TIL in images. // 4-16-15 - UPDATED COMMENT: When there is no evidence the Final TIL disclosure was provided, Finance Charge and APR tolerances must be determined by using the initial or last TIL that was provided. Based on these calculations corrective action will be determined on a case-by-case basis with Legal Counsel.After review by legal counsel, it has been determined that remediation is not necessary. The last TIL provide before closing was theTIL dated 1/31/12.TIL finance charge is overstated $551.64 and in compliance.TIL APR is overstated 0.0082% and in compliance. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 2/6/2012; Adjusted Origination disclosed as $699 increased at closing to $2475. This is due to the fact that GFE2 dated 3/26/2012 reflects an undocumented increase in charge for interest rate from $0 to $1776 therefore an undocumented increase in Adjusted Origination charges from $699 to $2475. XX/XX/XXXX 4/6/2015 4/14/2015 YES Disagree with investor.Issues 155 and 156: GFE dated 2/6/12 was not locked (see Important Dates section).GFE dated 3/26/12 locked and included a Loan Discount (rate at time of lock 4.5%).Increase in Adjusted Origination charges was validated.Copy of supporting documentation has been provided. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Charge for Interest Rate disclosed on the most recent binding GFE dated 2/6/2012 of $0 but final HUD discloses a charge of $1776. This is due to the fact that GFE2 dated 3/26/2012 reflects an undocumented increase in charge for interest rate from $0 to $1776 therefore an undocumented increase in Adjusted Origination charges from $699 to $2475. XX/XX/XXXX 4/6/2015 4/14/2015 YES Disagree with investor.Issues 155 and 156: GFE dated 2/6/12 was not locked (see Important Dates section).GFE dated 3/26/12 locked and included a Loan Discount (rate at time of lock 4.5%).Increase in Adjusted Origination charges was validated.Copy of supporting documentation has been provided. Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $525.78 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. XX/XX/XXXX 3/13/2014 3/18/2014 YES Agree. Finance charge is understated $74.97 and outside the $35 tolerance.Final TIL APR is understated .0051% and in compliance.Refinance fee to HOA $75 was not included in the Final TIL calculation.Investor included non-APR Appraisal fee $426.18, Credit Report fee $23.82 and Tax Certificate $75.78 in their APR calculation. XXXXXXX will remove loan from the pool Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 4/4/2013; Adjusted Origination disclosed as $899 increased at closing to $6586.50. This is due to the fact that GFE2 dated 4/18/2013 reflects an undocumented increase in charge for interest rate from $0 to $5687.50 therefore an undocumented increase in Adjusted Origination charges from $899 to $6586.50. XX/XX/XXXX 4/6/2015 4/14/2015 YES Disagree with investor.Issues 136 and 137: It appears that the GFE dated 4/4/13 was locked with a lock expiration date of 4/8/13 (rate of 4.25%).A Loan Discount was added per the loan notes, but only a portion of the buydown was approved.Request was to approved 1.25% Loan Discount, but only 0.625% was approved ($5,687.50) - rate 4.125%.Increase in block 2 was documented. GFE Refund for $5,687.50 to offset difference from GFE date 4/18/13 to the final HUD1.Copy of supporting documentation has been provided. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Charge for Interest Rate disclosed on the most recent binding GFE dated 4/4/2013 of $0 but final HUD discloses a charge of $5687.50. This is due to the fact that GFE2 dated 4/18/2013 reflects an undocumented increase in charge for interest rate from $0 to $5687.50 therefore an undocumented increase in Adjusted Origination charges from $899 to $6586.50. XX/XX/XXXX 4/6/2015 4/14/2015 YES Disagree with investor.Issues 136 and 137: It appears that the GFE dated 4/4/13 was locked with a lock expiration date of 4/8/13 (rate of 4.25%).A Loan Discount was added per the loan notes, but only a portion of the buydown was approved.Request was to approved 1.25% Loan Discount, but only 0.625% was approved ($5,687.50) - rate 4.125%.Increase in block 2 was documented. GFE Refund for $5,687.50 to offset difference from GFE date 4/18/13 to the final HUD1.Copy of supporting documentation has been provided. Compliance State Late Charge Not Standard Late charge fee of 5% exceeds the max allowed of 2% for the state New York. XX/XX/XXXX 4/6/2015 4/8/2015 YES Loan is being serviced to 2% late charge which is less than what is stated on the Note. No harm to borrower. Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $271.66 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. XX/XX/XXXX 4/6/2015 4/15/2015 YES Agree with investor.Finance charge is understated $246.64 and outside the $100 tolerance.APR is understated 0.0453% and in compliance. TIL refund of $246.64 is due to the borrower to cure. Compliance Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $207.00 which exceeds the $35 for refinances. TIL itemization did not disclose tax certification fee of $35 and subordination fee of $150 as prepaid finance charge. XX/XX/XXXX 3/14/2014 3/18/2014 YES Agree. XXXXXXX will remove loan from the pool Credit Appraisal Missing N/A XX/XX/XXXX 3/14/2014 3/17/2014 YES Agree.The loan was sold to the investor with this known defect. Credit Employment Not Prop. Verified Employment not properly verified due to AUS in file required a verbal verification of employment for each borrower within 10 business days prior to the note date. VOE in file for primary borrower is dated 10/20/2012. Note date is 11/XX/2012. XX/XX/XXXX 3/14/2014 3/17/2014 YES VOE was obtained on 10/31, 10 days prior to closing.Please see attached from Work Number. Credit Hazard Missing N/A XX/XX/XXXX 3/14/2014 3/17/2014 YES XXXXXXX provides rep & warrant for a valid hazard policy on all loans in the pool.Please see attached. Compliance Finance Charge underdisclosed >$35 for Refinance Deficiency - Finance charges under disclosed by $204 which exceeds the $35 tolerance for Refinance transactions. TIL itemization did not disclose a subordination fee of $150 and recording service fee of $54 as prepaid finance charges. Refund in the amount of $204.01 was sent to the borrower 04/10/2014. XX/XX/XXXX 4/1/2015 4/3/2015 YES 4/2/15: Agree with investor.Issue 54: Finance charge is understated $204.01 and outside the $35 tolerance.APR is understated by 0.0096% and in compliance.TILA/APR review was performed in March 2014.Corrective action was completed 4/14/2014 - TIL refund was sent to borrower and curative documents are contained in images.No further remediation is required. Exception cleared; all necessary documentation to cure under disclosure provided. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 1/27/2012; Adjusted Origination resulted from binding Origination fee of $7022.50 and binding Credit for Interest rate of ($5113.96) for a new Adjusted Origination total of ($1909.14), which increased at closing to $4428.50. This is due to the fact that GFE2 dated 03/30/2012 reflects an undocumented decrease in Credit for interest rate from ($5113.36) to $2032.64, therefore an undocumented increase in Adjusted Origination charges from $2,036.89 to $9,168.89. XX/XX/XXXX 4/2/2015 Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 01/27/2012 of ($5113.36) but final HUD discloses a credit of ($2574). This is due to the fact that GFE2 dated 03/30/2012 reflects an undocumented decrease in Credit for interest rate from ($5113.36) to $2032.64, therefore an undocumented increase in Adjusted Origination charges from $2,036.89 to $9,168.89. XX/XX/XXXX 4/2/2015 Compliance Home Loan Provision Exception [REGZS] Home Loan Provision: If OCC and app date or > 4/6/11 and lender paid broker comp shown on HUD (excluding HELOCs) - Anti-steering disclosure not found in file.Note that while the disclosure not required by regulation, providing the proper anti-steering disclosure provides a presumption of compliance or “safe harbor” to facilitate compliance with the Reg Z anti-Steering provision.Because assignees of non-compliant loans are subject to the civil liability and enforcement provisions of federal Truth-in-Lending Act, we cite exceptions for both violations of the LO Compensation rule and possible violation of the Anti-Steering rules if there is no evidence of compliance in the file. XX/XX/XXXX 4/6/2015 4/14/2015 YES Disagree with investor.Issue 158: Anti-Steering Disclosure was found in images and a copy has been provided. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 5/16/2012; Adjusted Origination resulted from binding Origination fee of $4715 and binding Credit for Interest rate of ($4779.93) for a new Adjusted Origination total of ($64.93), which increased at closing to $612.35. This is due to the fact that GE4 dated 07/10/2012 reflects an undocumented decrease in Credit for interest rate from ($4779.93) to ($4102.65) therefore an undocumented increase in Adjusted Origination charges from ($4.93) to $612.35. XX/XX/XXXX 3/30/2015 4/13/2015 YES Disagree with investor.Issues 31 and 32: RESPA GFE Fee Accuracy test passes.The most recent binding GFE is GFE4 dated 7/10/2012.On 7/10/2012, the loan amount decreased from $411,000 to $405,000 and the rate was extended; this is a valid changed circumstance.The borrower signed and dated GFE4 on 7/10/12 to meet the timing re-disclosure prior to closing on 7/13/2012.When comparing GFE4 to the final Settlement Statement, all fee categories are within tolerance.Pdf of supporting documentation has been provided. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 05/16/2012 of ($4779.93) but final HUD discloses a credit of ($4102.65). This is due to the fact that GFE4 dated 07/10/2012 reflects an undocumented decrease in Credit for interest rate from ($4779.93) to ($4102.65) therefore an undocumented increase in Adjusted Origination charges from ($4.93) to $612.35. XX/XX/XXXX 3/30/2015 4/13/2015 YES Disagree with investor.Issues 31 and 32: RESPA GFE Fee Accuracy test passes.The most recent binding GFE is GFE4 dated 7/10/2012.On 7/10/2012, the loan amount decreased from $411,000 to $405,000 and the rate was extended; this is a valid changed circumstance.The borrower signed and dated GFE4 on 7/10/12 to meet the timing re-disclosure prior to closing on 7/13/2012.When comparing GFE4 to the final Settlement Statement, all fee categories are within tolerance.Copy of supporting documentation has been provided. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 12/28/2011; Adjusted Origination disclosed as $699 increased at closing to $799. This is due to the fact that GFE3 dated 02/06/2012 reflects an undocumented increase in Origination charges from $699 to $799 therefore an undocumented increase in Adjusted Origination charges from $699 to $799. XX/XX/XXXX 4/6/2015 4/14/2015 YES Disagree with investor. Issues 163 and 164: Increase in block 1 is due to addition of Subordination Fee ($100).Subordination Agreement in file.Copy of supporting documentation and subordination agreement have been provided. Compliance No tolerance fees increased at closing (Origination Charge) No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 12/28/2011 disclosed Origination charges as $699 increased at closing to $799. This is due to the fact that GFE3 dated 02/06/2012 reflects an undocumented increase in Origination charges from $699 to $799 therefore an undocumented increase in Adjusted Origination charges from $699 to $799. XX/XX/XXXX 4/6/2015 4/14/2015 YES Disagree with investor. Issues 163 and 164: Increase in block 1 is due to addition of Subordination Fee ($100).Subordination Agreement in file.Copy of supporting documentation and subordination agreement have been provided. Compliance Flood Insurance Cert Missing N/A XX/XX/XXXX 4/6/2015 4/8/2015 YES Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $115.01 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $5000 which is not itemized therefore excluded. XX/XX/XXXX 4/6/2015 4/15/2015 YES Disagree with investor.Issue 140: Finance charge is overstated $981.13 and in compliance.APR is overstated 0.0279% and in compliance.Per investor sheet, none of the $5,000 Seller Credit has been included in the APR calculation.Per RECOR testing methodology, Seller Credits can be applied to APR fees unless they are specifically itemized for non-APR fees on the HUD1 Settlement Statement and/or the Purchase Contract.Copy of Purchase Contract has been provided. The application of non-itemized lump sum credits is an issue that comes up regularly and one which we re-visit with counsel frequently.Each time, we have been advised by counsel that our approach, which (like our approach to everything) is conservative, is an appropriate one to take in reviewing loans as a due diligence firm. Our approach is to apply a non-itemized lump sum credit to non-APR affecting fees and fees not included in high cost points and fees definitions first.While there is no specific guidance in the regulations, there is clearly more risk in assuming that a lump sum credit was meant to be applied toward APR-affecting and high cost points and fees before others.Will leave to client's discretion to override this exception based on internal policy, guidance from counsel an risk based analysis Compliance Flood Insurance Cert Missing N/A XX/XX/XXXX 3/30/2015 4/1/2015 YES Compliance State Late Charge Not Standard Late charge fee of 5% exceeds the max allowed of 2% for the state New York. XX/XX/XXXX 4/6/2015 4/8/2015 YES Loan is being serviced to 2% late charge which is less than what is stated on the Note. No harm to borrower. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 5/6/2013; Adjusted Origination disclosed as ($1,915.20) increased at closing to ($1,332.70). This is due to the fact that GFE3 dated 6/5/2013 reflects an undocumented decrease in Credit for interest rate from ($5,035.20) to ($4,452.70) therefore an undocumented increase in Adjusted Origination charges from ($1,915.20) to ($1,332.70). XX/XX/XXXX 4/2/2015 4/14/2015 YES Disagree with investor.Issues 107 and 108: The reduction in the block 2 CFIRC was due to addition of 0.25% Escrow Wavier fee ($582.50).Escrow Waiver is a block 2 fee.Copy of supporting documentation has been provided. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 5/6/2013 of ($5,035.20) but final HUD discloses a credit of ($4,452.70). This is due to the fact that GFE3 dated 6/5/2013 reflects an undocumented decrease in Credit for interest rate from ($5,035.20) to ($4,452.70) therefore an undocumented increase in Adjusted Origination charges from ($1,915.20) to ($1,332.70). XX/XX/XXXX 4/2/2015 4/14/2015 YES Disagree with investor.Issues 107 and 108: The reduction in the block 2 CFIRC was due to addition of 0.25% Escrow Wavier fee ($582.50).Escrow Waiver is a block 2 fee.Copy of supporting documentation has been provided. Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent binding GFE dated 6/14/13 disclosed Transfer taxes as $1985.10 increased at closing to $4348.50. This is due to the fact that GFE2 dated 01/25/2011 reflects an undocumented change in Transfer Tax from $1985.10 to $5421. XX/XX/XXXX 4/6/2015 4/14/2015 YES Disagree with investor.Issue 130: The increase in the Transfer Taxes was due to removal of the CEMA Program Code on 6/14/13.The CEMA was declined.The loan notes have been included for review to confirm the increase in the Transfer Taxes. Copy of supporting documentation has been provided. Compliance State Late Charge Not Standard Late charge fee of 5% exceeds the max allowed of 2% for the state New York. XX/XX/XXXX 4/6/2015 4/8/2015 YES Loan is being serviced to 2% late charge which is less than what is stated on the Note. No harm to borrower. Compliance Flood Insurance Cert Missing N/A XX/XX/XXXX 3/30/2015 4/1/2015 YES Loan is a Three Step Refinance. Unable to locate an updated flood cert in images. The flood cert on the prior XXXXXXXXXX loan being refinanced indicated subject property was not in a flood zone. Compliance HUD-1 Estimated HUD in file is a signed estimated copy. NO XX/XX/XXXX 3/30/2015 4/17/2015 YES Disagree - The signed HUD is the final HUD. The loan is a Three Step Refinance and that HUD is in the XXX pacakge. There are no costs to the borrower. Compliance Initial GFE Missing Missing Initial GFE, no GFEs are enclosed in file. XX/XX/XXXX 3/30/2015 4/17/2015 YES Providing Initial GFE - Note: for the XXX program, the initial disclosures are generated under the loan number being refinanced until the borrower decides to proceed, then the new loan number is generated and the XXX documents are provided to the borrower. Compliance TIL Missing N/A NO XX/XX/XXXX 3/30/2015 4/17/2015 YES Providing copy of the TIL and the Acknowledgment document confirming receipt of the TIL and other documents in the XXX program. Compliance Federal Higher-Priced Mortgage Loan Federal Higher-Priced Mortgage Loan - stated APR (5.574%) and audited APR (5.5604%) exceeds the HPML threshold of 5.22% (1.5% over applicable APOR, 3.72%). Loan appears to comply with repayment ability, prepayment penalty, and escrow restrictions and requirements applicable to Federal HPMLs. XX/XX/XXXX 3/14/2014 3/18/2014 YES Agree. XXXXXXX will remove loan from the pool Compliance Federal Higher-Priced Mortgage Loan Federal Higher-Priced Mortgage Loan - stated APR (5.574%) and audited APR (5.5735%) exceeds the HPML threshold of 5.22% (1.5% over applicable APOR, 3.72%). Loan appears to be a compliant Fed HPML. XX/XX/XXXX 4/6/2015 4/8/2015 YES Agree with investor.Issue 139: Loan is a Higher Priced Mortgage loan.Final TIL APR of 5.5740% exceeds threshold of 5.22% (3.72% APOR + 1.5%).The XXXXXXX Compliance Testing Team can only validate that the loan is HPM and cannot validate if the loan is HPM compliant. Per investor, Loan appears to be a compliance Fed HPML. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 01/17/2012; Adjusted Origination resulted from binding Origination fee of $625 and binding Charge for Interest rate of $125 for a new Adjusted Origination total of $750, which increased at closing to $1877.50. This is due to the fact that GFE2 dated 01/26/2012 reflects an undocumented increase in Charge for interest rate from $125 to $1250, therefore an undocumented increase in Adjusted Origination charges from $1125 to $1875 and GFE3 dated 01/29/2012 reflects an undocumented increase in Charge for interest rate from$1250 to $1256.67, therefore an undocumented increase in Adjusted Origination charges from $1875 to $1881.67. XX/XX/XXXX 4/6/2015 4/14/2015 YES Disagree with investor.Issue 159: The rate on the GFE dated 1/17/12 was not locked (floating).Item #1 in the Important Dates section - rate NOT AVAILABLE.The rate was then locked on the GFE dated 1/26/12 (rate available through 4/23/12).The increase in block 2 is validated by the rate lock (addition of Loan Discount).Copy of supporting documentation has been provided. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 01/17/2012 of $125 but final HUD discloses a charge of $1252.50. This is due to the fact that GFE2 dated 01/26/2012 reflects an undocumented increase in Charge for interest rate from $125 to $1250, therefore an undocumented increase in Adjusted Origination charges from $1125 to $1875 and GFE3 dated 01/29/2012 reflects an undocumented increase in Charge for interest rate from$1250 to $1256.67, therefore an undocumented increase in Adjusted Origination charges from $1875 to $1881.67. XX/XX/XXXX 4/6/2015 4/14/2015 YES Disagree with investor.Issue 160: Increase in block 2 was validated by rate locked on 1/26/12.Increase of block 2 fees validated by increase in loan amount (refer to Your Initial Loan Amount) in Summary of Loan.Loan amount increased from $100,000 on initial GFE dated 1/17/12 to $100,534 on GFE dated 1/29/14.Loan amount decreased to $100,200 on final HUD1 (validates decrease in block 2 to $1,252.50). Copy of supporting documentation has been provided. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 12/11/2012; Adjusted Origination disclosed as $700.00 increased at closing to $979.66. This is due to the fact that GFE2 dated 4/16/2012 reflects an undocumented decrease in Credit for interest rate from ($5332.50) to ($5052.84) therefore an undocumented increase in Adjusted Origination charges from $700 to $979.66. XX/XX/XXXX 4/6/2015 4/16/2015 YES Disagree with investor.Issue 143:The loan was floating at the time of the initial GFE dated 12/18/11 so there was no Loan Discount on the initial GFE.Loan was locked on 4/16/12.The Loan Discount in the amount of $279.66 was added due to pricing.Please see supporting documents attached. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 12/28/11 of ($5332.50) but final HUD discloses a credit of ($5052.84). This is due to the fact that GFE2 dated 4/16/2012 reflects an undocumented decrease in Credit for interest rate from ($5332.50) to ($5052.84) therefore an undocumented increase in Adjusted Origination charges from $700 to $979.66. XX/XX/XXXX 4/6/2015 4/16/2015 YES Disagree with investor.Issue 144:The loan was floating at the time of the initial GFE dated 12/18/11 so there was no Loan Discount on the initial GFE.Loan was locked on 4/16/12.The Loan Discount in the amount of $279.66 was added due to pricing.Please see supporting documents attached. Compliance Flood Insurance Cert Missing N/A XX/XX/XXXX 3/30/2015 4/1/2015 YES Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 09/07/2012; Adjusted Origination disclosed as ($802) decreased at closing to ($493). This is due to the fact that GFE3 dated 10/02/2012 reflects an undocumented decrease in Credit for interest rate from ($1452) to ($493) therefore an undocumented increase in Adjusted Origination charges from ($802) to $157. XX/XX/XXXX 4/1/2015 4/13/2015 YES Disagree with investor.Issues 51 and 52: Loan passes RESPA GFE Fee Accuracy Test.GFE3 dated 10/2/12 shows a reduction in credit for interest rate from $-1,452.00 to $-493.00 due to a pricing fee change that occurred on the same day; this is considered a valid change circumstance.Therefore, GFE3 was compared to the final Settlement Statement for comparison and all fee categories are within tolerance.Copy of supporting documentation has been provided. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 09/07/2012 of $1,452 but final HUD discloses a credit of $493. This is due to the fact that GFE3 dated 10/02/2012 reflects an undocumented decrease in Credit for interest rate from ($1452) to ($493) therefore an undocumented increase in Adjusted Origination charges from ($802) to $157. XX/XX/XXXX 4/1/2015 4/13/2015 YES Disagree with investor. Issues 51 and 52: Loan passes RESPA GFE Fee Accuracy Test. GFE3 dated 10/2/12 shows a reduction in credit for interest rate from $-1,452.00 to $-493.00 due to a pricing fee change that occurred on the same day; this is considered a valid change circumstance. Therefore, GFE3 was compared to the final Settlement Statement for comparison and all fee categories are within tolerance. Copy of supporting documentation has been provided. Compliance State Late Charge Not Standard Late charge fee of 5% exceeds the max allowed of 4% for the state North Carolina. XX/XX/XXXX 4/1/2015 4/3/2015 YES Loan is being serviced to 4% late charge. No harm to borrower. Credit DTI Not Within Guidelines DTI 54.27% exceeds current seller guideline maximum of 45% XX/XX/XXXX 6/26/2014 7/1/2014 YES The loan was not sold subject to underwriting reps. Providing copy of automated underwriting decision screen (was also included in images provided to investor) showing DTI approval at 41% Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $590 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $1000 which is not itemized therefore excluded. XX/XX/XXXX 4/6/2015 4/15/2015 YES Disagree with investor.Issue 132: Finance charge is overstated $399.99 and in compliance.APR is overstated 0.0186% and in compliance.Per investor sheet, none of the $1,000 Seller Credit has been included in the APR calculation.Per XXXXXXX Compliancetesting methodology, Seller Credits can be applied to APR fees unless they are specifically itemized for non-APR fees on the HUD1 Settlement Statement and/or the Purchase Contract. Copy of Purchase Contract has been provided. The application of non-itemized lump sum credits is an issue that comes up regularly and one which we re-visit with counsel frequently.Each time, we have been advised by counsel that our approach, which (like our approach to everything) is conservative, is an appropriate one to take in reviewing loans as a due diligence firm. Our approach is to apply a non-itemized lump sum credit to non-APR affecting fees and fees not included in high cost points and fees definitions first.While there is no specific guidance in the regulations, there is clearly more risk in assuming that a lump sum credit was meant to be applied toward APR-affecting and high cost points and fees before others.Will leave to client's discretion to override this exception based on internal policy, guidance from counsel an risk based analysis Compliance Initial TIL Missing N/A XX/XX/XXXX 4/6/2015 4/14/2015 YES Unable to locate initial TIL in images Compliance TIL Missing N/A NO XX/XX/XXXX 4/6/2015 4/14/2015 YES Disagree with investor.Issue 142: Construction to permanent transaction.Final TIL for construction transaction date 4/27/12 was found in images.Final TIL for permanent transaction dated 7/23/13 was found in images.Copies of both Final TILs have been provided. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 01/26/2012; Adjusted Origination disclosed as ($2163.05) increased at closing to ($1136.15). This is due to the fact that GFE2 dated 03/28/2012 reflects an undocumented decrease in Credit for interest rate from ($4865.55) to ($4718.85) therefore an undocumented increase in Adjusted Origination charges from ($2163.05) to ($2016.35), GFE3 dated 03/31/2012 reflects an undocumented decrease in Credit for interest rate from ($4718.85) to ($4376.55) therefore an undocumented increase in Adjusted Origination charges from ($2016.35) to ($1674.05), and GFE4 dated 04/03/2012 reflects an undocumented decrease in Credit for interest rate from ($4376.55) to ($3838.65) therefore an undocumented increase in Adjusted Origination charges from ($1674.05) to ($1136.15). XX/XX/XXXX 4/6/2015 4/16/2015 YES Disagree with investor. Issue 149: Decrease in the CFIRC to ($4,718.85) on GFE dated 3/28/12 (GFE 2) was due to rate extension (rate expired on 3/26/12 - interest rate good through in Important Dates section on GFE dated 1/26/12). Decrease in the CFIRC to ($4,376.55) on GFE dated 3/31/12 (GFE 3) was due to rate extension (rate expired on 3/29/12 - interest rate good through in Important Dates section on GFE dated 3/28/12). Decrease in the CFIRC to ($3,838.65) on GFE dated 4/3/12 (GFE 4) was due to rate extension (rate expired on 4/5/12 - interest rate good through in Important Dates section on GFE dated 3/31/12). Please see supporting documentation attached. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 01/26/2012 of ($4865.55) but final HUD discloses a credit of ($3838.65). This is due to the fact that GFE2 dated 03/28/2012 reflects an undocumented decrease in Credit for interest rate from ($4865.55) to ($4718.85) therefore an undocumented increase in Adjusted Origination charges from ($2163.05) to ($2016.35), GFE3 dated 03/31/2012 reflects an undocumented decrease in Credit for interest rate from ($4718.85) to ($4376.55) therefore an undocumented increase in Adjusted Origination charges from ($2016.35) to ($1674.05), and GFE4 dated 04/03/2012 reflects an undocumented decrease in Credit for interest rate from ($4376.55) to ($3838.65) therefore an undocumented increase in Adjusted Origination charges from ($1674.05) to ($1136.15). XX/XX/XXXX 4/6/2015 4/16/2015 YES Disagree with investor. Issue 150: Decrease in the CFIRC to ($4,718.85) on GFE dated 3/28/12 (GFE 2) was due to rate extension (rate expired on 3/26/12 - interest rate good through in Important Dates section on GFE dated 1/26/12). Decrease in the CFIRC to ($4,376.55) on GFE dated 3/31/12 (GFE 3) was due to rate extension (rate expired on 3/29/12 - interest rate good through in Important Dates section on GFE dated 3/28/12). Decrease in the CFIRC to ($3,838.65) on GFE dated 4/3/12 (GFE 4) was due to rate extension (rate expired on 4/5/12 - interest rate good through in Important Dates section on GFE dated 3/31/12). Please see supporting documentation attached. Compliance ROR Incorrect Form - Lender to Lender Not On H9/G9 Incorrect ROR form used for lender to lender refinance, H9 or G9 form not used. There were new funds advanced on a same creditor refinance, therefore rescission period is required, and ROR form H9 or G9 would apply. XX/XX/XXXX 4/6/2015 4/14/2015 YES Agree with investor.Issue 145: RTC form is incorrect.Same Lender form required, Different Lender form provided.Current lender is XXXXXXXXOriginal Lender is XXXXXXXXSecond lien with XXXXXXXXNew RTC is required to cure. Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed from the binding GFE dated 2/3/2012 in the amount of $4,305 and the total collected was $5,009.45, resulting in an increase of $704.45 or 16.36%. This is due to the fact that GFE2 dated 04/30/2012 reflects an undocumented increase in required services that you can shop for from $0 to $78. XX/XX/XXXX 4/1/2015 4/13/2015 YES Disagree with investor. Issues 60, 61, 62 and 63:The loan passes RESPA GFE Fee Accuracy test.The Credit for Interest Rate decreased from (-$7600) on the broker GFE dated 02/03/12 to (-$4126.80) on the first issued XXXXXXXXXX GFE dated 04/30/12 due to the rate locking on 04/27/12; this is considered a valid change circumstance.The GFE dated 4/30/12 was used for comparison to the final Settlement Statement.The 10% tolerance category fees increased from the Final GFE dated 04/30/12 to the Final Settlement Statement by $188.15 and the transfer taxes increased by $83.40; however, there is a $271.55 GFE refund credit listed on line 205 of the final Settlement Statement which cures the defect.Copy of supporting documentation has been provided, Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 2/3/2012; Adjusted Origination resulted from binding Origination fee of $13125 and binding Credit for Interest rate of ($7600) for a new Adjusted Origination total of $5525, which increased at closing to $888.20. This is due to the fact that GFE2 dated 04/30/2012 reflects an undocumented decrease in Credit for interest rate from ($7600) to ($4126.80) therefore an undocumented increase in Adjusted Origination charges from $5915 to $8998.20. XX/XX/XXXX 4/1/2015 4/13/2015 YES Disagree with investor. Issues 60, 61, 62 and 63:The loan passes RESPA GFE Fee Accuracy test.The Credit for Interest Rate decreased from (-$7600) on the broker GFE dated 02/03/12 to (-$4126.80) on the first issued XXXXXXXXXX GFE dated 04/30/12 due to the rate locking on 04/27/12; this is considered a valid change circumstance.The GFE dated 4/30/12 was used for comparison to the final Settlement Statement.The 10% tolerance category fees increased from the Final GFE dated 04/30/12 to the Final Settlement Statement by $188.15 and the transfer taxes increased by $83.40; however, there is a $271.55 GFE refund credit listed on line 205 of the final Settlement Statement which cures the defect.Copy of supporting documentation has been provided, Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent GFE dated 02/03/2012 of ($7600) but final HUD discloses a credit of $4126. This is due to the fact that GFE2 dated 04/30/2012 reflects an undocumented decrease in Credit for interest rate from ($7600) to ($4126.80) therefore an undocumented increase in Adjusted Origination charges from $5915 to $8998.20. XX/XX/XXXX 4/1/2015 4/13/2015 YES Disagree with investor. Issues 60, 61, 62 and 63:The loan passes RESPA GFE Fee Accuracy test.The Credit for Interest Rate decreased from (-$7600) on the broker GFE dated 02/03/12 to (-$4126.80) on the first issued XXXXXXXXXX GFE dated 04/30/12 due to the rate locking on 04/27/12; this is considered a valid change circumstance.The GFE dated 4/30/12 was used for comparison to the final Settlement Statement.The 10% tolerance category fees increased from the Final GFE dated 04/30/12 to the Final Settlement Statement by $188.15 and the transfer taxes increased by $83.40; however, there is a $271.55 GFE refund credit listed on line 205 of the final Settlement Statement which cures the defect.Copy of supporting documentation has been provided, Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent GFE dated 5/21/2012 disclosed Transfer taxes as $270 increased at closing to $353.40. XX/XX/XXXX 4/1/2015 4/13/2015 YES Disagree with investor. Issues 60, 61, 62 and 63:The loan passes RESPA GFE Fee Accuracy test.The Credit for Interest Rate decreased from (-$7600) on the broker GFE dated 02/03/12 to (-$4126.80) on the first issued XXXXXXXXXX GFE dated 04/30/12 due to the rate locking on 04/27/12; this is considered a valid change circumstance.The GFE dated 4/30/12 was used for comparison to the final Settlement Statement.The 10% tolerance category fees increased from the Final GFE dated 04/30/12 to the Final Settlement Statement by $188.15 and the transfer taxes increased by $83.40; however, there is a $271.55 GFE refund credit listed on line 205 of the final Settlement Statement which cures the defect.Copy of supporting documentation has been provided, Compliance Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) The APR on the initial TIL (4.2794) is greater than .125 less than the APR on the Final TIL (4.6555). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. XX/XX/XXXX 4/6/2015 4/15/2015 YES Disagree with investor.Issue 146: PTIL dated 3/27/12 was delivered timely and 4.6604% APR is within tolerance when compared to the Final TIL.Back during the time of this loan's origination, TILs were provided from the origination system of record dated with the projected closing date rather than the provision date.The cover letter that accompanied the TIL was dated 3/27/12 and is the true provision date of the PTIL. Copies of supporting documentation have been provided. Compliance HUD-1 Incomplete Final HUD not signed by the borrower or stamped by settlement agent. YES XX/XX/XXXX 4/6/2015 4/15/2015 YES Agree with investor.Issue 147.Agree with investor.Unable to locate Final HUD stamped and signed by settlement agent in file.Per XXXXXXX Compliance Testing Methodology, a Final HUD not stamped and signed by the settlement agent is acceptable. Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent binding GFE dated 3/6/2012 disclosed Transfer taxes as $470.80 increased at closing to $475.20. This is due to the fact that GFE2 dated 3/24/2012 reflects an undocumented increase in transfer tax from $470.80 to $475.20. XX/XX/XXXX 4/6/2015 4/15/2015 YES Disagree with investor.Issue 148: Loan Amount Increase (see Your Initial Loan Amount) in the Summary of your Loan table.Compare this field from GFE dated 3/6/12 to 3/24/12.Loan amount increase validates increase in Transfer Tax.No XXXXXXXXXX Error and no refund to borrower.Copy of supporting documentation has been provided. Compliance Increase in 10% tolerance fees exceeds 10% HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed from most recentGFE dated 09/14/2012 in the amount of $3864.00 and the total collected was $4407.48, resulting in an increase of $543.48 or 14.07%. XX/XX/XXXX 3/30/2015 4/13/2015 YES Disagree with investor.Issues 27 and 28: Loan passes RESPA GFE Fee accuracy test.GFE records 999 and 998 dated 07/16/12 were not sent to borrower and were not considered in our calculations.The broker GFE is dated 06/01/12.The first issued lender GFE is dated 08/03/12 and shows an increase in Block 2 due to the rate being locked since the time the broker GFE expired; this is considered a valid change circumstance.There is no evidence borrower received the GFE dated 09/14/12 at least one day prior to close and was therefore not used in our calculations.The lender GFE dated 08/03/12 was used in comparison to the final Settlement Statement.Transfer taxes in the amount of $21.00 were added to the final Settlement Statement and were not disclosed on the GFE.There is a GFE refund credit of $178.08 on page one of the HUD which cures the defect.Copy of supporting documentation has been provided. Insufficient evidence to determine which GFEs were provided to borrower.Without sufficient evidence or documentation, we review and test all GFEs in file as GFEs provided to borrower.Accordingly, GFE dated 9/14/12 used for testing.Will leave at client's discretion to rely on lender/seller statements regarding actual GFEs provided to borrower to use for testing and waive exceptions. Compliance No tolerance fees increased at closing (Transfer Taxes) No tolerance fees increase: Transfer Taxes increased; most recent binding GFE dated 09/14/2012 disclosed Transfer taxes as $0.00 increased at closing to $21.00. XX/XX/XXXX 3/30/2015 4/13/2015 YES Disagree with investor. Issues 27 and 28: Loan passes RESPA GFE Fee accuracy test. GFE records 999 and 998 dated 07/16/12 were not sent to borrower and were not considered in our calculations. The broker GFE is dated 06/01/12. The first issued lender GFE is dated 08/03/12 and shows an increase in Block 2 due to the rate being locked since the time the broker GFE expired; this is considered a valid change circumstance. There is no evidence borrower received the GFE dated 09/14/12 at least one day prior to close and was therefore not used in our calculations. The lender GFE dated 08/03/12 was used in comparison to the final Settlement Statement. Transfer taxes in the amount of $21.00 were added to the final Settlement Statement and were not disclosed on the GFE. There is a GFE refund credit of $178.08 on page one of the HUD which cures the defect. Copy of supporting documentation has been provided. Insufficient evidence to determine which GFEs were provided to borrower.Without sufficient evidence or documentation, we review and test all GFEs in file as GFEs provided to borrower.Accordingly, GFE dated 9/14/12 used for testing.Will leave at client's discretion to rely on lender/seller statements regarding actual GFEs provided to borrower to use for testing and waive exceptions. Compliance State Late Charge Not Standard Late charge fee of 5% exceeds the max allowed of 2% for the State of New York. XX/XX/XXXX 3/30/2015 4/1/2015 YES Loan is being serviced to 2% which is less than what was disclosed on the note; no harm to borrower. Compliance State Late Charge Not Standard Late charge fee of 5% exceeds the max allowed of 2% for the State of New York. XX/XX/XXXX 3/30/2015 4/1/2015 YES Loan is being serviced to 2% which is less than what was disclosed on the note; no harm to borrower. Compliance No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination charges increased from most recent GFE dated 03/12/2013; Adjusted Origination disclosed as $194.01 increased at closing to $209.69. XX/XX/XXXX 3/30/2015 4/15/2015 YES Disagree with investor.Issues 21 and 22: RESPA GFE Fee Accuracy test passes.The Credit for Interest Rate decreased from ($460.99) on the GFE dated 03/12/13 to ($445.31) on the GFE dated 06/06/13 due to a loan amount decrease from $97,050 to $93,750; this is considered a valid change circumstance.The GFE dated 06/06/13 was used for comparison to the final Settlement Statement and all fee categories are within tolerance.Copy of supporting documentation has been provided. // File images do not contain the copy that was printed on 6/6/13. Please refer to the screen shots provided that represent the pricing fee change on 6/4/13 which reflect the new GFE information (6/6/13 was the print date of the GFE for the change.) Agree that information shown on screen shots appear to indicate a revised GFE was issued due to a pricing change supporting the the increase in CFIRC,under the ESIGN Act, it is permissible to have copies of contracts and other records (including disclosures) be retained electronically in compliance with legal record retention requirements, so long as the electronic record (1) accurately reflects the information set forth in the contract or other record; and (2) remains accessible to all persons who are entitled to access by law, for the period required by law, in a form that is capable of being accurately reproduced for later reference, whether by transmission, printing or otherwise. Please provide copy of GFEdated 6/6/13 as referenced in response for review. Compliance No tolerance fees increased at closing (Credit or Charge for Interest Rate) No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent GFE dated 03/12/2013 of ($460.99) but final HUD discloses a charge of ($445.31). XX/XX/XXXX 3/30/2015 4/15/2015 YES Disagree with investor.Issues 21 and 22: RESPA GFE Fee Accuracy test passes.The Credit for Interest Rate decreased from ($460.99) on the GFE dated 03/12/13 to ($445.31) on the GFE dated 06/06/13 due to a loan amount decrease from $97,050 to $93,750; this is considered a valid change circumstance.The GFE dated 06/06/13 was used for comparison to the final Settlement Statement and all fee categories are within tolerance.Copy of supporting documentation has been provided. // File images do not contain the copy that was printed on 6/6/13. Please refer to the screen shots provided that represent the pricing fee change on 6/4/13 which reflect the new GFE information (6/6/13 was the print date of the GFE for the change.) Agree that information shown on screen shots appear to indicate a revised GFE was issued due to a pricing change supporting the the increase in CFIRC,under the ESIGN Act, it is permissible to have copies of contracts and other records (including disclosures) be retained electronically in compliance with legal record retention requirements, so long as the electronic record (1) accurately reflects the information set forth in the contract or other record; and (2) remains accessible to all persons who are entitled to access by law, for the period required by law, in a form that is capable of being accurately reproduced for later reference, whether by transmission, printing or otherwise. Please provide copy of GFEdated 6/6/13 as referenced in response for review. Compliance State Late Charge Not Standard Late charge fee of 5% exceeds the max allowed of 2% for the State of New York. XX/XX/XXXX 3/30/2015 4/1/2015 YES Loan is being serviced to 2% which is less than what was disclosed on the note; no harm to borrower. Compliance Flood Insurance Cert Missing N/A XX/XX/XXXX 4/6/2015 4/8/2015 YES Credit Application Discrepancy Application discrepancy on Final loan application due to page one reflects borrower owns current residence and declarations page reflects first time homebuyer. XX/XX/XXXX 3/14/2014 3/15/2014 YES Agree that declarations section is not accurate. Borrower was not a first time homebuyer as she had recently sold her prior residence. Credit DTI Not Within Guidelines DTI of 44.4% > 40.672% used in approval due lender not including student loan payment of $485.70 in DTI.Loan file did not reflect proof of payment per approval, thus used 5% of balance. XX/XX/XXXX 3/14/2014 3/15/2014 YES Underwriter used 2% per guidelines. Providing guideline to support. Credit MI Missing Missing evidence that Mortgage insurance coverage of 30% was obtained as required per approval. XX/XX/XXXX 3/14/2014 3/15/2014 YES Please see MI data spreadsheet previously provided for MI coverage obtained. MI terms are on spreadsheet but exception for missing MI Cert remains Credit Note Incomplete Note is incomplete due to not reflecting the Unit# XXX on the address. XX/XX/XXXX 3/14/2014 Compliance Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $2,517.64 which exceeds the $100 for purchases. TIL disclosed total payments of $419,622.51 however audit reflects $422,362.04. XX/XX/XXXX 3/18/2014 3/19/2014 YES Disagree with understated amount; however, finance charge is understated $200.18 and outside the $100 tolerance.APR is understated by 0.0069% and in compliance.Investor calculated APR with BPMI cutoff based on 78% of the sales price instead of 75% of the appraised value.New York requires BPMI be calculated at the earliest cutoff of the two scenarios for the benefit of the borrower. XXXXXXX will remove this loan from the pool. Agree that APR should have been calculated based on MI termination at 75% of appraised value as this is the earlier of 2 events when state and fed conflict (a)78% of lesser of appraised value ($280,000) or sales price ($XXX) as required by federal law) or b) 75% of appraised value under NY law).However, as noted in comments, finance charge is still understated outside of tolerance for accuracy under TILA.Exception remains. Compliance Finance Charge underdisclosed >$100 for Purchase Deficiency- Finance charges under disclosed by $2,506.63 which exceeds the $100 tolerance for purchase transactions. Total payments are under disclosed by $2,739.53 due to improper MI disclosure on the final TIL.Lender's MI printout indicates monthly MI was calculated using an LTV of only 91% causing total payments to be under disclosed by $2,739.53. XXXXXXX uses lower or appraisal price or purchase price to calculate LTV.Purchase price is $XXX resulting in an LTV of 95% XX/XX/XXXX 4/1/2015 4/3/2015 YES 4/2/15: Disagree with investor.Issue 55: Finance charge is overstated $200.18 and in compliance.APR is overstated by 0.0069% and in compliance.Investor calculated APR with BPMI cutoff based on 78% of the sales price instead of 75% of the appraised value.New York requires BPMI be calculated at the earliest cutoff of the two scenarios for the benefit of the borrower. Agree; Exception cleared Compliance State Late Charge Not Standard Late charge fee of 5% exceeds the max allowed of 2% for the state New York. XX/XX/XXXX 4/1/2015 4/3/2015 YES Loan is being serviced to 2% late charge. No harm to borrower.
